

	

		II

		Calendar No. 376

		109th CONGRESS

		2d Session

		S. 2454

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Frist introduced the

			 following bill; which was read twice and ordered to be placed on the

			 calendar

		

		A BILL

		To amend the Immigration and Nationality Act to provide

		  for comprehensive reform and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited as the Securing America's Borders

			 Act.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Reference to the Immigration and Nationality

				Act.

					Sec. 3. Definitions.

					TITLE I—Border enforcement

					Subtitle A—Assets for controlling United States

				borders

					Sec. 101. Enforcement personnel.

					Sec. 102. Technological assets.

					Sec. 103. Infrastructure.

					Sec. 104. Border patrol checkpoints.

					Sec. 105. Ports of entry.

					Sec.

				  106. Construction of strategic border

				  fencing and vehicle barriers.

					

					Subtitle B—Border security plans, strategies, and

				reports

					Sec. 111. Surveillance plan.

					Sec. 112. National Strategy for Border Security.

					Sec. 113. Reports on improving the exchange of information on

				North American security.

					Sec. 114. Improving the security of Mexico's southern

				border.

					Subtitle C—Other border security initiatives

					Sec. 121. Biometric data enhancements.

					Sec. 122. Secure communication.

					Sec. 123. Border patrol training capacity review.

					Sec. 124. US-VISIT System.

					Sec. 125. Document fraud detection.

					Sec. 126. Improved document integrity.

					Sec. 127. Cancellation of visas.

					Sec. 128. Biometric entry-exit system.

					Sec. 129. Border study.

					Sec. 130. Secure Border

				Initiative financial accountability.

					TITLE II—Interior Enforcement

					Sec. 201. Removal and denial of benefits to terrorist

				aliens.

					Sec. 202. Detention and removal of aliens ordered

				removed.

					Sec. 203. Aggravated felony.

					Sec. 204. Terrorist bars.

					Sec. 205. Increased criminal penalties related to gang

				violence, removal, and alien smuggling.

					Sec. 206. Illegal entry or unlawful presence of an

				alien.

					Sec. 207. Illegal reentry.

					Sec. 208. Reform of passport, visa, and immigration fraud

				offenses.

					Sec. 209. Inadmissibility and removal for passport and

				immigration fraud offenses.

					Sec. 210. Incarceration of criminal aliens.

					Sec. 211. Encouraging aliens to depart voluntarily.

					Sec. 212. Deterring aliens ordered removed from remaining in

				the United States unlawfully.

					Sec. 213. Prohibition of the sale of firearms to, or the

				possession of firearms by certain aliens.

					Sec. 214. Uniform statute of limitations for certain

				immigration, naturalization, and peonage offenses.

					Sec. 215. Diplomatic security service.

					Sec. 216. Field agent

				allocation and background checks.

					Sec. 217. Denial of benefits to terrorists and

				criminals.

					Sec. 218. State criminal alien assistance program.

					Sec. 219. Transportation and

				processing of illegal aliens apprehended by State and local law enforcement

				officers.

					Sec. 220. State and local law

				enforcement of Federal immigration laws.

					Sec. 221. Reducing illegal immigration and alien smuggling on

				tribal lands.

					Sec. 222. Alternatives to detention.

					Sec. 223. Conforming amendment.

					Sec. 224. Reporting requirements.

					Sec. 225. Mandatory detention for aliens apprehended at or

				between ports of entry.

					Sec. 226. Removal of drunk

				drivers.

					Sec. 227. Expedited

				removal.

					Sec. 228. Protecting immigrants from

				convicted sex offenders

					Sec. 229. Law enforcement authority of

				States and political subdivisions and transfer to Federal custody.

					Sec. 230. Listing of immigration violators

				in the National Crime Information Center database.

					Sec. 231. Laundering of monetary

				instruments.

					Sec. 232. Severability.

					TITLE III—Unlawful employment of aliens

					Sec. 301. Unlawful employment of aliens.

					Sec. 302. Employer Compliance Fund.

					Sec. 303. Additional worksite enforcement and fraud detection

				agents.

					Sec. 304. Clarification of ineligibility for

				misrepresentation.

					TITLE IV—Backlog reduction and visas for students and aliens with

				advanced degrees

					Sec. 401. Elimination of existing backlogs.

					Sec. 402. Country limits.

					Sec. 403. Allocation of immigrant visas.

					Sec. 404. Relief for minor children.

					Sec. 405. Student visas.

					Sec. 406. Visas for individuals with advanced

				degrees.

					Sec. 407. Medical services in

				underserved areas.

					TITLE V—Immigration litigation reduction

					Sec. 501. Consolidation of immigration appeals.

					Sec. 502. Additional immigration personnel.

					Sec. 503. Board of immigration appeals removal order

				authority.

					Sec. 504. Judicial review of visa revocation.

					Sec. 505. Reinstatement of removal orders.

					Sec. 506. Withholding of removal.

					Sec. 507. Certificate of reviewability.

					Sec. 508. Discretionary decisions on motions to reopen or

				reconsider.

					Sec. 509. Prohibition of attorney fee awards for review of

				final orders of removal.

					Sec. 510. Board of Immigration

				Appeals.

					TITLE VI—Miscellaneous

					Sec. 601. Technical and conforming amendments.

				

			2.Reference to the

			 Immigration and Nationality ActExcept as otherwise expressly provided,

			 whenever in this Act an amendment or repeal is expressed in terms of an

			 amendment to, or repeal of, a section or other provision, the reference shall

			 be considered to be made to a section or other provision of the Immigration and

			 Nationality Act (8 U.S.C. 1101 et seq.).

		3.DefinitionsIn this Act:

			(1)DepartmentExcept

			 as otherwise provided, the term Department means the Department of

			 Homeland Security.

			(2)SecretaryExcept

			 as otherwise provided, the term Secretary means the Secretary of

			 Homeland Security.

			IBorder

			 enforcement

			AAssets for

			 controlling United States borders

				101.Enforcement

			 personnel

					(a)Additional

			 personnel

						(1)Customs and

			 border protection officersIn each of the fiscal years 2007

			 through 2011, the Secretary shall, subject to the availability of

			 appropriations, increase by not less than 250 the number of positions for

			 full-time active duty Customs and Border Protection officers.

						(2)Port of entry

			 inspectorsIn each of the fiscal years 2007 through 2011, the

			 Secretary shall, subject to the availability of appropriations, increase by not

			 less than 250 the number of positions for full-time active duty port of entry

			 inspectors and provide appropriate training, equipment, and support to such

			 additional inspectors.

						(3)Border Patrol

			 agentSection 5202 of the

			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458;

			 118 Stat. 3734) is amended—

							(A)by striking 2010 both places

			 it appears and inserting 2011; and

							(B)by striking 2,000 and

			 inserting 2,400.

							(4)Investigative

			 personnel

							(A)Immigration and

			 customs enforcement inspectorsSection 5203 of the Intelligence

			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat.

			 3734) is amended by striking 800 and inserting

			 1000.

							(B)Additional

			 personnelIn addition to the positions authorized under section

			 5203 of the Intelligence Reform and Terrorism Prevention Act of 2004, as

			 amended by subparagraph (A), during each of the fiscal years 2007 through 2011,

			 the Secretary shall, subject to the availability of appropriations, increase by

			 not less than 200 the number of positions for personnel within the Department

			 assigned to investigate alien smuggling.

							(b)Authorization

			 of appropriations

						(1)Customs and

			 border protection officersThere are authorized to be

			 appropriated to the Secretary such sums as may be necessary for each of the

			 fiscal years 2007 through 2011 to carry out paragraph (1) of subsection

			 (a).

						(2)Port of entry

			 inspectorsThere are authorized to be appropriated to the

			 Secretary such sums as may be necessary for each of the fiscal years 2007

			 through 2011 to carry out paragraph (2) of subsection (a).

						(3)Border patrol

			 agentsThere are authorized to be appropriated to the Secretary

			 such sums as may be necessary for each of fiscal years 2007 through 2011 to

			 carry out section 5202 of the Intelligence Reform and Terrorism Prevention Act

			 of 2004 (Public Law 108–458; 118 Stat. 3734), as amended by subsection

			 (a)(3).

						102.Technological

			 assets

					(a)AcquisitionSubject

			 to the availability of appropriations, the Secretary shall procure additional

			 unmanned aerial vehicles, cameras, poles, sensors, and other technologies

			 necessary to achieve operational control of the international borders of the

			 United States and to establish a security perimeter known as a virtual

			 fence along such international borders to provide a barrier to illegal

			 immigration.

					(b)Increased

			 availability of equipmentThe Secretary and the Secretary of

			 Defense shall develop and implement a plan to use authorities provided to the

			 Secretary of Defense under chapter 18 of title 10, United States Code, to

			 increase the availability and use of Department of Defense equipment, including

			 unmanned aerial vehicles, tethered aerostat radars, and other surveillance

			 equipment, to assist the Secretary in carrying out surveillance activities

			 conducted at or near the international land borders of the United States to

			 prevent illegal immigration.

					(c)ReportNot

			 later than 6 months after the date of enactment of this Act, the Secretary and

			 the Secretary of Defense shall submit to Congress a report that

			 contains—

						(1)a description of

			 the current use of Department of Defense equipment to assist the Secretary in

			 carrying out surveillance of the international land borders of the United

			 States and assessment of the risks to citizens of the United States and foreign

			 policy interests associated with the use of such equipment;

						(2)the plan

			 developed under subsection (b) to increase the use of Department of Defense

			 equipment to assist such surveillance activities; and

						(3)a description of

			 the types of equipment and other support to be provided by the Secretary of

			 Defense under such plan during the 1-year period beginning on the date of the

			 submission of the report.

						(d)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Secretary such sums as may be necessary for each of the fiscal years 2007

			 through 2011 to carry out subsection (a).

					(e)ConstructionNothing

			 in this section may be construed as altering or amending the prohibition on the

			 use of any part of the Army or the Air Force as a posse comitatus under section

			 1385 of title 18, United States Code.

					103.Infrastructure

					(a)Construction of

			 border control facilitiesSubject to the availability of

			 appropriations, the Secretary shall construct all-weather roads and acquire

			 additional vehicle barriers and facilities necessary to achieve operational

			 control of the international borders of the United States.

					(b)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Secretary such sums as may be necessary for each of the fiscal years 2007

			 through 2011 to carry out subsection (a).

					104.Border patrol

			 checkpointsThe Secretary may

			 maintain temporary or permanent checkpoints on roadways in border patrol

			 sectors that are located in proximity to the international border between the

			 United States and Mexico.

				105.Ports of

			 entryThe Secretary is

			 authorized to—

					(1)construct

			 additional ports of entry along the international land borders of the United

			 States, at locations to be determined by the Secretary; and

					(2)make necessary

			 improvements to the ports of entry in existence on the date of the enactment of

			 this Act.

					106.Construction

			 of strategic border fencing and vehicle barriers

					(a)Tucson

			 sectorThe Secretary shall—

						(1)replace all aged,

			 deteriorating, or damaged primary fencing in the Tucson Sector located

			 proximate to population centers in Douglas, Nogales, Naco, and Lukeville,

			 Arizona with double- or triple-layered fencing running parallel to the

			 international border between the United States and Mexico;

						(2)extend the

			 double- or triple-layered fencing for a distance of not less than 2 miles

			 beyond urban areas, except that the double- or triple-layered fence shall

			 extend west of Naco, Arizona, for a distance of 25 miles; and

						(3)construct not

			 less than 150 miles of vehicle barriers and all-weather roads in the Tucson

			 Sector running parallel to the international border between the United States

			 and Mexico in areas that are known transit points for illegal cross-border

			 traffic.

						(b)Yuma

			 sectorThe Secretary shall—

						(1)replace all aged,

			 deteriorating, or damaged primary fencing in the Yuma Sector located proximate

			 to population centers in Yuma, Somerton, and San Luis, Arizona with double- or

			 triple-layered fencing running parallel to the international border between the

			 United States and Mexico;

						(2)extend the

			 double- or triple-layered fencing for a distance of not less than 2 miles

			 beyond urban areas in the Yuma Sector.

						(3)construct not

			 less than 50 miles of vehicle barriers and all-weather roads in the Yuma Sector

			 running parallel to the international border between the United States and

			 Mexico in areas that are known transit points for illegal cross-border

			 traffic.

						(c)Construction

			 deadlineThe Secretary shall immediately commence construction of

			 the fencing, barriers, and roads described in subsections (a) and (b), and

			 shall complete such construction not later than 2 years after the date of the

			 enactment of this Act.

					(d)ReportNot

			 later than 1 year after the date of the enactment of this Act, the Secretary

			 shall submit a report to the Committee on the Judiciary of the Senate and the

			 Committee on the Judiciary of the House of Representatives that describes the

			 progress that has been made in constructing the fencing, barriers, and roads

			 described in subsections (a) and (b).

					(e)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary to carry out this section.

					BBorder security

			 plans, strategies, and reports

				111.Surveillance

			 plan

					(a)Requirement for

			 planThe Secretary shall develop a comprehensive plan for the

			 systematic surveillance of the international land and maritime borders of the

			 United States.

					(b)ContentThe

			 plan required by subsection (a) shall include the following:

						(1)An assessment of

			 existing technologies employed on the international land and maritime borders

			 of the United States.

						(2)A description of

			 the compatibility of new surveillance technologies with surveillance

			 technologies in use by the Secretary on the date of the enactment of this

			 Act.

						(3)A description of

			 how the Commissioner of the United States Customs and Border Protection of the

			 Department is working, or is expected to work, with the Under Secretary for

			 Science and Technology of the Department to identify and test surveillance

			 technology.

						(4)A description of

			 the specific surveillance technology to be deployed.

						(5)Identification of

			 any obstacles that may impede such deployment.

						(6)A detailed

			 estimate of all costs associated with such deployment and with continued

			 maintenance of such technologies.

						(7)A description of

			 how the Secretary is working with the Administrator of the Federal Aviation

			 Administration on safety and airspace control issues associated with the use of

			 unmanned aerial vehicles.

						(c)Submission to

			 CongressNot later than 6 months after the date of the enactment

			 of this Act, the Secretary shall submit to Congress the plan required by this

			 section.

					112.National

			 Strategy for Border Security

					(a)Requirement for

			 strategyThe Secretary, in

			 consultation with the heads of other appropriate Federal agencies, shall

			 develop a National Strategy for Border Security that describes actions to be

			 carried out to achieve operational control over all ports of entry into the

			 United States and the international land and maritime borders of the United

			 States.

					(b)ContentThe National Strategy for Border Security

			 shall include the following:

						(1)The

			 implementation schedule for the comprehensive plan for systematic surveillance

			 described in section 111.

						(2)An assessment of

			 the threat posed by terrorists and terrorist groups that may try to infiltrate

			 the United States at locations along the international land and maritime

			 borders of the United States.

						(3)A risk assessment

			 for all United States ports of entry and all portions of the international land

			 and maritime borders of the United States that includes a description of

			 activities being undertaken—

							(A)to prevent the

			 entry of terrorists, other unlawful aliens, instruments of terrorism,

			 narcotics, and other contraband into the United States; and

							(B)to protect

			 critical infrastructure at or near such ports of entry or borders.

							(4)An assessment of

			 the legal requirements that prevent achieving and maintaining operational

			 control over the entire international land and maritime borders of the United

			 States.

						(5)An assessment of

			 the most appropriate, practical, and cost-effective means of defending the

			 international land and maritime borders of the United States against threats to

			 security and illegal transit, including intelligence capacities, technology,

			 equipment, personnel, and training needed to address security

			 vulnerabilities.

						(6)An assessment of

			 staffing needs for all border security functions, taking into account threat

			 and vulnerability information pertaining to the borders and the impact of new

			 security programs, policies, and technologies.

						(7)A description of

			 the border security roles and missions of Federal, State, regional, local, and

			 tribal authorities, and recommendations regarding actions the Secretary can

			 carry out to improve coordination with such authorities to enable border

			 security and enforcement activities to be carried out in a more efficient and

			 effective manner.

						(8)An assessment of

			 existing efforts and technologies used for border security and the effect of

			 the use of such efforts and technologies on civil rights, personal property

			 rights, and civil liberties, including an assessment of efforts to take into

			 account asylum seekers, trafficking victims, unaccompanied minor aliens, and

			 other vulnerable populations.

						(9)A prioritized

			 list of research and development objectives to enhance the security of the

			 international land and maritime borders of the United States.

						(10)A description of

			 ways to ensure that the free flow of travel and commerce is not diminished by

			 efforts, activities, and programs aimed at securing the international land and

			 maritime borders of the United States.

						(11)An assessment of

			 additional detention facilities and beds that are needed to detain unlawful

			 aliens apprehended at United States ports of entry or along the international

			 land borders of the United States.

						(12)A description of

			 the performance metrics to be used to ensure accountability by the bureaus of

			 the Department in implementing such Strategy.

						(13)A schedule for

			 the implementation of the security measures described in such Strategy,

			 including a prioritization of security measures, realistic deadlines for

			 addressing the security and enforcement needs, an estimate of the resources

			 needed to carry out such measures, and a description of how such resources

			 should be allocated.

						(c)ConsultationIn

			 developing the National Strategy for Border Security, the Secretary shall

			 consult with representatives of—

						(1)State, local, and

			 tribal authorities with responsibility for locations along the international

			 land and maritime borders of the United States; and

						(2)appropriate

			 private sector entities, nongovernmental organizations, and affected

			 communities that have expertise in areas related to border security.

						(d)CoordinationThe

			 National Strategy for Border Security shall be consistent with the National

			 Strategy for Maritime Security developed pursuant to Homeland Security

			 Presidential Directive 13, dated December 21, 2004.

					(e)Submission to

			 Congress

						(1)StrategyNot later than 1 year after the date of the

			 enactment of this Act, the Secretary shall submit to Congress the National

			 Strategy for Border Security.

						(2)UpdatesThe Secretary shall submit to Congress any

			 update of such Strategy that the Secretary determines is necessary, not later

			 than 30 days after such update is developed.

						(f)Immediate

			 ActionNothing in this section or section 111 may be construed to

			 relieve the Secretary of the responsibility to take all actions necessary and

			 appropriate to achieve and maintain operational control over the entire

			 international land and maritime borders of the United States.

					113.Reports on

			 improving the exchange of information on North American security

					(a)Requirement for

			 reportsNot later than 1 year after the date of the enactment of

			 this Act, and annually thereafter, the Secretary of State, in coordination with

			 the Secretary and the heads of other appropriate Federal agencies, shall submit

			 to Congress a report on improving the exchange of information related to the

			 security of North America.

					(b)ContentsEach

			 report submitted under subsection (a) shall contain a description of the

			 following:

						(1)Security

			 clearances and document integrityThe progress made toward the

			 development of common enrollment, security, technical, and biometric standards

			 for the issuance, authentication, validation, and repudiation of secure

			 documents, including—

							(A)technical and

			 biometric standards based on best practices and consistent with international

			 standards for the issuance, authentication, validation, and repudiation of

			 travel documents, including—

								(i)passports;

								(ii)visas;

			 and

								(iii)permanent

			 resident cards;

								(B)working with

			 Canada and Mexico to encourage foreign governments to enact laws to combat

			 alien smuggling and trafficking, and laws to forbid the use and manufacture of

			 fraudulent travel documents and to promote information sharing;

							(C)applying the

			 necessary pressures and support to ensure that other countries meet proper

			 travel document standards and are committed to travel document verification

			 before the citizens of such countries travel internationally, including travel

			 by such citizens to the United States; and

							(D)providing

			 technical assistance for the development and maintenance of a national database

			 built upon identified best practices for biometrics associated with visa and

			 travel documents.

							(2)Immigration and

			 visa managementThe progress of efforts to share information

			 regarding high-risk individuals who may attempt to enter Canada, Mexico, or the

			 United States, including the progress made—

							(A)in implementing

			 the Statement of Mutual Understanding on Information Sharing, signed by Canada

			 and the United States in February 2003; and

							(B)in identifying

			 trends related to immigration fraud, including asylum and document fraud, and

			 to analyze such trends.

							(3)Visa policy

			 coordination and immigration securityThe progress made by

			 Canada, Mexico, and the United States to enhance the security of North America

			 by cooperating on visa policy and identifying best practices regarding

			 immigration security, including the progress made—

							(A)in enhancing

			 consultation among officials who issue visas at the consulates or embassies of

			 Canada, Mexico, or the United States throughout the world to share information,

			 trends, and best practices on visa flows;

							(B)in comparing the

			 procedures and policies of Canada and the United States related to visitor visa

			 processing, including—

								(i)application

			 process;

								(ii)interview

			 policy;

								(iii)general

			 screening procedures;

								(iv)visa

			 validity;

								(v)quality control

			 measures; and

								(vi)access to appeal

			 or review;

								(C)in exploring

			 methods for Canada, Mexico, and the United States to waive visa requirements

			 for nationals and citizens of the same foreign countries;

							(D)in providing

			 technical assistance for the development and maintenance of a national database

			 built upon identified best practices for biometrics associated with immigration

			 violators;

							(E)in developing and

			 implementing an immigration security strategy for North America that works

			 toward the development of a common security perimeter by enhancing technical

			 assistance for programs and systems to support advance automated reporting and

			 risk targeting of international passengers;

							(F)in sharing

			 information on lost and stolen passports on a real-time basis among immigration

			 or law enforcement officials of Canada, Mexico, and the United States;

			 and

							(G)in collecting 10

			 fingerprints from each individual who applies for a visa.

							(4)North American

			 visitor overstay programThe progress made by Canada and the

			 United States in implementing parallel entry-exit tracking systems that, while

			 respecting the privacy laws of both countries, share information regarding

			 third country nationals who have overstayed their period of authorized

			 admission in either Canada or the United States.

						(5)Terrorist watch

			 listsThe progress made in enhancing the capacity of the United

			 States to combat terrorism through the coordination of counterterrorism

			 efforts, including the progress made—

							(A)in developing and

			 implementing bilateral agreements between Canada and the United States and

			 between Mexico and the United States to govern the sharing of terrorist watch

			 list data and to comprehensively enumerate the uses of such data by the

			 governments of each country;

							(B)in establishing

			 appropriate linkages among Canada, Mexico, and the United States Terrorist

			 Screening Center; and

							(C)in exploring with

			 foreign governments the establishment of a multilateral watch list mechanism

			 that would facilitate direct coordination between the country that identifies

			 an individual as an individual included on a watch list, and the country that

			 owns such list, including procedures that satisfy the security concerns and are

			 consistent with the privacy and other laws of each participating

			 country.

							(6)Money

			 laundering, currency smuggling, and alien smugglingThe progress

			 made in improving information sharing and law enforcement cooperation in

			 combating organized crime, including the progress made—

							(A)in combating

			 currency smuggling, money laundering, alien smuggling, and trafficking in

			 alcohol, firearms, and explosives;

							(B)in implementing

			 the agreement between Canada and the United States known as the Firearms

			 Trafficking Action Plan;

							(C)in determining

			 the feasibility of formulating a firearms trafficking action plan between

			 Mexico and the United States;

							(D)in developing a

			 joint threat assessment on organized crime between Canada and the United

			 States;

							(E)in determining

			 the feasibility of formulating a joint threat assessment on organized crime

			 between Mexico and the United States;

							(F)in developing

			 mechanisms to exchange information on findings, seizures, and capture of

			 individuals transporting undeclared currency; and

							(G)in developing and

			 implementing a plan to combat the transnational threat of illegal drug

			 trafficking.

							(7)Law enforcement

			 cooperationThe progress made in enhancing law enforcement

			 cooperation among Canada, Mexico, and the United States through enhanced

			 technical assistance for the development and maintenance of a national database

			 built upon identified best practices for biometrics associated with known and

			 suspected criminals or terrorists, including exploring the formation of law

			 enforcement teams that include personnel from the United States and Mexico, and

			 appropriate procedures for such teams.

						114.Improving the

			 security of Mexico's southern border

					(a)Technical

			 assistanceThe Secretary of State, in coordination with the

			 Secretary, shall work to cooperate with the head of Foreign Affairs Canada and

			 the appropriate officials of the Government of Mexico to establish a

			 program—

						(1)to assess the

			 specific needs of Guatemala and Belize in maintaining the security of the

			 international borders of such countries;

						(2)to use the

			 assessment made under paragraph (1) to determine the financial and technical

			 support needed by Guatemala and Belize from Canada, Mexico, and the United

			 States to meet such needs;

						(3)to provide

			 technical assistance to Guatemala and Belize to promote issuance of secure

			 passports and travel documents by such countries; and

						(4)to encourage

			 Guatemala and Belize—

							(A)to control alien

			 smuggling and trafficking;

							(B)to prevent the

			 use and manufacture of fraudulent travel documents; and

							(C)to share relevant

			 information with Mexico, Canada, and the United States.

							(b)Border security

			 for Belize, Guatemala, and MexicoThe Secretary, in consultation

			 with the Secretary of State, shall work to cooperate—

						(1)with the

			 appropriate officials of the Government of Guatemala and the Government of

			 Belize to provide law enforcement assistance to Guatemala and Belize that

			 specifically addresses immigration issues to increase the ability of the

			 Government of Guatemala to dismantle human smuggling organizations and gain

			 additional control over the international border between Guatemala and Belize;

			 and

						(2)with the

			 appropriate officials of the Government of Belize, the Government of Guatemala,

			 the Government of Mexico, and the governments of neighboring contiguous

			 countries to establish a program to provide needed equipment, technical

			 assistance, and vehicles to manage, regulate, and patrol the international

			 borders between Mexico and Guatemala and between Mexico and Belize.

						(c)Tracking

			 Central American gangsThe Secretary of State, in coordination

			 with the Secretary and the Director of the Federal Bureau of Investigation,

			 shall work to cooperate with the appropriate officials of the Government of

			 Mexico, the Government of Guatemala, the Government of Belize, and the

			 governments of other Central American countries—

						(1)to assess the

			 direct and indirect impact on the United States and Central America of

			 deporting violent criminal aliens;

						(2)to establish a

			 program and database to track individuals involved in Central American gang

			 activities;

						(3)to develop a

			 mechanism that is acceptable to the governments of Belize, Guatemala, Mexico,

			 the United States, and other appropriate countries to notify such a government

			 if an individual suspected of gang activity will be deported to that country

			 prior to the deportation and to provide support for the reintegration of such

			 deportees into that country; and

						(4)to develop an

			 agreement to share all relevant information related to individuals connected

			 with Central American gangs.

						COther border

			 security initiatives

				121.Biometric data

			 enhancementsNot later than

			 October 1, 2007, the Secretary shall—

					(1)in consultation

			 with the Attorney General, enhance connectivity between the Automated Biometric

			 Fingerprint Identification System (IDENT) of the Department and the Integrated

			 Automated Fingerprint Identification System (IAFIS) of the Federal Bureau of

			 Investigation to ensure more expeditious data searches; and

					(2)in consultation

			 with the Secretary of State, collect all fingerprints from each alien required

			 to provide fingerprints during the alien's initial enrollment in the integrated

			 entry and exit data system described in section 110 of the Illegal Immigration

			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a).

					122.Secure

			 communicationThe Secretary

			 shall, as expeditiously as practicable, develop and implement a plan to improve

			 the use of satellite communications and other technologies to ensure clear and

			 secure 2-way communication capabilities—

					(1)among all Border

			 Patrol agents conducting operations between ports of entry;

					(2)between Border

			 Patrol agents and their respective Border Patrol stations;

					(3)between Border

			 Patrol agents and residents in remote areas along the international land

			 borders of the United States; and

					(4)between all

			 appropriate border security agencies of the Department and State, local, and

			 tribal law enforcement agencies.

					123.Border patrol

			 training capacity review

					(a)In

			 generalThe Comptroller General of the United States shall

			 conduct a review of the basic training provided to Border Patrol agents by the

			 Secretary to ensure that such training is provided as efficiently and

			 cost-effectively as possible.

					(b)Components of

			 reviewThe review under subsection (a) shall include the

			 following components:

						(1)An evaluation of

			 the length and content of the basic training curriculum provided to new Border

			 Patrol agents by the Federal Law Enforcement Training Center, including a

			 description of how such curriculum has changed since September 11, 2001, and an

			 evaluation of language and cultural diversity training programs provided within

			 such curriculum.

						(2)A review and a

			 detailed breakdown of the costs incurred by the Bureau of Customs and Border

			 Protection and the Federal Law Enforcement Training Center to train 1 new

			 Border Patrol agent.

						(3)A comparison,

			 based on the review and breakdown under paragraph (2), of the costs,

			 effectiveness, scope, and quality, including geographic characteristics, with

			 other similar training programs provided by State and local agencies, nonprofit

			 organizations, universities, and the private sector.

						(4)An evaluation of

			 whether utilizing comparable non-Federal training programs, proficiency

			 testing, and long-distance learning programs may affect—

							(A)the

			 cost-effectiveness of increasing the number of Border Patrol agents trained per

			 year;

							(B)the per agent

			 costs of basic training; and

							(C)the scope and

			 quality of basic training needed to fulfill the mission and duties of a Border

			 Patrol agent.

							124.US-VISIT

			 SystemNot later than 6 months

			 after the date of the enactment of this Act, the Secretary, in consultation

			 with the heads of other appropriate Federal agencies, shall submit to Congress

			 a schedule for—

					(1)equipping all

			 land border ports of entry of the United States with the U.S.-Visitor and

			 Immigrant Status Indicator Technology (US–VISIT) system implemented under

			 section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act

			 of 1996 (8 U.S.C. 1365a);

					(2)developing and

			 deploying at such ports of entry the exit component of the US–VISIT system;

			 and

					(3)making

			 interoperable all immigration screening systems operated by the

			 Secretary.

					125.Document fraud

			 detection

					(a)TrainingSubject

			 to the availability of appropriations, the Secretary shall provide all Customs

			 and Border Protection officers with training in identifying and detecting

			 fraudulent travel documents. Such training shall be developed in consultation

			 with the head of the Forensic Document Laboratory of the Bureau of Immigration

			 and Customs Enforcement.

					(b)Forensic

			 document laboratoryThe Secretary shall provide all Customs and

			 Border Protection officers with access to the Forensic Document

			 Laboratory.

					(c)Assessment

						(1)Requirement for

			 assessmentThe Inspector General of the Department shall conduct

			 an independent assessment of the accuracy and reliability of the Forensic

			 Document Laboratory.

						(2)Report to

			 CongressNot later than 6 months after the date of the enactment

			 of this Act, the Inspector General shall submit to Congress the findings of the

			 assessment required by paragraph (1).

						(d)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Secretary such sums as may be necessary for each of fiscal years 2007 through

			 2011 to carry out this section.

					126.Improved

			 document integrity

					(a)In

			 generalSection 303 of the Enhanced Border Security and Visa

			 Entry Reform Act of 2002 (8 U.S.C. 1732) is amended—

						(1)by striking

			 Attorney General each place it appears and inserting

			 Secretary of Homeland Security;

						(2)in the heading,

			 by striking entry and exit

			 documents and inserting travel and entry documents and evidence of

			 status;

						(3)in subsection

			 (b)(1)—

							(A)by striking

			 Not later than October 26, 2004, the and inserting

			 The; and

							(B)by striking

			 visas and both places it appears and inserting visas,

			 evidence of status, and;

							(4)by redesignating

			 subsection (d) as subsection (e); and

						(5)by inserting

			 after subsection (c) the following:

							

								(d)Other

				documentsNot later than October 26, 2007, every document, other

				than an interim document, issued by the Secretary of Homeland Security, which

				may be used as evidence of an alien's status as an immigrant, nonimmigrant,

				parolee, asylee, or refugee, shall be machine-readable and tamper-resistant,

				and shall incorporate a biometric identifier to allow the Secretary of Homeland

				Security to verify electronically the identity and status of the

				alien.

								.

						127.Cancellation

			 of visasSection 222(g) (8

			 U.S.C. 1202(g)) is amended—

					(1)in paragraph

			 (1)—

						(A)by striking

			 Attorney General and inserting Secretary of Homeland

			 Security; and

						(B)by inserting

			 and any other nonimmigrant visa issued by the United States that is in

			 the possession of the alien after such visa; and

						(2)in paragraph

			 (2)(A), by striking (other than the visa described in paragraph (1))

			 issued in a consular office located in the country of the alien's

			 nationality and inserting (other than a visa described in

			 paragraph (1)) issued in a consular office located in the country of the

			 alien's nationality or foreign residence.

					128.Biometric

			 entry-exit system

					(a)Collection of

			 biometric data from aliens departing the United StatesSection

			 215 (8 U.S.C. 1185) is amended—

						(1)by redesignating

			 subsection (c) as subsection (g);

						(2)by moving

			 subsection (g), as redesignated by paragraph (1), to the end; and

						(3)by inserting

			 after subsection (b) the following:

							

								(c)The Secretary of

				Homeland Security is authorized to require aliens departing the United States

				to provide biometric data and other information relating to their immigration

				status.

								.

						(b)Inspection of

			 applicants for admissionSection 235(d) (8 U.S.C. 1225(d)) is

			 amended by adding at the end the following:

						

							(5)Authority to

				collect biometric dataIn conducting inspections under subsection

				(b), immigration officers are authorized to collect biometric data from—

								(A)any applicant for

				admission or alien seeking to transit through the United States; or

								(B)any lawful

				permanent resident who is entering the United States and who is not regarded as

				seeking admission pursuant to section

				101(a)(13)(C).

								.

					(c)Collection of

			 biometric data from alien crewmenSection 252 (8 U.S.C. 1282) is

			 amended by adding at the end the following:

						

							(d)An immigration

				officer is authorized to collect biometric data from an alien crewman seeking

				permission to land temporarily in the United

				States.

							.

					(d)Grounds of

			 inadmissibilitySection 212 (8 U.S.C. 1182) is amended—

						(1)in subsection

			 (a)(7), by adding at the end the following:

							

								(C)Withholders of

				biometric dataAny alien who knowingly fails to comply with a

				lawful request for biometric data under section 215(c) or 235(d) is

				inadmissible.

								;

				and

						(2)in subsection

			 (d), by inserting after paragraph (1) the following:

							

								(2)The Secretary of

				Homeland Security shall determine whether a ground for inadmissibility exists

				with respect to an alien described in subparagraph (C) of subsection (a)(7) and

				may waive the application of such subparagraph for an individual alien or a

				class of aliens, at the discretion of the

				Secretary.

								.

						(e)ImplementationSection

			 7208 of the 9/11 Commission Implementation Act of 2004 (8 U.S.C. 1365b) is

			 amended—

						(1)in subsection

			 (c), by adding at the end the following:

							

								(3)ImplementationIn

				fully implementing the automated biometric entry and exit data system under

				this section, the Secretary is not required to comply with the requirements of

				chapter 5 of title 5, United States Code (commonly referred to as the

				Administrative Procedure Act) or any other law relating to rulemaking,

				information collection, or publication in the Federal

				Register.

								;

				and

						(2)in subsection

			 (l)—

							(A)by striking

			 There are authorized and inserting the following:

								

									(1)In

				generalThere are

				authorized

									;

				and

							(B)by adding at the

			 end the following:

								

									(2)Implementation

				at all land border ports of entryThere are authorized to be

				appropriated such sums as may be necessary for each of fiscal years 2007 and

				2008 to implement the automated biometric entry and exit data system at all

				land border ports of

				entry.

									.

							129.Border

			 study

					(a)Southern border

			 studyThe Secretary, in consultation with the Attorney General,

			 the Secretary of the Interior, the Secretary of Agriculture, the Secretary of

			 Defense, the Secretary of Commerce, and the Administrator of the Environmental

			 Protection Agency, shall conduct a study on the construction of a system of

			 physical barriers along the southern international land and maritime border of

			 the United States. The study shall include—

						(1)an assessment of

			 the necessity of constructing such a system, including the identification of

			 areas of high priority for the construction of such a system determined after

			 consideration of factors including the amount of narcotics trafficking and the

			 number of illegal immigrants apprehended in such areas;

						(2)an assessment of

			 the feasibility of constructing such a system;

						(3)an assessment of

			 the international, national, and regional environmental impact of such a

			 system, including the impact on zoning, global climate change, ozone depletion,

			 biodiversity loss, and transboundary pollution;

						(4)an assessment of

			 the necessity for ports of entry along such a system;

						(5)an assessment of

			 the impact such a system would have on international trade, commerce, and

			 tourism;

						(6)an assessment of

			 the effect of such a system on private property rights including issues of

			 eminent domain and riparian rights;

						(7)an estimate of

			 the costs associated with building a barrier system, including costs associated

			 with excavation, construction, and maintenance; and

						(8)an assessment of

			 the effect of such a system on Indian reservations and units of the National

			 Park System.

						(b)ReportNot

			 later than 9 months after the date of the enactment of this Act, the Secretary

			 shall submit to Congress a report on the study described in subsection

			 (a).

					130.Secure border

			 initiative financial accountability

					(a)In

			 generalThe Inspector General of the Department shall review each

			 contract action relating to the Secure Border Initiative having a value of more

			 than $20,000,000, to determine whether each such action fully complies with

			 applicable cost requirements, performance objectives, program milestones,

			 inclusion of small, minority, and women-owned business, and time lines. The

			 Inspector General shall complete a review under this subsection with respect to

			 each contract action—

						(1)not later than 60

			 days after the date of the initiation of the action; and

						(2)upon the

			 conclusion of the performance of the contract.

						(b)Inspector

			 General

						(1)ActionIf

			 the Inspector General becomes aware of any improper conduct or wrongdoing in

			 the course of conducting a contract review under subsection (a), the Inspector

			 General shall, as expeditiously as practicable, refer information relating to

			 such improper conduct or wrongdoing to the Secretary, or to another appropriate

			 official of the Department, who shall determine whether to temporarily suspend

			 the contractor from further participation in the Secure Border

			 Initiative.

						(2)ReportUpon

			 the completion of each review described in subsection (a), the Inspector

			 General shall submit to the Secretary of Homeland Security a report containing

			 the findings of the review, including findings regarding—

							(A)cost

			 overruns;

							(B)significant

			 delays in contract execution;

							(C)lack of rigorous

			 departmental contract management;

							(D)insufficient

			 departmental financial oversight;

							(E)bundling that

			 limits the ability of small businesses to compete; or

							(F)other high risk

			 business practices.

							(c)Reports by the

			 Secretary

						(1)In

			 generalNot later than 30 days after the receipt of each report

			 required under subsection (b)(2), the Secretary shall submit a report, to the

			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of

			 the House of Representatives, that describes—

							(A)the findings of

			 the report received from the Inspector General; and

							(B)the steps the

			 Secretary has taken, or plans to take, to address the problems identified in

			 such report.

							(2)Contracts with

			 foreign companiesNot later than 60 days after the initiation of

			 each contract action with a company whose headquarters is not based in the

			 United States, the Secretary shall submit a report to the Committee on the

			 Judiciary of the Senate and the Committee on the Judiciary of the House of

			 Representatives, regarding the Secure Border Initiative.

						(d)Reports on

			 United States portsNot later that 30 days after receiving

			 information regarding a proposed purchase of a contract to manage the

			 operations of a United States port by a foreign entity, the Committee on

			 Foreign Investment in the United States shall submit a report to Congress that

			 describes—

						(1)the proposed

			 purchase;

						(2)any security

			 concerns related to the proposed purchase; and

						(3)the manner in

			 which such security concerns have been addressed.

						(e)Authorization

			 of appropriationsIn addition to amounts that are otherwise

			 authorized to be appropriated to the Office of the Inspector General of the

			 Department, there are authorized to be appropriated to the Office, to enable

			 the Office to carry out this section—

						(1)for fiscal year

			 2007, not less than 5 percent of the overall budget of the Office for such

			 fiscal year;

						(2)for fiscal year

			 2008, not less than 6 percent of the overall budget of the Office for such

			 fiscal year; and

						(3)for fiscal year

			 2009, not less than 7 percent of the overall budget of the Office for such

			 fiscal year.

						IIInterior

			 Enforcement

			201.Removal and

			 denial of benefits to terrorist aliens

				(a)AsylumSection

			 208(b)(2)(A)(v) (8 U.S.C. 1158(b)(2)(A)(v)) is amended by striking or

			 (VI) and inserting (V), (VI), (VII), or (VIII).

				(b)Cancellation of

			 removalSection 240A(c)(4) (8 U.S.C. 1229b(c)(4)) is

			 amended—

					(1)by striking

			 inadmissible under and inserting described in;

			 and

					(2)by striking

			 deportable under and inserting described

			 in.

					(c)Voluntary

			 departureSection 240B(b)(1)(C) (8 U.S.C. 1229c(b)(1)(C)) is

			 amended by striking deportable under section 237(a)(2)(A)(iii) or

			 section 237(a)(4) and inserting described in paragraph

			 (2)(A)(iii) or (4) of section 237(a).

				(d)Restriction on

			 removalSection 241(b)(3)(B) (8 U.S.C. 1231(b)(3)(B)) is

			 amended—

					(1)in clause (iii),

			 by striking or at the end;

					(2)in clause (iv) by

			 striking the period at the end and inserting ; or;

					(3)by inserting

			 after clause (iv) the following:

						

							(v)the alien is

				described in section 237(a)(4)(B) (other than an alien described in section

				212(a)(3)(B)(i)(IV) if the Secretary of Homeland Security determines that there

				are not reasonable grounds for regarding the alien as a danger to the security

				of the United States).

							;

				and

					(4)in the

			 undesignated paragraph, by striking For purposes of clause (iv), an

			 alien who is described in section 237(a)(4)(B) shall be considered to be an

			 alien with respect to whom there are reasonable grounds for regarding as a

			 danger to the security of the United States..

					(e)Record of

			 admissionSection 249 (8 U.S.C. 1259) is amended to read as

			 follows:

					

						249.Record of

				admission for permanent residence in the case of certain aliens who entered the

				United States prior to January 1, 1972A record of lawful admission for permanent

				residence may be made, in the discretion of the Secretary of Homeland Security

				and under such regulations as the Secretary may prescribe, for any alien, as of

				the date of the approval of the alien’s application or, if entry occurred

				before July 1, 1924, as of the date of such entry if no such record is

				otherwise available, if the alien establishes that the alien—

							(1)is not described in section 212(a)(3)(E) or

				in section 212(a) (insofar as it relates to criminals, procurers, other immoral

				persons, subversives, violators of the narcotics laws, or smugglers of

				aliens);

							(2)entered the United States before January 1,

				1972;

							(3)has resided in

				the United States continuously since such entry;

							(4)is a person of

				good moral character;

							(5)is not ineligible

				for citizenship; and

							(6)is not described

				in section

				237(a)(4)(B).

							.

				(f)Effective date

			 and applicationThe amendments made by this section shall—

					(1)take effect on

			 the date of the enactment of this Act; and

					(2)apply to—

						(A)any aliens in a

			 removal, deportation, or exclusion proceeding pending on or after the date of

			 the enactment of this Act; and

						(B)any act or

			 condition constituting a ground for inadmissibility, excludability, or removal

			 occurring or existing before, on, or after the date of the enactment of this

			 Act.

						202.Detention and

			 removal of aliens ordered removed

				(a)In

			 general

					(1)AmendmentsSection

			 241(a) (8 U.S.C. 1231(a)) is amended—

						(A)by striking

			 Attorney General the first place it appears and inserting

			 Secretary of Homeland Security;

						(B)by striking

			 Attorney General any other place it appears and inserting

			 Secretary;

						(C)in paragraph

			 (1)—

							(i)in

			 subparagraph (B), by amending clause (ii) to read as follows:

								

									(ii)If a court, the

				Board of Immigration Appeals, or an immigration judge orders a stay of the

				removal of the alien, the expiration date of the stay of

				removal.

									.

							(ii)by

			 amending subparagraph (C) to read as follows:

								

									(C)Extension of

				periodThe removal period shall be extended beyond a period of 90

				days and the alien may remain in detention during such extended period if the

				alien fails or refuses to—

										(i)make all

				reasonable efforts to comply with the removal order; or

										(ii)fully cooperate

				with the Secretary’s efforts to establish the alien’s identity and carry out

				the removal order, including failing to make timely application in good faith

				for travel or other documents necessary to the alien’s departure, or conspiring

				or acting to prevent the alien’s

				removal.

										;

				and

							(iii)by adding at

			 the end the following:

								

									(D)Tolling of

				periodIf, at the time described in subparagraph (B), the alien

				is not in the custody of the Secretary under the authority of this Act, the

				removal period shall not begin until the alien is taken into such custody. If

				the Secretary lawfully transfers custody of the alien during the removal period

				to another Federal agency or to a State or local government agency in

				connection with the official duties of such agency, the removal period shall be

				tolled, and shall recommence on the date on which the alien is returned to the

				custody of the

				Secretary.

									;

							(D)in paragraph (2),

			 by adding at the end the following: If a court, the Board of Immigration

			 Appeals, or an immigration judge orders a stay of removal of an alien who is

			 subject to an administrative final order of removal, the Secretary, in the

			 exercise of discretion, may detain the alien during the pendency of such stay

			 of removal.;

						(E)in paragraph (3),

			 by amending subparagraph (D) to read as follows:

							

								(D)to obey

				reasonable restrictions on the alien’s conduct or activities, or to perform

				affirmative acts, that the Secretary prescribes for the alien—

									(i)to prevent the

				alien from absconding;

									(ii)for the

				protection of the community; or

									(iii)for other

				purposes related to the enforcement of the immigration

				laws.

									;

						(F)in paragraph (6),

			 by striking removal period and, if released, and inserting

			 removal period, in the discretion of the Secretary, without any

			 limitations other than those specified in this section, until the alien is

			 removed. If an alien is released, the alien;

						(G)by redesignating

			 paragraph (7) as paragraph (10); and

						(H)by inserting

			 after paragraph (6) the following:

							

								(7)ParoleIf

				an alien detained pursuant to paragraph (6) is an applicant for admission, the

				Secretary of Homeland Security, in the Secretary's discretion, may parole the

				alien under section 212(d)(5) and may provide, notwithstanding section

				212(d)(5), that the alien shall not be returned to custody unless either the

				alien violates the conditions of the alien's parole or the alien's removal

				becomes reasonably foreseeable, provided that in no circumstance shall such

				alien be considered admitted.

								(8)Additional

				rules for detention or release of aliensThe following procedures

				shall apply to an alien detained under this section:

									(A)Detention

				review process for aliens who have effected an entry and fully cooperate with

				removalThe Secretary of Homeland Security shall establish an

				administrative review process to determine whether an alien described in

				subparagraph (B) should be detained or released after the removal period in

				accordance with subparagraphs (C) and (E).

									(B)Alien

				describedAn alien is described in this subparagraph if the

				alien—

										(i)has effected an

				entry into the United States;

										(ii)has made all

				reasonable efforts to comply with the alien’s removal order;

										(iii)has cooperated

				fully with the Secretary’s efforts to establish the alien’s identity and to

				carry out the removal order, including making timely application in good faith

				for travel or other documents necessary for the alien’s departure; and

										(iv)has not

				conspired or acted to prevent removal.

										(C)EvidenceIn

				making a determination under subparagraph (A), the Secretary—

										(i)shall consider

				any evidence submitted by the alien;

										(ii)may consider any

				other evidence, including—

											(I)any information

				or assistance provided by the Department of State or other Federal agency;

				and

											(II)any other

				information available to the Secretary pertaining to the ability to remove the

				alien.

											(D)Authority to

				detain for 90 days beyond removal periodThe Secretary, in the

				exercise of the Secretary's discretion and without any limitations other than

				those specified in this section, may detain an alien for 90 days beyond the

				removal period (including any extension of the removal period under paragraph

				(1)(C)).

									(E)Authority to

				detain for additional periodThe Secretary, in the exercise of

				the Secretary's discretion and without any limitations other than those

				specified in this section, may detain an alien beyond the 90-day period

				authorized under subparagraph (D) until the alien is removed, if the

				Secretary—

										(i)determines that

				there is a significant likelihood that the alien will be removed in the

				reasonably foreseeable future; or

										(ii)certifies in

				writing—

											(I)in consultation

				with the Secretary of Health and Human Services, that the alien has a highly

				contagious disease that poses a threat to public safety;

											(II)after receipt of

				a written recommendation from the Secretary of State, that the release of the

				alien would likely have serious adverse foreign policy consequences for the

				United States;

											(III)based on

				information available to the Secretary (including classified, sensitive, or

				national security information, and regardless of the grounds upon which the

				alien was ordered removed), that there is reason to believe that the release of

				the alien would threaten the national security of the United States;

											(IV)that—

												(aa)the release of

				the alien would threaten the safety of the community or any person, and

				conditions of release cannot reasonably be expected to ensure the safety of the

				community or any person; and

												(bb)the

				alien—

													(AA)has been

				convicted of 1 or more aggravated felonies (as defined in section

				101(a)(43)(A)), or of 1 or more attempts or conspiracies to commit any such

				aggravated felonies or such crimes, for an aggregate term of imprisonment of at

				least 5 years; or

													(BB)has committed a

				crime of violence (as defined in section 16 of title 18, United States Code,

				but not including a purely political offense) and, because of a mental

				condition or personality disorder and behavior associated with that condition

				or disorder, is likely to engage in acts of violence in the future; or

													(V)that—

												(aa)the release of

				the alien would threaten the safety of the community or any person,

				notwithstanding conditions of release designed to ensure the safety of the

				community or any person; and

												(bb)the alien has

				been convicted of 1 or more aggravated felonies (as defined in section

				101(a)(43)) for which the alien was sentenced to an aggregate term of

				imprisonment of not less than 1 year.

												(F)Administrative

				review processThe Secretary, without any limitations other than

				those specified in this section, may detain an alien pending a determination

				under subparagraph (E)(ii), if the Secretary has initiated the administrative

				review process identified in subparagraph (A) not later than 30 days after the

				expiration of the removal period (including any extension of the removal period

				under paragraph (1)(C)).

									(G)Renewal and

				delegation of certification

										(i)RenewalThe

				Secretary may renew a certification under subparagraph (E)(ii) every 6 months,

				without limitation, after providing the alien with an opportunity to request

				reconsideration of the certification and to submit documents or other evidence

				in support of that request. If the Secretary does not renew such certification,

				the Secretary shall release the alien, pursuant to subparagraph (H).

										(ii)DelegationNotwithstanding

				any other provision of law, the Secretary may not delegate the authority to

				make or renew a certification described in subclause (II), (III), or (V) of

				subparagraph (E)(ii) to any employee reporting to the Assistant Secretary for

				Immigration and Customs Enforcement.

										(iii)HearingThe

				Secretary may request that the Attorney General, or a designee of the Attorney

				General, provide for a hearing to make the determination described in

				subparagraph (E)(ii)(IV)(bb)(BB).

										(H)Release on

				conditionsIf it is determined that an alien should be released

				from detention, the Secretary may, in the Secretary’s discretion, impose

				conditions on release in accordance with the regulations prescribed pursuant to

				paragraph (3).

									(I)RedetentionThe

				Secretary, without any limitations other than those specified in this section,

				may detain any alien subject to a final removal order who has previously been

				released from custody if—

										(i)the alien fails

				to comply with the conditions of release;

										(ii)the alien fails

				to continue to satisfy the conditions described in subparagraph (B); or

										(iii)upon

				reconsideration, the Secretary determines that the alien can be detained under

				subparagraph (E).

										(J)ApplicabilityThis

				paragraph and paragraphs (6) and (7) shall apply to any alien returned to

				custody under subparagraph (I) as if the removal period terminated on the day

				of the redetention.

									(K)Detention

				review process for aliens who have effected an entry and fail to cooperate with

				removalThe Secretary shall detain an alien until the alien makes

				all reasonable efforts to comply with a removal order and to cooperate fully

				with the Secretary’s efforts, if the alien—

										(i)has effected an

				entry into the United States; and

										(ii)(I)and the alien faces a

				significant likelihood that the alien will be removed in the reasonably

				foreseeable future, or would have been removed if the alien had not—

												(aa)failed or refused to make all

				reasonable efforts to comply with a removal order;

												(bb)failed or refused to fully cooperate

				with the Secretary’s efforts to establish the alien’s identity and carry out

				the removal order, including the failure to make timely application in good

				faith for travel or other documents necessary to the alien’s departure;

				or

												(cc)conspired or acted to prevent

				removal; or

												(II)the Secretary makes a certification as

				specified in subparagraph (E), or the renewal of a certification specified in

				subparagraph (G).

											(L)Detention

				review process for aliens who have not effected an entryExcept

				as otherwise provided in this subparagraph, the Secretary shall follow the

				guidelines established in section 241.4 of title 8, Code of Federal

				Regulations, when detaining aliens who have not effected an entry. The

				Secretary may decide to apply the review process outlined in this

				paragraph.

									(9)Judicial

				reviewWithout regard to the place of confinement, judicial

				review of any action or decision made pursuant to paragraph (6), (7), or (8)

				shall be available exclusively in a habeas corpus proceeding instituted in the

				United States District Court for the District of Columbia and only if the alien

				has exhausted all administrative remedies (statutory and nonstatutory)

				available to the alien as of

				right.

								.

						(2)Effective

			 dateThe amendments made by paragraph (1)—

						(A)shall take effect

			 on the date of the enactment of this Act; and

						(B)shall apply

			 to—

							(i)any

			 alien subject to a final administrative removal, deportation, or exclusion

			 order that was issued before, on, or after the date of the enactment of this

			 Act; and

							(ii)any act or

			 condition occurring or existing before, on, or after the date of the enactment

			 of this Act.

							(b)Criminal

			 detention of aliensSection 3142 of title 18, United States Code,

			 is amended—

					(1)in subsection

			 (e)—

						(A)by redesignating

			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C),

			 respectively;

						(B)by inserting

			 (1) before If, after a hearing;

						(C)in subparagraphs

			 (B) and (C), as redesignated, by striking paragraph (1) and

			 inserting subparagraph (A); and

						(D)by adding after

			 subparagraph (C), as redesignated, the following:

							

								(2)Subject to rebuttal by the person, it

				shall be presumed that no condition or combination of conditions will

				reasonably assure the appearance of the person as required if the judicial

				officer finds that there is probable cause to believe that the person—

									(A)is an alien; and

									(B)(i)has no lawful

				immigration status in the United States;

										(ii)is the subject of a final order of

				removal; or

										(iii)has committed a felony offense under

				section 911, 922(g)(5), 1015, 1028, 1425, or 1426 of this title, chapter 75 or

				77 of this title, or section 243, 274, 275, 276, 277, or 278 of the Immigration

				and Nationality Act (8 U.S.C. 1253, 1324, 1325, 1326, 2327, and

				1328).

										;

				and

						(2)in subsection

			 (g)(3)—

						(A)in subparagraph

			 (A), by striking and at the end; and

						(B)by adding at the

			 end the following:

							

								(C)the person’s

				immigration status;

				and

								.

						203.Aggravated

			 felonySection 101(a)(43) (8

			 U.S.C. 1101(a)(43)) is amended—

				(1)by striking

			 The term aggravated felony means— and inserting

			 Notwithstanding any other provision of law (including any provision

			 providing an effective date), the term aggravated felony applies

			 to an offense described in this paragraph, whether in violation of Federal or

			 State law and to such an offense in violation of the law of a foreign country,

			 for which the term of imprisonment was completed within the previous 15 years,

			 even if the length of the term of imprisonment is based on recidivist or other

			 enhancements and regardless of whether the conviction was entered before, on,

			 or after September 30, 1996, and means—;

				(2)in subparagraph

			 (N), by striking paragraph (1)(A) or (2) of;

				(3)in subparagraph

			 (O), by striking section 275(a) or 276 committed by an alien who was

			 previously deported on the basis of a conviction for an offense described in

			 another subparagraph of this paragraph and inserting section 275

			 or 276 for which the term of imprisonment is at least 1 year;

				(4)in subparagraph

			 (U), by striking an attempt or conspiracy to commit an offense described

			 in this paragraph and inserting aiding or abetting an offense

			 described in this paragraph, or soliciting, counseling, procuring, commanding,

			 or inducing another, attempting, or conspiring to commit such an

			 offense; and

				(5)by striking the

			 undesignated matter following subparagraph (U).

				204.Terrorist

			 bars

				(a)Definition of

			 good moral characterSection 101(f) (8 U.S.C. 1101(f)) is

			 amended—

					(1)by inserting

			 after paragraph (1) the following:

						

							(2)an alien

				described in section 212(a)(3) or 237(a)(4), as determined by the Secretary of

				Homeland Security or Attorney General based upon any relevant information or

				evidence, including classified, sensitive, or national security

				information;

							;

					(2)in paragraph (8),

			 by striking (as defined in subsection (a)(43)) and inserting the

			 following: “, regardless of whether the crime was defined as an aggravated

			 felony under subsection (a)(43) at the time of the conviction, unless—

						

							(A)the person

				completed the term of imprisonment and sentence not later than 10 years before

				the date of application; and

							(B)the Secretary of

				Homeland Security or the Attorney General waives the application of this

				paragraph; or

							;

				and

					(3)in the

			 undesignated matter following paragraph (9), by striking a finding that

			 for other reasons such person is or was not of good moral character and

			 inserting the following: a discretionary finding for other reasons that

			 such a person is or was not of good moral character. In determining an

			 applicant’s moral character, the Secretary of Homeland Security and the

			 Attorney General may take into consideration the applicant’s conduct and acts

			 at any time and are not limited to the period during which good moral character

			 is required..

					(b)Pending

			 proceedingsSection 204(b) (8 U.S.C. 1154(b)) is amended by

			 adding at the end the following: A petition may not be approved under

			 this section if there is any administrative or judicial proceeding (whether

			 civil or criminal) pending against the petitioner that could directly or

			 indirectly result in the petitioner’s denaturalization or the loss of the

			 petitioner’s lawful permanent resident status..

				(c)Conditional

			 permanent resident status

					(1)In

			 generalSection 216(e) (8 U.S.C. 1186a(e)) is amended by

			 inserting if the alien has had the conditional basis removed pursuant to

			 this section before the period at the end.

					(2)Certain alien

			 entrepreneursSection 216A(e) (8 U.S.C. 1186b(e)) is amended by

			 inserting if the alien has had the conditional basis removed pursuant to

			 this section before the period at the end.

					(d)Judicial review

			 of naturalization applicationsSection 310(c) (8 U.S.C. 1421(c))

			 is amended—

					(1)by inserting

			 , not later than 120 days after the Secretary of Homeland Security’s

			 final determination, after may; and

					(2)by adding at the

			 end the following: “The petitioner shall have the burden of showing that the

			 Secretary’s denial of the application was contrary to law. Except in a

			 proceeding under section 340, and notwithstanding any other provision of law,

			 no court shall have jurisdiction to determine, or to review a determination of

			 the Secretary regarding, whether, for purposes of an application for

			 naturalization, an alien—

						

							(1)is a person of

				good moral character;

							(2)understands and

				is attached to the principles of the Constitution of the United States;

				or

							(3)is well disposed

				to the good order and happiness of the United

				States.

							.

					(e)Persons

			 endangering national securitySection 316 (8 U.S.C. 1427) is

			 amended by adding at the end the following:

					

						(g)Persons

				endangering the national securityA person may not be naturalized

				if the Secretary of Homeland Security determines, based upon any relevant

				information or evidence, including classified, sensitive, or national security

				information, that the person was once an alien described in section 212(a)(3)

				or

				237(a)(4).

						.

				(f)Concurrent

			 naturalization and removal proceedingsSection 318 (8 U.S.C.

			 1429) is amended by striking the Attorney General if and all

			 that follows and inserting: the Secretary of Homeland Security or any

			 court if there is pending against the applicant any removal proceeding or other

			 proceeding to determine the applicant’s inadmissibility or deportability, or to

			 determine whether the applicant’s lawful permanent resident status should be

			 rescinded, regardless of when such proceeding was commenced. The findings of

			 the Attorney General in terminating removal proceedings or canceling the

			 removal of an alien under this Act shall not be deemed binding in any way upon

			 the Secretary of Homeland Security with respect to the question of whether such

			 person has established eligibility for naturalization in accordance with this

			 title..

				(g)District court

			 jurisdictionSection 336(b) (8 U.S.C. 1447(b)) is amended to read

			 as follows:

					

						(b)Request for

				hearing before district courtIf there is a failure to render a

				final administrative decision under section 335 before the end of the 180-day

				period beginning on the date on which the Secretary of Homeland Security

				completes all examinations and interviews required under such section, the

				applicant may apply to the district court for the district in which the

				applicant resides for a hearing on the matter. Such district court shall only

				have jurisdiction to review the basis for delay and remand the matter to the

				Secretary of Homeland Security for the Secretary’s determination on the

				application.

						.

				(h)Effective

			 dateThe amendments made by this section—

					(1)shall take effect

			 on the date of the enactment of this Act;

					(2)shall apply to

			 any act that occurred before, on, or after such date of enactment; and

					(3)shall apply to

			 any application for naturalization or any other case or matter under the

			 immigration laws pending on, or filed after, such date of enactment.

					205.Increased

			 criminal penalties related to gang violence, removal, and alien

			 smuggling

				(a)Criminal street

			 gangs

					(1)InadmissibilitySection

			 212(a)(2) (8 U.S.C. 1182(a)(2)) is amended—

						(A)by redesignating

			 subparagraph (F) as subparagraph (J); and

						(B)by inserting

			 after subparagraph (E) the following:

							

								(F)Members of

				criminal street gangsUnless the Secretary of Homeland Security

				or the Attorney General waives the application of this subparagraph, any alien

				who a consular officer, the Attorney General, or the Secretary of Homeland

				Security knows or has reason to believe—

									(i)is, or has been,

				a member of a criminal street gang (as defined in section 521(a) of title 18,

				United States Code); or

									(ii)has participated

				in the activities of a criminal street gang, knowing or having reason to know

				that such activities promoted, furthered, aided, or supported the illegal

				activity of the criminal gang,

									is

				inadmissible..

						(2)DeportabilitySection

			 237(a)(2) (8 U.S.C. 1227(a)(2)) is amended by adding at the end the

			 following:

						

							(F)Members of

				criminal street gangsUnless the Secretary of Homeland Security

				or the Attorney General waives the application of this subparagraph, any alien

				who the Secretary of Homeland Security or the Attorney General knows or has

				reason to believe—

								(i)is, or at any

				time after admission has been, a member of a criminal street gang (as defined

				in section 521(a) of title 18, United States Code); or

								(ii)has participated

				in the activities of a criminal street gang, knowing or having reason to know

				that such activities promoted, furthered, aided, or supported the illegal

				activity of the criminal gang,

								is

				deportable..

					(3)Temporary

			 protected statusSection 244 (8 U.S.C. 1254a) is amended—

						(A)by striking

			 Attorney General each place it appears and inserting

			 Secretary of Homeland Security;

						(B)in subsection

			 (b)(3)—

							(i)in

			 subparagraph (B), by striking the last sentence and inserting the following:

			 Notwithstanding any other provision of this section, the Secretary of

			 Homeland Security may, for any reason (including national security), terminate

			 or modify any designation under this section. Such termination or modification

			 is effective upon publication in the Federal Register, or after such time as

			 the Secretary may designate in the Federal Register.;

							(ii)in

			 subparagraph (C), by striking a period of 12 or 18 months and

			 inserting any other period not to exceed 18 months;

							(C)in subsection

			 (c)—

							(i)in

			 paragraph (1)(B), by striking The amount of any such fee shall not

			 exceed $50.;

							(ii)in

			 paragraph (2)(B)—

								(I)in clause (i), by

			 striking , or at the end;

								(II)in clause (ii),

			 by striking the period at the end and inserting ; or; and

								(III)by adding at

			 the end the following:

									

										(iii)the alien is,

				or at any time after admission has been, a member of a criminal street gang (as

				defined in section 521(a) of title 18, United States

				Code).

										;

				and

								(D)in subsection

			 (d)—

							(i)by

			 striking paragraph (3); and

							(ii)in

			 paragraph (4), by adding at the end the following: The Secretary of

			 Homeland Security may detain an alien provided temporary protected status under

			 this section whenever appropriate under any other provision of

			 law..

							(b)Penalties

			 related to removalSection 243 (8 U.S.C. 1253) is amended—

					(1)in subsection

			 (a)(1)—

						(A)in the matter

			 preceding subparagraph (A), by inserting 212(a) or after

			 section; and

						(B)in the matter

			 following subparagraph (D)—

							(i)by

			 striking or imprisoned not more than four years and inserting

			 and imprisoned for not less than 6 months or more than 5 years;

			 and

							(ii)by

			 striking , or both;

							(2)in subsection

			 (b), by striking not more than $1000 or imprisoned for not more than one

			 year, or both and inserting under title 18, United States Code,

			 and imprisoned for not less than 6 months or more than 5 years (or for not more

			 than 10 years if the alien is a member of any of the classes described in

			 paragraphs (1)(E), (2), (3), and (4) of section 237(a)); and

					(3)by amending

			 subsection (d) to read as follows:

						

							(d)Denying visas

				to nationals of country denying or delaying accepting alienThe

				Secretary of Homeland Security, after making a determination that the

				government of a foreign country has denied or unreasonably delayed accepting an

				alien who is a citizen, subject, national, or resident of that country after

				the alien has been ordered removed, and after consultation with the Secretary

				of State, may instruct the Secretary of State to deny a visa to any citizen,

				subject, national, or resident of that country until the country accepts the

				alien that was ordered

				removed.

							.

					(c)Alien smuggling

			 and related offenses

					(1)In

			 generalSection 274 (8 U.S.C. 1324), is amended to read as

			 follows:

						

							274.Alien

				smuggling and related offenses

								(a)Criminal

				offenses and penalties

									(1)Prohibited

				activitiesExcept as provided in paragraph (3), a person shall be

				punished as provided under paragraph (2), if the person—

										(A)facilitates,

				encourages, directs, or induces a person to come to or enter the United States,

				or to cross the border to the United States, knowing or in reckless disregard

				of the fact that such person is an alien who lacks lawful authority to come to,

				enter, or cross the border to the United States;

										(B)facilitates,

				encourages, directs, or induces a person to come to or enter the United States,

				or to cross the border to the United States, at a place other than a designated

				port of entry or place other than as designated by the Secretary of Homeland

				Security, knowing or in reckless disregard of the fact that such person is an

				alien and regardless of whether such alien has official permission or lawful

				authority to be in the United States;

										(C)transports,

				moves, harbors, conceals, or shields from detection a person outside of the

				United States knowing or in reckless disregard of the fact that such person is

				an alien in unlawful transit from 1 country to another or on the high seas,

				under circumstances in which the alien is seeking to enter the United States

				without official permission or legal authority;

										(D)encourages or

				induces a person to reside or remain in the United States, knowing or in

				reckless disregard of the fact that such person is an alien who lacks lawful

				authority to reside in or remain in the United States;

										(E)transports or

				moves a person in the United States, knowing or in reckless disregard of the

				fact that such person is an alien who lacks lawful authority to enter or be in

				the United States, if the transportation or movement will further the alien’s

				illegal entry into or illegal presence in the United States;

										(F)harbors,

				conceals, or shields from detection a person in the United States, knowing or

				in reckless disregard of the fact that such person is an alien who lacks lawful

				authority to be in the United States; or

										(G)conspires or

				attempts to commit any of the acts described in subparagraphs (A) through

				(F).

										(2)Criminal

				penaltiesA person who violates any provision under paragraph

				(1)—

										(A)except as

				provided in subparagraphs (C) through (G), if the offense was not committed for

				commercial advantage, profit, or private financial gain, shall be fined under

				title 18, United States Code, imprisoned for not more than 5 years, or

				both;

										(B)except as

				provided in subparagraphs (C) through (G), if the offense was committed for

				commercial advantage, profit, or private financial gain—

											(i)if the violation

				is the offender’s first violation under this subparagraph, shall be fined under

				such title, imprisoned for not more than 20 years, or both; or

											(ii)if the violation

				is the offender’s second or subsequent violation of this subparagraph, shall be

				fined under such title, imprisoned for not less than 3 years or more than 20

				years, or both;

											(C)if the offense

				furthered or aided the commission of any other offense against the United

				States or any State that is punishable by imprisonment for more than 1 year,

				shall be fined under such title, imprisoned for not less than 5 years or more

				than 20 years, or both;

										(D)shall be fined

				under such title, imprisoned not less than 5 years or more than 20 years, or

				both, if the offense created a substantial and foreseeable risk of death, a

				substantial and foreseeable risk of serious bodily injury (as defined in

				section 2119(2) of title 18, United States Code), or inhumane conditions to

				another person, including—

											(i)transporting the

				person in an engine compartment, storage compartment, or other confined

				space;

											(ii)transporting the

				person at an excessive speed or in excess of the rated capacity of the means of

				transportation; or

											(iii)transporting

				the person in, harboring the person in, or otherwise subjecting the person to

				crowded or dangerous conditions;

											(E)if the offense

				caused serious bodily injury (as defined in section 2119(2) of title 18, United

				States Code) to any person, shall be fined under such title, imprisoned for not

				less than 7 years or more than 30 years, or both;

										(F)shall be fined

				under such title and imprisoned for not less than 10 years or more than 30

				years if the offense involved an alien who the offender knew or had reason to

				believe was—

											(i)engaged in

				terrorist activity (as defined in section 212(a)(3)(B)); or

											(ii)intending to

				engage in terrorist activity;

											(G)if the offense

				caused or resulted in the death of any person, shall be punished by death or

				imprisoned for a term of years not less than 10 years and up to life, and fined

				under title 18, United States Code.

										(3)LimitationIt

				is not a violation of subparagraph (D), (E), or (F) of paragraph (1)—

										(A)for a religious

				denomination having a bona fide nonprofit, religious organization in the United

				States, or the agents or officers of such denomination or organization, to

				encourage, invite, call, allow, or enable an alien who is present in the United

				States to perform the vocation of a minister or missionary for the denomination

				or organization in the United States as a volunteer who is not compensated as

				an employee, notwithstanding the provision of room, board, travel, medical

				assistance, and other basic living expenses, provided the minister or

				missionary has been a member of the denomination for at least 1 year; or

										(B)for an individual

				to provide an alien with emergency humanitarian assistance, including emergency

				medical care and food, or to transport the alien to a location where such

				assistance can be rendered, provided that such assistance is rendered without

				compensation or the expectation of compensation.

										(4)Extraterritorial

				jurisdictionThere is extraterritorial Federal jurisdiction over

				the offenses described in this subsection.

									(b)Employment of

				unauthorized aliens

									(1)Criminal

				offense and penaltiesAny person who, during any 12-month period,

				knowingly employs 10 or more individuals with actual knowledge or in reckless

				disregard of the fact that the individuals are aliens described in paragraph

				(2), shall be fined under title 18, United States Code, imprisoned for not more

				than 10 years, or both.

									(2)DefinitionAn

				alien described in this paragraph is an alien who—

										(A)is an

				unauthorized alien (as defined in section 274A(h)(3));

										(B)is present in the

				United States without lawful authority; and

										(C)has been brought

				into the United States in violation of this subsection.

										(c)Seizure and

				forfeiture

									(1)In

				generalAny real or personal property used to commit or

				facilitate the commission of a violation of this section, the gross proceeds of

				such violation, and any property traceable to such property or proceeds, shall

				be subject to forfeiture.

									(2)Applicable

				proceduresSeizures and forfeitures under this subsection shall

				be governed by the provisions of chapter 46 of title 18, United States Code,

				relating to civil forfeitures, except that such duties as are imposed upon the

				Secretary of the Treasury under the customs laws described in section 981(d)

				shall be performed by such officers, agents, and other persons as may be

				designated for that purpose by the Secretary of Homeland Security.

									(3)Prima facie

				evidence in determinations of violationsIn determining whether a

				violation of subsection (a) has occurred, prima facie evidence that an alien

				involved in the alleged violation lacks lawful authority to come to, enter,

				reside in, remain in, or be in the United States or that such alien had come

				to, entered, resided in, remained in, or been present in the United States in

				violation of law shall include—

										(A)any order,

				finding, or determination concerning the alien’s status or lack of status made

				by a Federal judge or administrative adjudicator (including an immigration

				judge or immigration officer) during any judicial or administrative proceeding

				authorized under Federal immigration law;

										(B)official records

				of the Department of Homeland Security, the Department of Justice, or the

				Department of State concerning the alien’s status or lack of status; and

										(C)testimony by an

				immigration officer having personal knowledge of the facts concerning the

				alien’s status or lack of status.

										(d)Authority to

				arrestNo officer or person shall have authority to make any

				arrests for a violation of any provision of this section except—

									(1)officers and

				employees designated by the Secretary of Homeland Security, either individually

				or as a member of a class; and

									(2)other officers

				responsible for the enforcement of Federal criminal laws.

									(e)Admissibility

				of videotaped witness testimonyNotwithstanding any provision of

				the Federal Rules of Evidence, the videotaped or otherwise audiovisually

				preserved deposition of a witness to a violation of subsection (a) who has been

				deported or otherwise expelled from the United States, or is otherwise

				unavailable to testify, may be admitted into evidence in an action brought for

				that violation if—

									(1)the witness was

				available for cross examination at the deposition by the party, if any,

				opposing admission of the testimony; and

									(2)the deposition

				otherwise complies with the Federal Rules of Evidence.

									(f)Outreach

				program

									(1)In

				generalThe Secretary of Homeland Security, in consultation with

				the Attorney General and the Secretary of State, as appropriate, shall—

										(A)develop and

				implement an outreach program to educate people in and out of the United States

				about the penalties for bringing in and harboring aliens in violation of this

				section; and

										(B)establish the

				American Local and Interior Enforcement Needs (ALIEN) Task Force to identify

				and respond to the use of Federal, State, and local transportation

				infrastructure to further the trafficking of unlawful aliens within the United

				States.

										(2)Field

				officesThe Secretary of Homeland Security, after consulting with

				State and local government officials, shall establish such field offices as may

				be necessary to carry out this subsection.

									(3)Authorization

				of appropriationsThere are authorized to be appropriated such

				sums are necessary for the fiscal years 2007 through 2011 to carry out this

				subsection.

									(g)DefinitionsIn

				this section:

									(1)Crossed the

				border into the united statesAn alien is deemed to have crossed the

				border into the United States regardless of whether the alien is free from

				official restraint.

									(2)Lawful

				authorityThe term lawful authority means

				permission, authorization, or license that is expressly provided for in the

				immigration laws of the United States or accompanying regulations. The term

				does not include any such authority secured by fraud or otherwise obtained in

				violation of law or authority sought, but not approved. No alien shall be

				deemed to have lawful authority to come to, enter, reside in, remain in, or be

				in the United States if such coming to, entry, residence, remaining, or

				presence was, is, or would be in violation of law.

									(3)ProceedsThe

				term proceeds includes any property or interest in property

				obtained or retained as a consequence of an act or omission in violation of

				this section.

									(4)Unlawful

				transitThe term unlawful transit means travel,

				movement, or temporary presence that violates the laws of any country in which

				the alien is present or any country from which the alien is traveling or

				moving.

									.

					(2)Clerical

			 amendmentThe table of contents is amended by striking the item

			 relating to section 274 and inserting the following:

						

							

								Sec. 274. Alien smuggling and related

				offenses.

							

							.

					(d)Prohibiting

			 carrying or using a firearm during and in relation to an alien smuggling

			 crimeSection 924(c) of title 18, United States Code, is

			 amended—

					(1)in paragraph

			 (1)—

						(A)in subparagraph

			 (A), by inserting , alien smuggling crime, after any

			 crime of violence;

						(B)in subparagraph

			 (A), by inserting , alien smuggling crime, after such

			 crime of violence;

						(C)in subparagraph

			 (D)(ii), by inserting , alien smuggling crime, after

			 crime of violence; and

						(2)by adding at the

			 end the following:

						

							(6)For purposes of this subsection, the

				term alien smuggling crime means any felony punishable under

				section 274(a), 277, or 278 of the Immigration and Nationality Act (8 U.S.C.

				1324(a), 1327, and

				1328).

							.

					206.Illegal entry

			 or unlawful presence of an alien

				(a)In

			 generalSection 275 (8 U.S.C.

			 1325) is amended to read as follows:

					

						275.Illegal entry

				or unlawful presence of an alien

							(a)In

				general

								(1)Criminal

				offensesAn alien shall be subject to the penalties set forth in

				paragraph (2) if the alien—

									(A)knowingly enters

				or crosses the border into the United States at any time or place other than as

				designated by the Secretary of Homeland Security;

									(B)knowingly eludes

				examination or inspection by an immigration officer;

									(C)knowingly enters

				or crosses the border to the United States by means of a knowingly false or

				misleading representation or the knowing concealment of a material fact;

				or

									(D)is otherwise

				present in the United States, knowing that such presence violates the terms and

				conditions of any admission, parole, immigration status, or authorized stay

				granted the alien under this Act.

									(2)Criminal

				penaltiesAny alien who violates any provision under paragraph

				(1)—

									(A)shall, for the

				first violation, be fined under title 18, United States Code, imprisoned not

				more than 6 months, or both;

									(B)shall, for a

				second or subsequent violation, or following an order of voluntary departure,

				be fined under such title, imprisoned not more than 2 years, or both;

									(C)if the violation

				occurred after the alien had been convicted of 3 or more misdemeanors or for a

				felony, shall be fined under such title, imprisoned not more than 10 years, or

				both;

									(D)if the violation

				occurred after the alien had been convicted of a felony for which the alien

				received a term of imprisonment of not less than 30 months, shall be fined

				under such title, imprisoned not more than 15 years, or both; and

									(E)if the violation

				occurred after the alien had been convicted of a felony for which the alien

				received a term of imprisonment of not less than 60 months, such alien shall be

				fined under such title, imprisoned not more than 20 years, or both.

									(3)Prior

				convictionsThe prior convictions described in subparagraphs (C)

				through (E) of paragraph (2) are elements of the offenses described in that

				paragraph and the penalties in such subparagraphs shall apply only in cases in

				which the conviction or convictions that form the basis for the additional

				penalty are—

									(A)alleged in the

				indictment or information; and

									(B)proven beyond a

				reasonable doubt at trial or admitted by the defendant.

									(4)Duration of

				offenseAn offense under this subsection continues until the

				alien is discovered within the United States by an immigration officer.

								(b)Improper time

				or place; civil penalties

								(1)In

				generalAny alien who is apprehended while entering, attempting

				to enter, or knowingly crossing or attempting to cross the border to the United

				States at a time or place other than as designated by immigration officers

				shall be subject to a civil penalty, in addition to any criminal or other civil

				penalties that may be imposed under any other provision of law, in an amount

				equal to—

									(A)not less than $50

				or more than $250 for each such entry, crossing, attempted entry, or attempted

				crossing; or

									(B)twice the amount

				specified in paragraph (1) if the alien had previously been subject to a civil

				penalty under this subsection.

									(2)Crossed the

				border definedIn this section, an alien is deemed to have

				crossed the border if the act was voluntary, regardless of whether the alien

				was under observation at the time of the

				crossing.

								.

				(b)Clerical

			 amendmentThe table of contents is amended by striking the item

			 relating to section 275 and inserting the following:

					

						

							Sec. 275. Illegal entry or unlawful presence of an

				alien.

						

						.

				207.Illegal

			 reentrySection 276 (8 U.S.C.

			 1326) is amended to read as follows:

				

					276.Reentry of

				Removed Alien

						(a)Reentry after

				removalAny alien who has

				been denied admission, excluded, deported, or removed, or who has departed the

				United States while an order of exclusion, deportation, or removal is

				outstanding, and subsequently enters, attempts to enter, crosses the border to,

				attempts to cross the border to, or is at any time found in the United States,

				shall be fined under title 18, United States Code, imprisoned not more than 2

				years, or both.

						(b)Reentry of

				criminal offendersNotwithstanding the penalty provided in

				subsection (a), if an alien described in that subsection—

							(1)was convicted for

				3 or more misdemeanors or a felony before such removal or departure, the alien

				shall be fined under title 18, United States Code, imprisoned not more than 10

				years, or both;

							(2)was convicted for

				a felony before such removal or departure for which the alien was sentenced to

				a term of imprisonment of not less than 30 months, the alien shall be fined

				under such title, imprisoned not more than 15 years, or both;

							(3)was convicted for

				a felony before such removal or departure for which the alien was sentenced to

				a term of imprisonment of not less than 60 months, the alien shall be fined

				under such title, imprisoned not more than 20 years, or both;

							(4)was convicted for

				3 felonies before such removal or departure, the alien shall be fined under

				such title, imprisoned not more than 20 years, or both; or

							(5)was convicted,

				before such removal or departure, for murder, rape, kidnaping, or a felony

				offense described in chapter 77 (relating to peonage and slavery) or 113B

				(relating to terrorism) of such title, the alien shall be fined under such

				title, imprisoned not more than 20 years, or both.

							(c)Reentry after

				repeated removalAny alien who has been denied admission,

				excluded, deported, or removed 3 or more times and thereafter enters, attempts

				to enter, crosses the border to, attempts to cross the border to, or is at any

				time found in the United States, shall be fined under title 18, United States

				Code, imprisoned not more than 10 years, or both.

						(d)Proof of prior

				convictionsThe prior convictions described in subsection (b) are

				elements of the crimes described in that subsection, and the penalties in that

				subsection shall apply only in cases in which the conviction or convictions

				that form the basis for the additional penalty are—

							(1)alleged in the

				indictment or information; and

							(2)proven beyond a

				reasonable doubt at trial or admitted by the defendant.

							(e)Affirmative

				defensesIt shall be an affirmative defense to a violation of

				this section that—

							(1)prior to the

				alleged violation, the alien had sought and received the express consent of the

				Secretary of Homeland Security to reapply for admission into the United States;

				or

							(2)with respect to

				an alien previously denied admission and removed, the alien—

								(A)was not required

				to obtain such advance consent under the Immigration and Nationality Act or any

				prior Act; and

								(B)had complied with

				all other laws and regulations governing the alien’s admission into the United

				States.

								(f)Limitation on

				collateral attack on underlying removal orderIn a criminal

				proceeding under this section, an alien may not challenge the validity of any

				prior removal order concerning the alien unless the alien demonstrates by clear

				and convincing evidence that—

							(1)the alien

				exhausted all administrative remedies that may have been available to seek

				relief against the order;

							(2)the removal

				proceedings at which the order was issued improperly deprived the alien of the

				opportunity for judicial review; and

							(3)the entry of the

				order was fundamentally unfair.

							(g)Reentry of

				alien removed prior to completion of term of imprisonmentAny

				alien removed pursuant to section 241(a)(4) who enters, attempts to enter,

				crosses the border to, attempts to cross the border to, or is at any time found

				in, the United States shall be incarcerated for the remainder of the sentence

				of imprisonment which was pending at the time of deportation without any

				reduction for parole or supervised release unless the alien affirmatively

				demonstrates that the Secretary of Homeland Security has expressly consented to

				the alien’s reentry. Such alien shall be subject to such other penalties

				relating to the reentry of removed aliens as may be available under this

				section or any other provision of law.

						(h)LimitationIt

				is not aiding and abetting a violation of this section for an individual to

				provide an alien with emergency humanitarian assistance, including emergency

				medical care and food, or to transport the alien to a location where such

				assistance can be rendered, provided that such assistance is rendered without

				compensation or the expectation of compensation.

						(i)DefinitionsIn

				this section:

							(1)Crosses the

				borderThe term crosses the border applies if an

				alien acts voluntarily, regardless of whether the alien was under observation

				at the time of the crossing.

							(2)FelonyTerm

				felony means any criminal offense punishable by a term of

				imprisonment of more than 1 year under the laws of the United States, any

				State, or a foreign government.

							(3)MisdemeanorThe

				term misdemeanor means any criminal offense punishable by a term

				of imprisonment of not more than 1 year under the applicable laws of the United

				States, any State, or a foreign government.

							(4)RemovalThe

				term removal includes any denial of admission, exclusion,

				deportation, or removal, or any agreement by which an alien stipulates or

				agrees to exclusion, deportation, or removal.

							(5)StateThe

				term State means a State of the United States, the District of

				Columbia, and any commonwealth, territory, or possession of the United

				States.

							.

			208.Reform of

			 passport, visa, and immigration fraud offenses

				(a)In

			 generalChapter 75 of title

			 18, United States Code, is amended to read as follows:

					

						75Passport, visa,

				and immigration fraud

							

								Sec. 

								1541. Trafficking in passports.

								1542. False statement in an application for a

				  passport.

								1543. Forgery and unlawful production of a

				  passport.

								1544. Misuse of a passport.

								1545. Schemes to defraud aliens.

								1546. Immigration and visa fraud.

								1547. Marriage

				  fraud.

								1548. Attempts and conspiracies.

								1549. Alternative penalties for certain offenses.

								1550. Seizure and forfeiture.

								1551. Additional jurisdiction.

								1552. Additional venue.

								1553. Definitions.

								1554. Authorized law enforcement activities.

							

							1541.Trafficking

				in passports

								(a)Multiple

				passportsAny person who, during any 3-year period,

				knowingly–

									(1)and without

				lawful authority produces, issues, or transfers 10 or more passports;

									(2)forges,

				counterfeits, alters, or falsely makes 10 or more passports;

									(3)secures,

				possesses, uses, receives, buys, sells, or distributes 10 or more passports,

				knowing the passports to be forged, counterfeited, altered, falsely made,

				stolen, procured by fraud, or produced or issued without lawful authority;

				or

									(4)completes, mails,

				prepares, presents, signs, or submits 10 or more applications for a United

				States passport (including any supporting documentation), knowing the

				applications to contain any false statement or representation,

									shall be

				fined under this title, imprisoned not more than 20 years, or both.(b)Passport

				materialsAny person who knowingly and without lawful authority

				produces, counterfeits, secures, possesses, or uses any official paper, seal,

				hologram, image, text, symbol, stamp, engraving, plate, or other material used

				to make a passport shall be fined under this title, imprisoned not more than 20

				years, or both.

								1542.False

				statement in an application for a passportAny person who knowingly—

								(1)makes any false

				statement or representation in an application for a United States passport

				(including any supporting documentation);

								(2)completes, mails,

				prepares, presents, signs, or submits an application for a United States

				passport (including any supporting documentation) knowing the application to

				contain any false statement or representation; or

								(3)causes or

				attempts to cause the production of a passport by means of any fraud or false

				application for a United States passport (including any supporting

				documentation), if such production occurs or would occur at a facility

				authorized by the Secretary of State for the production of passports,

								shall be

				fined under this title, imprisoned not more than 15 years, or both.1543.Forgery and

				unlawful production of a passport

								(a)ForgeryAny

				person who—

									(1)knowingly forges,

				counterfeits, alters, or falsely makes any passport; or

									(2)knowingly

				transfers any passport knowing it to be forged, counterfeited, altered, falsely

				made, stolen, or to have been produced or issued without lawful

				authority,

									shall be

				fined under this title, imprisoned not more than 15 years, or both.(b)Unlawful

				productionAny person who knowingly and without lawful

				authority—

									(1)produces, issues,

				authorizes, or verifies a passport in violation of the laws, regulations, or

				rules governing the issuance of the passport;

									(2)produces, issues,

				authorizes, or verifies a United States passport for or to any person not owing

				allegiance to the United States; or

									(3)transfers or

				furnishes a passport to a person for use when such person is not the person for

				whom the passport was issued or designed,

									shall be

				fined under this title, imprisoned not more than 15 years, or both.1544.Misuse of a

				passport

								(a)In

				generalAny person who—

									(1)knowingly uses

				any passport issued or designed for the use of another;

									(2)knowingly uses

				any passport in violation of the conditions or restrictions therein contained,

				or in violation of the laws, regulations, or rules governing the issuance and

				use of the passport;

									(3)knowingly

				secures, possesses, uses, receives, buys, sells, or distributes any passport

				knowing it to be forged, counterfeited, altered, falsely made, procured by

				fraud, or produced or issued without lawful authority; or

									(4)knowingly

				violates the terms and conditions of any safe conduct duly obtained and issued

				under the authority of the United States,

									shall be

				fined under this title, imprisoned not more than 15 years, or both.(b)Entry;

				fraudAny person who knowingly uses any passport, knowing the

				passport to be forged, counterfeited, altered, falsely made, procured by fraud,

				produced or issued without lawful authority, or issued or designed for the use

				of another—

									(1)to enter or to

				attempt to enter the United States; or

									(2)to defraud the

				United States, a State, or a political subdivision of a State,

									shall be

				fined under this title, imprisoned not more than 15 years, or both.1545.Schemes to

				defraud aliens

								(a)In

				generalAny person who knowingly executes a scheme or artifice,

				in connection with any matter that is authorized by or arises under Federal

				immigration laws, or any matter the offender claims or represents is authorized

				by or arises under Federal immigration laws—

									(1)to defraud any

				person, or

									(2)to obtain or

				receive from any person, by means of false or fraudulent pretenses,

				representations, promises, money or anything else of value,

									shall be

				fined under this title, imprisoned not more than 15 years, or both.(b)MisrepresentationAny

				person who knowingly and falsely represents himself to be an attorney in any

				matter arising under Federal immigration laws shall be fined under this title,

				imprisoned not more than 15 years, or both.

								1546.Immigration

				and visa fraud

								(a)In

				generalAny person who knowingly—

									(1)uses any

				immigration document issued or designed for the use of another;

									(2)forges,

				counterfeits, alters, or falsely makes any immigration document;

									(3)completes, mails,

				prepares, presents, signs, or submits any immigration document knowing it to

				contain any materially false statement or representation;

									(4)secures,

				possesses, uses, transfers, receives, buys, sells, or distributes any

				immigration document knowing it to be forged, counterfeited, altered, falsely

				made, stolen, procured by fraud, or produced or issued without lawful

				authority;

									(5)adopts or uses a

				false or fictitious name to evade or to attempt to evade the immigration laws;

				or

									(6)transfers or

				furnishes an immigration document to a person without lawful authority for use

				if such person is not the person for whom the immigration document was issued

				or designed,

									shall be

				fined under this title, imprisoned not more than 15 years, or both.(b)Multiple

				violationsAny person who,

				during any 3-year period, knowingly—

									(1)and without

				lawful authority produces, issues, or transfers 10 or more immigration

				documents;

									(2)forges,

				counterfeits, alters, or falsely makes 10 or more immigration documents;

									(3)secures,

				possesses, uses, buys, sells, or distributes 10 or more immigration documents,

				knowing the immigration documents to be forged, counterfeited, altered, stolen,

				falsely made, procured by fraud, or produced or issued without lawful

				authority; or

									(4)completes, mails,

				prepares, presents, signs, or submits 10 or more immigration documents knowing

				the documents to contain any materially false statement or

				representation,

									shall be

				fined under this title, imprisoned not more than 20 years, or both.(c)Immigration

				document materialsAny person who knowingly and without lawful

				authority produces, counterfeits, secures, possesses, or uses any official

				paper, seal, hologram, image, text, symbol, stamp, engraving, plate, or other

				material, used to make an immigration document shall be fined under this title,

				imprisoned not more than 20 years, or both.

								1547.Marriage

				fraud

								(a)Evasion or

				misrepresentationAny person who—

									(1)knowingly enters

				into a marriage for the purpose of evading any provision of the immigration

				laws; or

									(2)knowingly

				misrepresents the existence or circumstances of a marriage—

										(A)in an application

				or document authorized by the immigration laws; or

										(B)during any

				immigration proceeding conducted by an administrative adjudicator (including an

				immigration officer or examiner, a consular officer, an immigration judge, or a

				member of the Board of Immigration Appeals),

										shall be

				fined under this title, imprisoned not more than 10 years, or both.(b)Multiple

				marriagesAny person who—

									(1)knowingly enters

				into 2 or more marriages for the purpose of evading any immigration law;

				or

									(2)knowingly

				arranges, supports, or facilitates 2 or more marriages designed or intended to

				evade any immigration law,

									shall be

				fined under this title, imprisoned not more than 20 years, or both.(c)Commercial

				enterpriseAny person who knowingly establishes a commercial

				enterprise for the purpose of evading any provision of the immigration laws

				shall be fined under this title, imprisoned for not more than 10 years, or

				both.

								(d)Duration of

				offense

									(1)In

				generalAn offense under subsection (a) or (b) continues until

				the fraudulent nature of the marriage or marriages is discovered by an

				immigration officer.

									(2)Commercial

				enterpriseAn offense under subsection (c) continues until the

				fraudulent nature of commercial enterprise is discovered by an immigration

				officer or other law enforcement officer.

									1548.Attempts and

				conspiraciesAny person who

				attempts or conspires to violate any section of this chapter shall be punished

				in the same manner as a person who completed a violation of that

				section.

							1549.Alternative

				penalties for certain offenses

								(a)TerrorismAny

				person who violates any section of this chapter—

									(1)knowing that such

				violation will facilitate an act of international terrorism or domestic

				terrorism (as those terms are defined in section 2331); or

									(2)with the intent

				to facilitate an act of international terrorism or domestic terrorism,

									shall be

				fined under this title, imprisoned not more than 25 years, or both.(b)Offense against

				governmentAny person who violates any section of this

				chapter—

									(1)knowing that such

				violation will facilitate the commission of any offense against the United

				States (other than an offense in this chapter) or against any State, which

				offense is punishable by imprisonment for more than 1 year; or

									(2)with the intent

				to facilitate the commission of any offense against the United States (other

				than an offense in this chapter) or against any State, which offense is

				punishable by imprisonment for more than 1 year,

									shall be

				fined under this title, imprisoned not more than 20 years, or both.1550.Seizure and

				forfeiture

								(a)ForfeitureAny

				property, real or personal, used to commit or facilitate the commission of a

				violation of any section of this chapter, the gross proceeds of such violation,

				and any property traceable to such property or proceeds, shall be subject to

				forfeiture.

								(b)Applicable

				lawSeizures and forfeitures under this section shall be governed

				by the provisions of chapter 46 relating to civil forfeitures, except that such

				duties as are imposed upon the Secretary of the Treasury under the customs laws

				described in section 981(d) shall be performed by such officers, agents, and

				other persons as may be designated for that purpose by the Secretary of

				Homeland Security, the Secretary of State, or the Attorney General.

								1551.Additional

				jurisdiction

								(a)In

				generalAny person who commits an offense under this chapter

				within the special maritime and territorial jurisdiction of the United States

				shall be punished as provided under this chapter.

								(b)Extraterritorial

				jurisdictionAny person who commits an offense under this chapter

				outside the United States shall be punished as provided under this chapter

				if—

									(1)the offense

				involves a United States immigration document (or any document purporting to be

				such a document) or any matter, right, or benefit arising under or authorized

				by Federal immigration laws;

									(2)the offense is in

				or affects foreign commerce;

									(3)the offense

				affects, jeopardizes, or poses a significant risk to the lawful administration

				of Federal immigration laws, or the national security of the United

				States;

									(4)the offense is

				committed to facilitate an act of international terrorism (as defined in

				section 2331) or a drug trafficking crime (as defined in section 929(a)(2))

				that affects or would affect the national security of the United States;

									(5)the offender is a

				national of the United States (as defined in section 101(a)(22) of the

				Immigration and Nationality Act (8 U.S.C. 1101(a)(22))) or an alien lawfully

				admitted for permanent residence in the United States (as defined in section

				101(a)(20) of such Act); or

									(6)the offender is a

				stateless person whose habitual residence is in the United States.

									1552.Additional

				venue

								(a)In

				generalAn offense under section 1542 may be prosecuted

				in—

									(1)any district in

				which the false statement or representation was made;

									(2)any district in

				which the passport application was prepared, submitted, mailed, received,

				processed, or adjudicated; or

									(3)in the case of an

				application prepared and adjudicated outside the United States, in the district

				in which the resultant passport was produced.

									(b)Savings

				clauseNothing in this section limits the venue otherwise

				available under sections 3237 and 3238.

								1553.DefinitionsAs used in this chapter:

								(1)The term

				falsely make means to prepare or complete an immigration document

				with knowledge or in reckless disregard of the fact that the document—

									(A)contains a

				statement or representation that is false, fictitious, or fraudulent;

									(B)has no basis in

				fact or law; or

									(C)otherwise fails

				to state a fact which is material to the purpose for which the document was

				created, designed, or submitted.

									(2)The term a

				false statement or representation includes a personation or an

				omission.

								(3)The term

				felony means any criminal offense punishable by a term of

				imprisonment of more than 1 year under the laws of the United States, any

				State, or a foreign government.

								(4)The term

				immigration document—

									(A)means—

										(i)any passport or

				visa; or

										(ii)any application,

				petition, affidavit, declaration, attestation, form, identification card, alien

				registration document, employment authorization document, border crossing card,

				certificate, permit, order, license, stamp, authorization, grant of authority,

				or other evidentiary document, arising under or authorized by the immigration

				laws of the United States; and

										(B)includes any

				document, photograph, or other piece of evidence attached to or submitted in

				support of an immigration document.

									(5)The term

				immigration laws includes—

									(A)the laws

				described in section 101(a)(17) of the Immigration and Nationality Act (8

				U.S.C. 1101(a)(17));

									(B)the laws relating

				to the issuance and use of passports; and

									(C)the regulations

				prescribed under the authority of any law described in paragraphs (1) and

				(2).

									(6)The term

				immigration proceeding includes an adjudication, interview,

				hearing, or review.

								(7)A person does not

				exercise lawful authority if the person abuses or improperly

				exercises lawful authority the person otherwise holds.

								(8)The term

				passport means a travel document attesting to the identity and

				nationality of the bearer that is issued under the authority of the Secretary

				of State, a foreign government, or an international organization; or any

				instrument purporting to be the same.

								(9)The term

				produce means to make, prepare, assemble, issue, print,

				authenticate, or alter.

								(10)The term

				State means a State of the United States, the District of

				Columbia, or any commonwealth, territory, or possession of the United

				States.

								1554.Authorized

				law enforcement activitiesNothing in this chapter shall prohibit any

				lawfully authorized investigative, protective, or intelligence activity of a

				law enforcement agency of the United States, a State, or a political

				subdivision of a State, or an intelligence agency of the United States, or any

				activity authorized under title V of the Organized Crime Control Act of 1970

				(84 Stat.

				933).

							.

				(b)Clerical

			 amendmentThe table of chapters in title 18, United States Code,

			 is amended by striking the item relating to chapter 75 and inserting the

			 following:

					

						

							75. Passport,

				  visa, and immigration

				  fraud1541

						

						.

				209.Inadmissibility

			 and removal for passport and immigration fraud offenses

				(a)InadmissibilitySection

			 212(a)(2)(A)(i) (8 U.S.C. 1182(a)(2)(A)(i)) is amended–

					(1)in subclause (I),

			 by striking , or at the end and inserting a semicolon;

					(2)in subclause

			 (II), by striking the comma at the end and inserting ; or;

			 and

					(3)by inserting

			 after subclause (II) the following:

						

							(III)a violation of

				(or a conspiracy or attempt to violate) any provision of chapter 75 of title

				18, United States

				Code,

							.

					(b)RemovalSection

			 237(a)(3)(B)(iii) (8 U.S.C. 1227(a)(3)(B)(iii)) is amended to read as

			 follows:

					

						(iii)of a violation

				of any provision of chapter 75 of title 18, United States

				Code,

						.

				(c)Effective

			 dateThe amendments made by subsections (a) and (b) shall apply

			 to proceedings pending on or after the date of the enactment of this

			 Act.

				210.Incarceration

			 of criminal aliens

				(a)Institutional

			 removal program

					(1)ContinuationThe

			 Secretary shall continue to operate the Institutional Removal Program (referred

			 to in this section as the Program) or shall develop and

			 implement another program to—

						(A)identify

			 removable criminal aliens in Federal and State correctional facilities;

						(B)ensure that such

			 aliens are not released into the community; and

						(C)remove such

			 aliens from the United States after the completion of their sentences.

						(2)ExpansionThe

			 Secretary may extend the scope of the Program to all States.

					(b)Authorization

			 for detention after completion of State or local prison

			 sentenceLaw enforcement officers of a State or political

			 subdivision of a State may—

					(1)hold an illegal

			 alien for a period not to exceed 14 days after the completion of the alien’s

			 State prison sentence to effectuate the transfer of the alien to Federal

			 custody if the alien is removable or not lawfully present in the United States;

			 or

					(2)issue a detainer

			 that would allow aliens who have served a State prison sentence to be detained

			 by the State prison until authorized employees of the Bureau of Immigration and

			 Customs Enforcement can take the alien into custody.

					(c)Technology

			 usageTechnology, such as videoconferencing, shall be used to the

			 maximum extent practicable to make the Program available in remote locations.

			 Mobile access to Federal databases of aliens, such as IDENT, and live scan

			 technology shall be used to the maximum extent practicable to make these

			 resources available to State and local law enforcement agencies in remote

			 locations.

				(d)Report to

			 congressNot later than 6 months after the date of the enactment

			 of this Act, and annually thereafter, the Secretary shall submit a report to

			 Congress on the participation of States in the Program and in any other program

			 authorized under subsection (a).

				(e)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary in each of the fiscal years 2007 through 2011 to carry

			 out the Program.

				211.Encouraging

			 aliens to depart voluntarily

				(a)In

			 generalSection 240B (8

			 U.S.C. 1229c) is amended—

					(1)in subsection

			 (a)—

						(A)by amending

			 paragraph (1) to read as follows:

							

								(1)Instead of

				removal proceedingsIf an alien is not described in paragraph

				(2)(A)(iii) or (4) of section 237(a), the Secretary of Homeland Security may

				permit the alien to voluntarily depart the United States at the alien’s own

				expense under this subsection instead of being subject to proceedings under

				section

				240.

								;

						(B)by striking

			 paragraph (3);

						(C)by redesignating

			 paragraph (2) as paragraph (3);

						(D)by adding after

			 paragraph (1) the following:

							

								(2)Before the

				conclusion of removal proceedingsIf an alien is not described in

				paragraph (2)(A)(iii) or (4) of section 237(a), the Attorney General may permit

				the alien to voluntarily depart the United States at the alien’s own expense

				under this subsection after the initiation of removal proceedings under section

				240 and before the conclusion of such proceedings before an immigration

				judge.

								;

						(E)in paragraph (3),

			 as redesignated—

							(i)by

			 amending subparagraph (A) to read as follows:

								

									(A)Instead of

				removalSubject to subparagraph (C), permission to voluntarily

				depart under paragraph (1) shall not be valid for any period in excess of 120

				days. The Secretary may require an alien permitted to voluntarily depart under

				paragraph (1) to post a voluntary departure bond, to be surrendered upon proof

				that the alien has departed the United States within the time

				specified.

									;

							(ii)by

			 redesignating subparagraphs (B), (C), and (D) as paragraphs (C), (D), and (E),

			 respectively;

							(iii)by adding after

			 subparagraph (A) the following:

								

									(B)Before the

				conclusion of removal proceedingsPermission to voluntarily

				depart under paragraph (2) shall not be valid for any period in excess of 60

				days, and may be granted only after a finding that the alien has the means to

				depart the United States and intends to do so. An alien permitted to

				voluntarily depart under paragraph (2) shall post a voluntary departure bond,

				in an amount necessary to ensure that the alien will depart, to be surrendered

				upon proof that the alien has departed the United States within the time

				specified. An immigration judge may waive the requirement to post a voluntary

				departure bond in individual cases upon a finding that the alien has presented

				compelling evidence that the posting of a bond will pose a serious financial

				hardship and the alien has presented credible evidence that such a bond is

				unnecessary to guarantee timely

				departure.

									;

							(iv)in

			 subparagraph (C), as redesignated, by striking subparagraphs (C)

			 and(D)(ii) and inserting subparagraphs (D) and

			 (E)(ii);

							(v)in

			 subparagraph (D), as redesignated, by striking subparagraph (B)

			 each place that term appears and inserting subparagraph (C);

			 and

							(vi)in

			 subparagraph (E), as redesignated, by striking subparagraph (B)

			 each place that term appears and inserting subparagraph (C);

			 and

							(F)in paragraph (4),

			 by striking paragraph (1) and inserting paragraphs (1)

			 and (2);

						(2)in subsection

			 (b)(2), by striking a period exceeding 60 days and inserting

			 any period in excess of 45 days;

					(3)by amending

			 subsection (c) to read as follows:

						

							(c)Conditions on

				voluntary departure

								(1)Voluntary

				departure agreementVoluntary departure may only be granted as

				part of an affirmative agreement by the alien. A voluntary departure agreement

				under subsection (b) shall include a waiver of the right to any further motion,

				appeal, application, petition, or petition for review relating to removal or

				relief or protection from removal.

								(2)Concessions by

				the secretaryIn connection with the alien’s agreement to depart

				voluntarily under paragraph (1), the Secretary of Homeland Security may agree

				to a reduction in the period of inadmissibility under subparagraph (A) or

				(B)(i) of section 212(a)(9).

								(3)AdvisalsAgreements

				relating to voluntary departure granted during removal proceedings under

				section 240, or at the conclusion of such proceedings, shall be presented on

				the record before the immigration judge. The immigration judge shall advise the

				alien of the consequences of a voluntary departure agreement before accepting

				such agreement.

								(4)Failure to

				comply with agreement

									(A)In

				generalIf an alien agrees to voluntary departure under this

				section and fails to depart the United States within the time allowed for

				voluntary departure or fails to comply with any other terms of the agreement

				(including failure to timely post any required bond), the alien is—

										(i)ineligible for

				the benefits of the agreement;

										(ii)subject to the

				penalties described in subsection (d); and

										(iii)subject to an

				alternate order of removal if voluntary departure was granted under subsection

				(a)(2) or (b).

										(B)Effect of

				filing timely appealIf, after agreeing to voluntary departure,

				the alien files a timely appeal of the immigration judge’s decision granting

				voluntary departure, the alien may pursue the appeal instead of the voluntary

				departure agreement. Such appeal operates to void the alien’s voluntary

				departure agreement and the consequences of such agreement, but precludes the

				alien from another grant of voluntary departure while the alien remains in the

				United States.

									(5)Voluntary

				departure period not affectedExcept as expressly agreed to by the

				Secretary in writing in the exercise of the Secretary’s discretion before the

				expiration of the period allowed for voluntary departure, no motion, appeal,

				application, petition, or petition for review shall affect, reinstate, enjoin,

				delay, stay, or toll the alien’s obligation to depart from the United States

				during the period agreed to by the alien and the

				Secretary.

								;

					(4)by amending

			 subsection (d) to read as follows:

						

							(d)Penalties for

				failure To departIf an alien is permitted to voluntarily depart

				under this section and fails to voluntarily depart from the United States

				within the time period specified or otherwise violates the terms of a voluntary

				departure agreement, the alien will be subject to the following

				penalties:

								(1)Civil

				penaltyThe alien shall be liable for a civil penalty of $3,000.

				The order allowing voluntary departure shall specify the amount of the penalty,

				which shall be acknowledged by the alien on the record. If the Secretary

				thereafter establishes that the alien failed to depart voluntarily within the

				time allowed, no further procedure will be necessary to establish the amount of

				the penalty, and the Secretary may collect the civil penalty at any time

				thereafter and by whatever means provided by law. An alien will be ineligible

				for any benefits under this chapter until this civil penalty is paid.

								(2)Ineligibility

				for reliefThe alien shall be ineligible during the time the

				alien remains in the United States and for a period of 10 years after the

				alien’s departure for any further relief under this section and sections 240A,

				245, 248, and 249. The order permitting the alien to depart voluntarily shall

				inform the alien of the penalties under this subsection.

								(3)ReopeningThe

				alien shall be ineligible to reopen the final order of removal that took effect

				upon the alien’s failure to depart, or upon the alien’s other violations of the

				conditions for voluntary departure, during the period described in paragraph

				(2). This paragraph does not preclude a motion to reopen to seek withholding of

				removal under section 241(b)(3) or protection against torture, if the

				motion—

									(A)presents material

				evidence of changed country conditions arising after the date of the order

				granting voluntary departure in the country to which the alien would be

				removed; and

									(B)makes a

				sufficient showing to the satisfaction of the Attorney General that the alien

				is otherwise eligible for such

				protection.

									;

				and

					(5)by amending

			 subsection (e) to read as follows:

						

							(e)Eligibility

								(1)Prior grant of

				voluntary departureAn alien shall not be permitted to

				voluntarily depart under this section if the Secretary of Homeland Security or

				the Attorney General previously permitted the alien to depart

				voluntarily.

								(2)RulemakingThe

				Secretary may promulgate regulations to limit eligibility or impose additional

				conditions for voluntary departure under subsection (a)(1) for any class of

				aliens. The Secretary or Attorney General may by regulation limit eligibility

				or impose additional conditions for voluntary departure under subsections

				(a)(2) or (b) of this section for any class or classes of

				aliens.

								;

				and

					(6)in subsection

			 (f), by adding at the end the following: Notwithstanding section

			 242(a)(2)(D) of this Act, sections 1361, 1651, and 2241 of title 28, United

			 States Code, any other habeas corpus provision, and any other provision of law

			 (statutory or nonstatutory), no court shall have jurisdiction to affect,

			 reinstate, enjoin, delay, stay, or toll the period allowed for voluntary

			 departure under this section..

					(b)RulemakingThe

			 Secretary shall promulgate regulations to provide for the imposition and

			 collection of penalties for failure to depart under section 240B(d) of the

			 Immigration and Nationality Act (8 U.S.C. 1229c(d)).

				(c)Effective

			 dates

					(1)In

			 generalExcept as provided in paragraph (2), the amendments made

			 by this section shall apply with respect to all orders granting voluntary

			 departure under section 240B of the Immigration and Nationality Act (8 U.S.C.

			 1229c) made on or after the date that is 180 days after the enactment of this

			 Act.

					(2)ExceptionThe

			 amendment made by subsection (a)(6) shall take effect on the date of the

			 enactment of this Act and shall apply with respect to any petition for review

			 which is filed on or after such date.

					212.Deterring

			 aliens ordered removed from remaining in the United States unlawfully

				(a)Inadmissible

			 aliensSection 212(a)(9)(A) (8 U.S.C. 1182(a)(9)(A)) is

			 amended—

					(1)in clause (i), by

			 striking seeks admission within 5 years of the date of such removal (or

			 within 20 years and inserting seeks admission not later than 5

			 years after the date of the alien’s removal (or not later than 20 years after

			 the alien’s removal; and

					(2)in clause (ii),

			 by striking seeks admission within 10 years of the date of such alien’s

			 departure or removal (or within 20 years of and inserting seeks

			 admission not later than 10 years after the date of the alien’s departure or

			 removal (or not later than 20 years after.

					(b)Bar on

			 discretionary reliefSection 274D (9 U.S.C. 324d) is

			 amended—

					(1)in subsection

			 (a), by striking Commissioner and inserting Secretary of

			 Homeland Security; and

					(2)by adding at the

			 end the following:

						

							(c)Ineligibility

				for relief

								(1)In

				generalUnless a timely motion to reopen is granted under section

				240(c)(6), an alien described in subsection (a) shall be ineligible for any

				discretionary relief from removal (including cancellation of removal and

				adjustment of status) during the time the alien remains in the United States

				and for a period of 10 years after the alien’s departure from the United

				States.

								(2)Savings

				provisionNothing in paragraph (1) shall preclude a motion to

				reopen to seek withholding of removal under section 241(b)(3) or protection

				against torture, if the motion—

									(A)presents material

				evidence of changed country conditions arising after the date of the final

				order of removal in the country to which the alien would be removed; and

									(B)makes a

				sufficient showing to the satisfaction of the Attorney General that the alien

				is otherwise eligible for such

				protection.

									.

					(c)Effective

			 datesThe amendments made by this section shall take effect on

			 the date of the enactment of this Act with respect to aliens who are subject to

			 a final order of removal, whether the removal order was entered before, on, or

			 after such date.

				213.Prohibition of

			 the sale of firearms to, or the possession of firearms by certain

			 aliensSection 922 of title

			 18, United States Code, is amended—

				(1)in subsection (d)(5)—

					(A)in subparagraph

			 (A), by striking or at the end;

					(B)in subparagraph

			 (B), by striking (y)(2) and all that follows and inserting

			 (y), is in a nonimmigrant classification; or; and

					(C)by adding at the

			 end the following:

						

							(C)has been paroled

				into the United States under section 212(d)(5) of the Immigration and

				Nationality Act (8 U.S.C. 1182(d)(5));

							;

				and

					(2)in subsection

			 (g)(5)—

					(A)in subparagraph

			 (A), by striking or at the end;

					(B)in subparagraph

			 (B), by striking (y)(2) and all that follows and inserting

			 (y), is in a nonimmigrant classification; or; and

					(C)by adding at the

			 end the following:

						

							(C)has been paroled

				into the United States under section 212(d)(5) of the Immigration and

				Nationality Act (8 U.S.C.

				1182(d)(5));

							.

					(3)in subsection

			 (y)—

					(A)in the header, by

			 striking admitted under

			 nonimmigrant visas and inserting

			 in a nonimmigrant

			 classification;

					(B)in paragraph (1),

			 by amending subparagraph (B) to read as follows:

						

							(B)the term

				nonimmigrant classification includes all classes of nonimmigrant

				aliens described in section 101(a)(15) of the Immigration and Nationality Act

				(8 U.S.C. 1101(a)(15)), or otherwise described in the immigration laws (as

				defined in section 101(a)(17) of such

				Act).

							;

					(C)in paragraph (2),

			 by striking has been lawfully admitted to the United States under a

			 nonimmigrant visa and inserting is in a nonimmigrant

			 classification; and

					(D)in paragraph

			 (3)(A), by striking Any individual who has been admitted to the United

			 States under a nonimmigrant visa may receive a waiver from the requirements of

			 subsection (g)(5) and inserting Any alien in a nonimmigrant

			 classification may receive a waiver from the requirements of subsection

			 (g)(5)(B).

					214.Uniform

			 statute of limitations for certain immigration, naturalization, and peonage

			 offenses

				(a)In

			 generalSection 3291 of title

			 18, United States Code, is amended to read as follows:

					

						3291.Immigration,

				naturalization, and peonage offensesNo person shall be prosecuted, tried, or

				punished for a violation of any section of chapters 69 (relating to nationality

				and citizenship offenses), 75 (relating to passport, visa, and immigration

				offenses), or 77 (relating to peonage, slavery, and trafficking in persons),

				for an attempt or conspiracy to violate any such section, for a violation of

				any criminal provision under section 243, 266, 274, 275, 276, 277, or 278 of

				the Immigration and Nationality Act (8 U.S.C. 1253, 1306, 1324, 1325, 1326,

				1327, and 1328), or for an attempt or conspiracy to violate any such section,

				unless the indictment is returned or the information filed not later than 10

				years after the commission of the

				offense.

						.

				(b)Clerical

			 amendmentThe table of sections for chapter 213 of title 18,

			 United States Code, is amended by striking the item relating to section 3291

			 and inserting the following:

					

						

							3291. Immigration, naturalization, and peonage

				offenses.

						

						.

				215.Diplomatic

			 security serviceSection

			 2709(a)(1) of title 22, United States Code, is amended to read as

			 follows:

				

					(1)conduct

				investigations concerning—

						(A)illegal passport

				or visa issuance or use;

						(B)identity theft or

				document fraud affecting or relating to the programs, functions, and

				authorities of the Department of State;

						(C)violations of

				chapter 77 of title 18, United States Code; and

						(D)Federal offenses

				committed within the special maritime and territorial jurisdiction of the

				United States (as defined in section 7(9) of title 18, United States

				Code);

						.

			216.Field agent

			 allocation and background checks

				(a)In

			 generalSection 103 (8 U.S.C.

			 1103) is amended—

					(1)by amending

			 subsection (f) to read as follows:

						

							(f)Minimum number

				of agents in States

								(1)In

				generalThe Secretary of Homeland Security shall allocate to each

				State—

									(A)not fewer than 40

				full-time active duty agents of the Bureau of Immigration and Customs

				Enforcement to—

										(i)investigate

				immigration violations; and

										(ii)ensure the

				departure of all removable aliens; and

										(B)not fewer than 15

				full-time active duty agents of the Bureau of Citizenship and Immigration

				Services to carry out immigration and naturalization adjudication

				functions.

									(2)WaiverThe

				Secretary may waive the application of paragraph (1) for any State with a

				population of less than 2,000,000, as most recently reported by the Bureau of

				the Census

								;

				and

					(2)by adding at the

			 end the following:

						

							(i)Notwithstanding

				any other provision of law, appropriate background and security checks, as

				determined by the Secretary of Homeland Security, shall be completed and

				assessed and any suspected or alleged fraud relating to the granting of any

				status (including the granting of adjustment of status), relief, protection

				from removal, or other benefit under this Act shall be investigated and

				resolved before the Secretary or the Attorney General may—

								(1)grant or order

				the grant of adjustment of status of an alien to that of an alien lawfully

				admitted for permanent residence;

								(2)grant or order

				the grant of any other status, relief, protection from removal, or other

				benefit under the immigration laws; or

								(3)issue any

				documentation evidencing or related to such grant by the Secretary, the

				Attorney General, or any

				court.

								.

					(b)Effective

			 dateThe amendment made by subsection (a)(1) shall take effect on

			 the date that is 90 days after the date of the enactment of this Act.

				217.Denial of

			 benefits to terrorists and criminals

				(a)In

			 generalChapter 4 of title

			 III (8 U.S.C. 1501 et seq.) is amended by adding at the end the

			 following:

					

						362.Construction

							(a)In

				generalNothing in this Act

				or in any other provision of law shall be construed to require the Secretary of

				Homeland Security, the Attorney General, the Secretary of State, the Secretary

				of Labor, or any other authorized head of any Federal agency to grant any

				application, approve any petition, or grant or continue any status or benefit

				under the immigration laws by, to, or on behalf of—

								(1)any alien

				described in subparagraph (A)(i), (A)(iii), (B), or (F) of section 212(a)(3) or

				subparagraph (A)(i), (A)(iii), or (B) of section 237(a)(4);

								(2)any alien with

				respect to whom a criminal or other investigation or case is pending that is

				material to the alien’s inadmissibility, deportability, or eligibility for the

				status or benefit sought; or

								(3)any alien for

				whom all law enforcement checks, as deemed appropriate by such authorized

				official, have not been conducted and resolved.

								(b)Denial;

				withholdingAn official described in subsection (a) may deny or

				withhold (with respect to an alien described in subsection (a)(1)) or withhold

				pending resolution of the investigation, case, or law enforcement checks (with

				respect to an alien described in paragraph (2) or (3) of subsection (a)) any

				such application, petition, status, or benefit on such

				basis.

							.

				(b)Clerical

			 amendmentThe table of contents is amended by inserting after the

			 item relating to section 361 the following:

					

						

							Sec. 362.

				Construction.

						

						.

				218.State criminal

			 alien assistance program

				(a)Reimbursement

			 for costs associated with processing criminal illegal aliensThe

			 Secretary of Homeland Security shall reimburse States and units of local

			 government for costs associated with processing undocumented criminal aliens

			 through the criminal justice system, including—

					(1)indigent

			 defense;

					(2)criminal

			 prosecution;

					(3)autopsies;

					(4)translators and

			 interpreters; and

					(5)courts

			 costs.

					(b)Authorization

			 of appropriations

					(1)Processing

			 criminal illegal aliensThere are authorized to be appropriated

			 $400,000,000 for each of the fiscal years 2007 through 2012 to carry out

			 subsection (a).

					(2)Compensation

			 upon requestSection 241(i)(5) (8 U.S.C. 1231(i)) is amended to

			 read as follows:

						

							(5)There are

				authorized to be appropriated to carry this subsection—

								(A)such sums as may

				be necessary for fiscal year 2007;

								(B)$750,000,000 for

				fiscal year 2008;

								(C)$850,000,000 for

				fiscal year 2009; and

								(D)$950,000,000 for

				each of the fiscal years 2010 through

				2012.

								.

					(c)Technical

			 amendmentSection 501 of the Immigration Reform and Control Act

			 of 1986 (8 U.S.C. 1365) is amended by striking Attorney General

			 each place it appears and inserting Secretary of Homeland

			 Security.

				219.Transportation

			 and processing of illegal aliens apprehended by State and local law enforcement

			 officers

				(a)In

			 generalThe Secretary of Homeland Security shall provide

			 sufficient transportation and officers to take illegal aliens apprehended by

			 State and local law enforcement officers into custody for processing at a

			 Department of Homeland Security detention facility.

				(b)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as necessary to carry out this section.

				220.State and local

			 enforcement of Federal immigration laws

				(a)In

			 generalSection 287(g) (8

			 U.S.C. 1357(g)) is amended—

					(1)in paragraph (2),

			 by adding at the end the following: If such training is provided by a

			 State or political subdivision of a State to an officer or employee of such

			 State or political subdivision of a State, the cost of such training (including

			 applicable overtime costs) shall be reimbursed by the Secretary of Homeland

			 Security.; and

					(2)in paragraph (4),

			 by adding at the end the following: The cost of any equipment required

			 to be purchased under such written agreement and necessary to perform the

			 functions under this subsection shall be reimbursed by the Secretary of

			 Homeland Security..

					(b)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Secretary such sums as may be necessary to carry out this section and the

			 amendments made by this section.

				221.Reducing

			 illegal immigration and alien smuggling on tribal lands

				(a)Grants

			 authorizedThe Secretary may award grants to Indian tribes with

			 lands adjacent to an international border of the United States that have been

			 adversely affected by illegal immigration.

				(b)Use of

			 fundsGrants awarded under subsection (a) may be used for—

					(1)law enforcement

			 activities;

					(2)health care

			 services;

					(3)environmental

			 restoration; and

					(4)the preservation

			 of cultural resources.

					(c)ReportNot

			 later than 180 days after the date of the enactment of this Act, the Secretary

			 shall submit a report to the Committee on the Judiciary of the Senate and the

			 Committee on the Judiciary of the House of Representatives that—

					(1)describes the

			 level of access of Border Patrol agents on tribal lands;

					(2)describes the

			 extent to which enforcement of immigration laws may be improved by enhanced

			 access to tribal lands;

					(3)contains a

			 strategy for improving such access through cooperation with tribal authorities;

			 and

					(4)identifies grants

			 provided by the Department for Indian tribes, either directly or through State

			 or local grants, relating to border security expenses.

					(d)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary for each of the fiscal years 2007 through 2011 to

			 carry out this section.

				222.Alternatives

			 to detentionThe Secretary

			 shall conduct a study of—

				(1)the effectiveness of alternatives to

			 detention, including electronic monitoring devices and intensive supervision

			 programs, in ensuring alien appearance at court and compliance with removal

			 orders;

				(2)the effectiveness of the Intensive

			 Supervision Appearance Program and the costs and benefits of expanding that

			 program to all States; and

				(3)other alternatives to detention,

			 including—

					(A)release on an

			 order of recognizance;

					(B)appearance bonds;

			 and

					(C)electronic

			 monitoring devices.

					223.Conforming

			 amendmentSection

			 101(a)(43)(P) (8 U.S.C. 1101(a)(43)(P)) is amended—

				(1)by striking

			 (i) which either is falsely making, forging, counterfeiting, mutilating,

			 or altering a passport or instrument in violation of section 1543 of title 18,

			 United States Code, or is described in section 1546(a) of such title (relating

			 to document fraud) and (ii) and inserting which is described in

			 chapter 75 of title 18, United States Code, and; and

				(2)by inserting the

			 following: that is not described in section 1548 of such title (relating

			 to increased penalties), and after first offense.

				224.Reporting

			 requirements

				(a)Clarifying

			 address reporting requirementsSection 265 (8 U.S.C. 1305) is

			 amended—

					(1)in subsection

			 (a)—

						(A)by striking

			 notify the Attorney General in writing and inserting

			 submit written or electronic notification to the Secretary of Homeland

			 Security, in a manner approved by the Secretary,;

						(B)by striking

			 the Attorney General may require by regulation and inserting

			 the Secretary may require; and

						(C)by adding at the

			 end the following: If the alien is involved in proceedings before an

			 immigration judge or in an administrative appeal of such proceedings, the alien

			 shall submit to the Attorney General the alien’s current address and a

			 telephone number, if any, at which the alien may be contacted.;

						(2)in subsection

			 (b), by striking Attorney General each place such term appears

			 and inserting Secretary;

					(3)in subsection

			 (c), by striking given to such parent and inserting given

			 by such parent; and

					(4)by inserting at

			 the end the following:

						

							(d)Address To be

				provided

								(1)In

				generalExcept as otherwise provided by the Secretary under

				paragraph (2), an address provided by an alien under this section shall be the

				alien’s current residential mailing address, and shall not be a post office box

				or other non-residential mailing address or the address of an attorney,

				representative, labor organization, or employer.

								(2)Specific

				requirementsThe Secretary may provide specific requirements with

				respect to—

									(A)designated

				classes of aliens and special circumstances, including aliens who are employed

				at a remote location; and

									(B)the reporting of

				address information by aliens who are incarcerated in a Federal, State, or

				local correctional facility.

									(3)DetentionAn

				alien who is being detained by the Secretary under this Act is not required to

				report the alien’s current address under this section during the time the alien

				remains in detention, but shall be required to notify the Secretary of the

				alien’s address under this section at the time of the alien’s release from

				detention.

								(e)Use of most

				recent address provided by the alien

								(1)In

				generalNotwithstanding any other provision of law, the Secretary

				may provide for the appropriate coordination and cross referencing of address

				information provided by an alien under this section with other information

				relating to the alien’s address under other Federal programs, including—

									(A)any information

				pertaining to the alien, which is submitted in any application, petition, or

				motion filed under this Act with the Secretary of Homeland Security, the

				Secretary of State, or the Secretary of Labor;

									(B)any information

				available to the Attorney General with respect to an alien in a proceeding

				before an immigration judge or an administrative appeal or judicial review of

				such proceeding;

									(C)any information

				collected with respect to nonimmigrant foreign students or exchange program

				participants under section 641 of the Illegal Immigration Reform and Immigrant

				Responsibility Act of 1996 (8 U.S.C. 1372); and

									(D)any information

				collected from State or local correctional agencies pursuant to the State

				Criminal Alien Assistance Program.

									(2)RelianceThe

				Secretary may rely on the most recent address provided by the alien under this

				section or section 264 to send to the alien any notice, form, document, or

				other matter pertaining to Federal immigration laws, including service of a

				notice to appear. The Attorney General and the Secretary may rely on the most

				recent address provided by the alien under section 239(a)(1)(F) to contact the

				alien about pending removal proceedings.

								(3)ObligationThe

				alien’s provision of an address for any other purpose under the Federal

				immigration laws does not excuse the alien’s obligation to submit timely notice

				of the alien’s address to the Secretary under this section (or to the Attorney

				General under section 239(a)(1)(F) with respect to an alien in a proceeding

				before an immigration judge or an administrative appeal of such

				proceeding).

								.

					(b)Conforming

			 changes with respect to registration requirementsChapter 7 of

			 title II (8 U.S.C. 1301 et seq.) is amended—

					(1)in section

			 262(c), by striking Attorney General and inserting

			 Secretary of Homeland Security;

					(2)in section

			 263(a), by striking Attorney General and inserting

			 Secretary of Homeland Security; and

					(3)in section

			 264—

						(A)in subsections

			 (a), (b), (c), and (d), by striking Attorney General each place

			 it appears and inserting Secretary of Homeland Security;

			 and

						(B)in subsection

			 (f)—

							(i)by

			 striking Attorney General is authorized and inserting

			 Secretary of Homeland Security and Attorney General are

			 authorized; and

							(ii)by

			 striking Attorney General or the Service and inserting

			 Secretary or the Attorney General.

							(c)PenaltiesSection

			 266 (8 U.S.C. 1306) is amended—

					(1)by amending

			 subsection (b) to read as follows:

						

							(b)Failure To

				provide notice of alien’s current address

								(1)Criminal

				penaltiesAny alien or any parent or legal guardian in the United

				States of any minor alien who fails to notify the Secretary of Homeland

				Security of the alien’s current address in accordance with section 265 shall be

				fined under title 18, United States Code, imprisoned for not more than 6

				months, or both.

								(2)Effect on

				immigration statusAny alien who violates section 265 (regardless

				of whether the alien is punished under paragraph (1)) and does not establish to

				the satisfaction of the Secretary that such failure was reasonably excusable or

				was not willful shall be taken into custody in connection with removal of the

				alien. If the alien has not been inspected or admitted, or if the alien has

				failed on more than 1 occasion to submit notice of the alien’s current address

				as required under section 265, the alien may be presumed to be a flight risk.

				The Secretary or the Attorney General, in considering any form of relief from

				removal which may be granted in the discretion of the Secretary or the Attorney

				General, may take into consideration the alien’s failure to comply with section

				265 as a separate negative factor. If the alien failed to comply with the

				requirements of section 265 after becoming subject to a final order of removal,

				deportation, or exclusion, the alien’s failure shall be considered as a

				strongly negative factor with respect to any discretionary motion for reopening

				or reconsideration filed by the

				alien.

								;

					(2)in subsection

			 (c), by inserting or a notice of current address before

			 containing statements; and

					(3)in subsections

			 (c) and (d), by striking Attorney General each place it appears

			 and inserting Secretary.

					(d)Effective

			 dates

					(1)In

			 generalExcept as provided in paragraph (2), the amendments made

			 by this section shall apply to proceedings initiated on or after the date of

			 the enactment of this Act.

					(2)Conforming and

			 technical amendmentsThe amendments made by paragraphs (1)(A),

			 (1)(B), (2) and (3) of subsection (a) are effective as if enacted on March 1,

			 2003.

					225.Mandatory

			 detention for aliens apprehended at or between ports of entry

				(a)In

			 GeneralBeginning on October 1, 2006, an alien who is attempting

			 to illegally enter the United States and who is apprehended at a United States

			 port of entry or along the international land or maritime border of the United

			 States shall be detained until removed or a final decision granting admission

			 has been determined, unless the alien—

					(1)is permitted to

			 withdraw an application for admission under section 235(a)(4) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1225(a)(4)) and immediately departs from the United States pursuant to

			 such section; or

					(2)is paroled into

			 the United States by the Secretary for urgent humanitarian reasons or

			 significant public benefit in accordance with section 212(d)(5)(A) of such Act

			 (8 U.S.C. 1182(d)(5)(A)).

					(b)Requirements

			 During Interim PeriodBeginning 60 days after the date of the

			 enactment of this Act and before October 1, 2006, an alien described in

			 subsection (a) may be released with a notice to appear only if—

					(1)the Secretary

			 determines, after conducting all appropriate background and security checks on

			 the alien, that the alien does not pose a national security risk; and

					(2)the alien

			 provides a bond of not less than $5,000.

					(c)Rules of

			 Construction

					(1)Asylum and

			 removalNothing in this section shall be construed as limiting

			 the right of an alien to apply for asylum or for relief or deferral of removal

			 based on a fear of persecution.

					(2)Treatment of

			 certain aliensThe mandatory detention requirement in subsection

			 (a) shall not apply to any alien who is a native or citizen of a country in the

			 Western Hemisphere with whose government the United States does not have full

			 diplomatic relations.

					(3)DiscretionNothing

			 in this section shall be construed as limiting the authority of the Secretary,

			 in the Secretary’s sole unreviewable discretion, to determine whether an alien

			 described in clause (ii) of section 235(b)(1)(B) of the

			 Immigration and Nationality Act shall

			 be detained or released after a finding of a credible fear of persecution (as

			 defined in clause (v) of such section).

					226.Removal of

			 drunk drivers

				(a)In

			 generalSection 101(a)(43)(F) of the Immigration and Nationality

			 Act (8 U.S.C. 1101(a)(43)(F)) is amended by inserting , including a

			 third drunk driving conviction, regardless of the States in which the

			 convictions occurred or whether the offenses are classified as misdemeanors or

			 felonies under State or Federal law, after

			 offense).

				(b)Effective

			 dateThe amendment made by subsection (a) shall—

					(1)take effect on

			 the date of the enactment of this Act; and

					(2)apply to

			 convictions entered before, on, or after such date.

					227.Expedited

			 removal

				(a)In

			 generalSection 238 (8 U.S.C.

			 1228) is amended—

					(1)by striking the section heading and

			 inserting Expedited

			 removal of criminal aliens;

					(2)in subsection (a), by striking the

			 subsection heading and inserting: Expedited Removal From Correctional

			 Facilities.—;

					(3)in subsection (b), by striking the

			 subsection heading and inserting: Removal of Criminal Aliens.—;

					(4)in subsection (b), by striking paragraphs

			 (1) and (2) and inserting the following:

						

							(1)In

				generalThe Secretary of

				Homeland Security may, in the case of an alien described in paragraph (2),

				determine the deportability of such alien and issue an order of removal

				pursuant to the procedures set forth in this subsection or section 240.

							(2)Aliens

				describedAn alien is

				described in this paragraph if the alien, whether or not admitted into the

				United States, was convicted of any criminal offense described in subparagraph

				(A)(iii), (C), or (D) of section

				237(a)(2).

							;

					(5)in the subsection (c) that relates to

			 presumption of deportability, by striking convicted of an aggravated

			 felony and inserting described in subsection

			 (b)(2);

					(6)by redesignating the subsection (c) that

			 relates to judicial removal as subsection (d); and

					(7)in subsection (d)(5) (as so redesignated),

			 by striking , who is deportable under this Act,.

					(b)Application to

			 certain aliens

					(1)In

			 generalSection 235(b)(1)(A)(iii) (8 U.S.C. 1225(b)(1)(A)(iii))

			 is amended—

						(A)in subclause (I),

			 by striking Attorney General and inserting Secretary of

			 Homeland Security each place it appears; and

						(B)by adding at the

			 end the following new subclause:

							

								(III)ExceptionNotwithstanding

				subclauses (I) and (II), the Secretary of Homeland Security shall apply clauses

				(i) and (ii) of this subparagraph to any alien (other than an alien described

				in subparagraph (F)) who is not a national of a country contiguous to the

				United States, who has not been admitted or paroled into the United States, and

				who is apprehended within 100 miles of an international land border of the

				United States and within 14 days of

				entry.

								.

						(2)ExceptionsSection

			 235(b)(1)(F) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(F)) is

			 amended—

						(A)by striking

			 and who arrives by aircraft at a port of entry and inserting

			 and—; and

						(B)by adding at the

			 end the following:

							

								(i)who arrives by

				aircraft at a port of entry; or

								(ii)who is present

				in the United States and arrived in any manner at or between a port of

				entry.

								.

						(c)Limit on

			 Injunctive ReliefSection

			 242(f)(2) (8 U.S.C. 1252(f)(2)) is amended by inserting or stay, whether

			 temporarily or otherwise, after enjoin.

				(d)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act and shall apply to all aliens apprehended or

			 convicted on or after such date.

				228.Protecting

			 immigrants from convicted sex offenders

				(a)ImmigrantsSection

			 204(a)(1) (8 U.S.C. 1154(a)(1)), is amended—

					(1)in subparagraph

			 (A)(i) by striking Any and inserting Except as provided

			 in clause (viii), any;

					(2)in subparagraph

			 (A) by inserting after clause (vii) the following:

						

							(viii)Clause (i) shall not apply to a

				citizen of the United States who has been convicted of an offense described in

				section 101(a)(43)(A), section 101(a)(43)(I), or section 101(a)(43)(K), unless

				the Secretary of Homeland Security, in the Secretary's sole and unreviewable

				discretion, determines that the citizen poses no risk to the alien with respect

				to whom a petition described in clause (i) is

				filed.

							;

				and

					(3)in subparagraph

			 (B)(i)—

						(A)by striking

			 Any alien and inserting the following: (I) Except as

			 provided in subclause (II), any alien; and

						(B)by adding at the

			 end the following:

							

								(II)Subclause (I) shall not apply in the

				case of an alien admitted for permanent residence who has been convicted of an

				offense described in section 101(a)(43)(A), section 101(a)(43)(I), or section

				101(a)(43)(K), unless the Secretary of Homeland Security, in the Secretary's

				sole and unreviewable discretion, determines that the alien lawfully admitted

				for permanent residence poses no risk to the alien with respect to whom a

				petition described in subclause (I) is

				filed.

								.

						(b)NonimmigrantsSection

			 101(a)(15)(K) (8 U.S.C. 1101(a)(15)(K)), is amended by inserting (other

			 than a citizen described in section 204(a)(1)(A)(viii)) after

			 citizen of the United States each place that phrase

			 appears.

				229.Law

			 enforcement authority of States and political subdivisions and transfer to

			 Federal custody

				(a)In

			 generalTitle II (8 U.S.C. 1151 et seq.) is amended by adding

			 after section 240C the following new section:

					

						240D. Law

				enforcement authority of States and political subdivisions and transfer of

				aliens to Federal custody

							(a)AuthorityNotwithstanding

				any other provision of law, law enforcement personnel of a State or a political

				subdivision of a State have the inherent authority of a sovereign entity to

				investigate, apprehend, arrest, detain, or transfer to Federal custody

				(including the transportation across State lines to detention centers) an alien

				for the purpose of assisting in the enforcement of the criminal provisions of

				the immigration laws of the United States in the normal course of carrying out

				the law enforcement duties of such personnel. This State authority has never

				been displaced or preempted by a Federal law.

							(b)ConstructionNothing

				in this subsection shall be construed to require law enforcement personnel of a

				State or a political subdivision to assist in the enforcement of the

				immigration laws of the United States.

							(c)TransferIf

				the head of a law enforcement entity of a State (or, if appropriate, a

				political subdivision of the State) exercising authority with respect to the

				apprehension or arrest of an alien submits a request to the Secretary of

				Homeland Security that the alien be taken into Federal custody, the Secretary

				of Homeland Security—

								(1)shall—

									(A)deem the request

				to include the inquiry to verify immigration status described in section 642(c)

				of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8

				U.S.C. 1373(c)), and expeditiously inform the requesting entity whether such

				individual is an alien lawfully admitted to the United States or is otherwise

				lawfully present in the United States; and

									(B)if the individual

				is an alien who is not lawfully admitted to the United States or otherwise is

				not lawfully present in the United States, either—

										(i)not later than 72

				hours after the conclusion of the State charging process or dismissal process,

				or if no State charging or dismissal process is required, not later than 72

				hours after the illegal alien is apprehended, take the illegal alien into the

				custody of the Federal Government; or

										(ii)request that the

				relevant State or local law enforcement agency temporarily detain or transport

				the alien to a location for transfer to Federal custody; and

										(2)shall designate

				at least 1 Federal, State, or local prison or jail or a private contracted

				prison or detention facility within each State as the central facility for that

				State to transfer custody of aliens to the Department of Homeland

				Security.

								(d)Reimbursement

								(1)In

				generalThe Secretary of Homeland Security shall reimburse a

				State or a political subdivision of a State for expenses, as verified by the

				Secretary of Homeland Security, incurred by the State or political subdivision

				in the detention and transportation of an alien as described in subparagraphs

				(A) and (B) of subsection (c)(1).

								(2)Cost

				computationCompensation provided for costs incurred under

				subparagraphs (A) and (B) of subsection (c)(1) shall be—

									(A)the product

				of—

										(i)the average daily

				cost of incarceration of a prisoner in the relevant State, as determined by the

				chief executive officer of a State (or, as appropriate, a political subdivision

				of the State); multiplied by

										(ii)the number of

				days that the alien was in the custody of the State or political subdivision;

				plus

										(B)the cost of

				transporting the alien from the point of apprehension or arrest to the location

				of detention, and if the location of detention and of custody transfer are

				different, to the custody transfer point; plus

									(C)The cost of

				uncompensated emergency medical care provided to a detained alien during the

				period between the time of transmittal of the request described in subsection

				(c) and the time of transfer into Federal custody.

									(e)Requirement for

				appropriate securityThe Secretary of Homeland Security shall

				ensure that aliens incarcerated in a Federal facility pursuant to this

				subsection are held in facilities which provide an appropriate level of

				security, and that, where practicable, aliens detained solely for civil

				violations of Federal immigration law are separated within a facility or

				facilities.

							(f)Requirement for

				scheduleIn carrying out this section, the Secretary of Homeland

				Security shall establish a regular circuit and schedule for the prompt

				transportation of apprehended aliens from the custody of those States and

				political subdivisions of States which routinely submit requests described in

				subsection (c) into Federal custody.

							(g)Authority for

				contracts

								(1)In

				generalThe Secretary of Homeland Security may enter into

				contracts or cooperative agreements with appropriate State and local law

				enforcement and detention agencies to implement this section.

								(2)Determination

				by secretaryPrior to entering into a contract or cooperative

				agreement with a State or political subdivision of a State under paragraph (1),

				the Secretary shall determine whether the State, or where appropriate, the

				political subdivision in which the agencies are located has in place any formal

				or informal policy that violates section 642 of the Illegal Immigration Reform

				and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373). The Secretary shall

				not allocate any of the funds made available under this section to any State or

				political subdivision that has in place a policy that violates such

				section.

								.

				(b)Authorization

			 of appropriations for the detention and transportation to Federal custody of

			 aliens not lawfully presentThere are authorized to be appropriated

			 $850,000,000 for fiscal year 2007 and each subsequent fiscal year for the

			 detention and removal of aliens not lawfully present in the United States under

			 the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).

				230.Listing of

			 immigration violators in the National Crime Information Center

			 database

				(a)Provision of

			 information to the national crime information center

					(1)In

			 generalExcept as provided in

			 paragraph (3), not later than 180 days after the date of the enactment of this

			 Act, the Secretary shall provide to the head of the National Crime Information

			 Center of the Department of Justice the information that the Secretary has or

			 maintains related to any alien—

						(A)against whom a final order of removal has

			 been issued;

						(B)who enters into a

			 voluntary departure agreement, or is granted voluntary departure by an

			 immigration judge, whose period for departure has expired under subsection

			 (a)(3) of section 240B of the Immigration and Nationality Act (8 U.S.C. 1229c)

			 (as amended by section 211(a)(1)(C)), subsection (b)(2) of such section 240B,

			 or who has violated a condition of a voluntary departure agreement under such

			 section 240B;

						(C)whom a Federal immigration officer has

			 confirmed to be unlawfully present in the United States; or

						(D)whose visa has

			 been revoked.

						(2)Removal of

			 informationThe head of the

			 National Crime Information Center should promptly remove any information

			 provided by the Secretary under paragraph (1) related to an alien who is

			 granted lawful authority to enter or remain legally in the United

			 States.

					(3)Procedure for

			 removal of erroneous informationThe Secretary, in consultation

			 with the head of the National Crime Information Center of the Department of

			 Justice, shall develop and implement a procedure by which an alien may petition

			 the Secretary or head of the National Crime Information Center, as appropriate,

			 to remove any erroneous information provided by the Secretary under paragraph

			 (1) related to such alien. Under such procedures, failure by the alien to

			 receive notice of a violation of the immigration laws shall not constitute

			 cause for removing information provided by the Secretary under paragraph (1)

			 related to such alien, unless such information is erroneous. Notwithstanding

			 the 180 time period set forth in paragraph (1), the Secretary shall not provide

			 the information required under paragraph (1) until the procedures required by

			 this paragraph are developed and implemented.

					(b)Inclusion of

			 information in the national crime information center databaseSection 534(a) of title 28, United States

			 Code, is amended—

					(1)in paragraph (3), by striking

			 and at the end;

					(2)by redesignating paragraph (4) as paragraph

			 (5); and

					(3)by inserting after paragraph (3) the

			 following new paragraph:

						

							(4)acquire, collect, classify, and preserve

				records of violations of the immigration laws of the United States;

				and

							.

					231.Laundering of

			 monetary instrumentsSection

			 1956(c)(7)(D) of title 18, United States Code, is amended—

				(1)by inserting

			 section 1590 (relating to trafficking with respect to peonage, slavery,

			 involuntary servitude, or forced labor), after section 1363

			 (relating to destruction of property within the special maritime and

			 territorial jurisdiction),; and

				(2)by inserting

			 section 274(a) of the Immigration and

			 Nationality Act (8 U.S.C.1324(a)) (relating to bringing in and

			 harboring certain aliens), after section 590 of the

			 Tariff Act of 1930 (19 U.S.C. 1590)

			 (relating to aviation smuggling),.

				232.SeverabilityIf any provision of this title, any

			 amendment made by this title, or the application of such provision or amendment

			 to any person or circumstance is held to be invalid for any reason, the

			 remainder of this title, the amendments made by this title, and the application

			 of the provisions of such to any other person or circumstance shall not be

			 affected by such holding.

			IIIUnlawful

			 employment of aliens

			301.Unlawful

			 employment of aliens

				(a)In

			 generalSection 274A (8

			 U.S.C. 1324a) is amended to read as follows:

					

						274A.Unlawful

				employment of aliens

							(a)Making

				employment of unauthorized aliens unlawful

								(1)In

				generalIt is unlawful for an employer—

									(A)to hire, or to

				recruit or refer for a fee, an alien for employment in the United States

				knowing, or with reason to know, that the alien is an unauthorized alien with

				respect to such employment; or

									(B)to hire, or to

				recruit or refer for a fee, for employment in the United States an individual

				unless such employer meets the requirements of subsections (c) and (d).

									(2)Continuing

				employmentIt is unlawful for an employer, after lawfully hiring

				an alien for employment, to continue to employ the alien in the United States

				knowing or with reason to know that the alien is (or has become) an

				unauthorized alien with respect to such employment.

								(3)Use of labor

				through contractIn this section, an employer who uses a

				contract, subcontract, or exchange, entered into, renegotiated, or extended

				after the date of the enactment of the Securing America's Borders Act, to obtain

				the labor of an alien in the United States knowing, or with reason to know,

				that the alien is an unauthorized alien with respect to performing such labor,

				shall be considered to have hired the alien for employment in the United States

				in violation of paragraph (1)(A).

								(4)Rebuttable

				presumption of unlawful hiringIf the Secretary determines that

				an employer has hired more than 10 unauthorized aliens during a calendar year,

				a rebuttable presumption is created for the purpose of a civil enforcement

				proceeding, that the employer knew or had reason to know that such aliens were

				unauthorized.

								(5)Defense

									(A)In

				generalSubject to subparagraph (B), an employer that establishes

				that the employer has complied in good faith with the requirements of

				subsections (c) and (d) has established an affirmative defense that the

				employer has not violated paragraph (1)(A) with respect to such hiring,

				recruiting, or referral.

									(B)ExceptionUntil

				the date that an employer is required to participate in the Electronic

				Employment Verification System under subsection (d) or is permitted to

				participate in such System on a voluntary basis, the employer may establish an

				affirmative defense under subparagraph (A) without a showing of compliance with

				subsection (d).

									(b)Order of

				internal review and certification of compliance

								(1)Authority to

				require certificationIf the Secretary has reasonable cause to

				believe that an employer has failed to comply with this section, the Secretary

				is authorized, at any time, to require that the employer certify that the

				employer is in compliance with this section, or has instituted a program to

				come into compliance.

								(2)Content of

				certificationNot later than 60 days after the date an employer

				receives a request for a certification under paragraph (1) the chief executive

				officer or similar official of the employer shall certify under penalty of

				perjury that—

									(A)the employer is

				in compliance with the requirements of subsections (c) and (d); or

									(B)that the employer

				has instituted a program to come into compliance with such requirements.

									(3)ExtensionThe

				60-day period referred to in paragraph (2), may be extended by the Secretary

				for good cause, at the request of the employer.

								(4)PublicationThe

				Secretary is authorized to publish in the Federal Register standards or methods

				for certification and for specific record keeping practices with respect to

				such certification, and procedures for the audit of any records related to such

				certification.

								(c)Document

				verification requirementsAn employer hiring, or recruiting or

				referring for a fee, an individual for employment in the United States shall

				take all reasonable steps to verify that the individual is eligible for such

				employment. Such steps shall include meeting the requirements of subsection (d)

				and the following paragraphs:

								(1)Attestation by

				employer

									(A)Requirements

										(i)In

				generalThe employer shall attest, under penalty of perjury and

				on a form prescribed by the Secretary, that the employer has verified the

				identity and eligibility for employment of the individual by examining—

											(I)a document

				described in subparagraph (B); or

											(II)a document

				described in subparagraph (C) and a document described in subparagraph

				(D).

											(ii)Signature

				requirementsAn attestation required by clause (i) may be

				manifested by a handwritten or electronic signature.

										(iii)Standards for

				examinationAn employer has complied with the requirement of this

				paragraph with respect to examination of documentation if, based on the

				totality of the circumstances, a reasonable person would conclude that the

				document examined is genuine and establishes the individual’s identity and

				eligibility for employment in the United States.

										(iv)Requirements

				for employment eligibility system participantsA participant in

				the Electronic Employment Verification System established under subsection (d),

				regardless of whether such participation is voluntary or mandatory, shall be

				permitted to utilize any technology that is consistent with this section and

				with any regulation or guidance from the Secretary to streamline the procedures

				to comply with the attestation requirement, and to comply with the employment

				eligibility verification requirements contained in this section.

										(B)Documents

				establishing both employment eligibility and identityA document

				described in this subparagraph is an individual’s—

										(i)United States

				passport; or

										(ii)permanent

				resident card or other document designated by the Secretary, if the

				document—

											(I)contains a

				photograph of the individual and such other personal identifying information

				relating to the individual that the Secretary proscribes in regulations is

				sufficient for the purposes of this subparagraph;

											(II)is evidence of

				eligibility for employment in the United States; and

											(III)contains

				security features to make the document resistant to tampering, counterfeiting,

				and fraudulent use.

											(C)Documents

				evidencing employment eligibilityA document described in this

				subparagraph is an individual's—

										(i)social security

				account number card issued by the Commissioner of Social Security (other than a

				card which specifies on its face that the issuance of the card does not

				authorize employment in the United States); or

										(ii)any other

				documents evidencing eligibility of employment in the United States, if—

											(I)the Secretary has

				published a notice in the Federal Register stating that such document is

				acceptable for purposes of this subparagraph; and

											(II)contains

				security features to make the document resistant to tampering, counterfeiting,

				and fraudulent use.

											(D)Documents

				establishing identity of individualA document described in this

				subparagraph is an individual’s—

										(i)driver’s license

				or identity card issued by a State, the Commonwealth of the Northern Mariana

				Islands, or an outlying possession of the United States that complies with the

				requirements of the REAL ID Act of 2005 (division B of Public Law 109–13; 119

				Stat. 302);

										(ii)driver’s license

				or identity card issued by a State, the Commonwealth of the Northern Mariana

				Islands, or an outlying possession of the United States that is not in

				compliance with the requirements of the REAL ID Act of 2005, if the license or

				identity card—

											(I)is not required

				by the Secretary to comply with such requirements; and

											(II)contains the

				individual’s photograph or information, including the individual’s name, date

				of birth, gender, and address; and

											(iii)identification

				card issued by a Federal agency or department, including a branch of the Armed

				Forces, or an agency, department, or entity of a State, or a Native American

				tribal document, provided that such card or document—

											(I)contains the

				individual’s photograph or information including the individual’s name, date of

				birth, gender, eye color, and address; and

											(II)contains

				security features to make the card resistant to tampering, counterfeiting, and

				fraudulent use; or

											(iv)in the case of

				an individual who is under 16 years of age who is unable to present a document

				described in clause (i), (ii), or (iii) a document of personal identity of such

				other type that—

											(I)the Secretary

				determines is a reliable means of identification; and

											(II)contains

				security features to make the document resistant to tampering, counterfeiting,

				and fraudulent use.

											(E)Authority to

				prohibit use of certain documents

										(i)AuthorityIf

				the Secretary finds that a document or class of documents described in

				subparagraph (B), (C), or (D) is not reliable to establish identity or

				eligibility for employment (as the case may be) or is being used fraudulently

				to an unacceptable degree, the Secretary is authorized to prohibit, or impose

				conditions, on the use of such document or class of documents for purposes of

				this subsection.

										(ii)Requirement

				for publicationThe Secretary shall publish notice of any

				findings under clause (i) in the Federal Register.

										(2)Attestation of

				employee

									(A)Requirements

										(i)In

				generalThe individual shall attest, under penalty of perjury on

				the form prescribed by the Secretary, that the individual is a national of the

				United States, an alien lawfully admitted for permanent residence, or an alien

				who is authorized under this Act or by the Secretary to be hired, recruited or

				referred for a fee, in the United States.

										(ii)Signature for

				examinationAn attestation required by clause (i) may be

				manifested by a handwritten or electronic signature.

										(B)PenaltiesAn

				individual who falsely represents that the individual is eligible for

				employment in the United States in an attestation required by subparagraph (A)

				shall, for each such violation, be subject to a fine of not more than $5,000, a

				term of imprisonment not to exceed 3 years, or both.

									(3)Retention of

				attestationAn employer shall retain a paper, microfiche,

				microfilm, or electronic version of an attestation submitted under paragraph

				(1) or (2) for an individual and make such attestations available for

				inspection by an officer of the Department of Homeland Security, any other

				person designated by the Secretary, the Special Counsel for Immigration-Related

				Unfair Employment Practices of the Department of Justice, or the Secretary of

				Labor during a period beginning on the date of the hiring, or recruiting or

				referring for a fee, of the individual and ending—

									(A)in the case of

				the recruiting or referral for a fee (without hiring) of an individual, 7 years

				after the date of the recruiting or referral; or

									(B)in the case of

				the hiring of an individual the later of—

										(i)7

				years after the date of such hiring;

										(ii)1 year after the

				date the individual’s employment is terminated; or

										(iii)in the case of

				an employer or class of employers, a period that is less than the applicable

				period described in clause (i) or (ii) if the Secretary reduces such period for

				such employer or class of employers.

										(4)Document

				retention and record keeping requirements

									(A)Retention of

				documentsAn employer shall retain, for the applicable period

				described in paragraph (3), the following documents:

										(i)In

				generalNotwithstanding any other provision of law, the employer

				shall copy all documents presented by an individual pursuant to this subsection

				and shall retain paper, microfiche, microfilm, or electronic copies of such

				documents. Such copies shall reflect the signature of the employer and the

				individual and the date of receipt of such documents.

										(ii)Use of

				retained documentsAn employer shall use copies retained under

				clause (i) only for the purposes of complying with the requirements of this

				subsection, except as otherwise permitted under law.

										(B)Retention of

				social security correspondenceThe employer shall maintain

				records related to an individual of any no-match notice from the Commissioner

				of Social Security regarding the individual's name or corresponding social

				security account number and the steps taken to resolve each issue described in

				the no-match notice.

									(C)Retention of

				clarification documentsThe employer shall maintain records of

				any actions and copies of any correspondence or action taken by the employer to

				clarify or resolve any issue that raises reasonable doubt as to the validity of

				the individual’s identity or eligibility for employment in the United

				States.

									(D)Retention of

				other recordsThe Secretary may require that an employer retain

				copies of additional records related to the individual for the purposes of this

				section.

									(5)PenaltiesAn

				employer that fails to comply with the requirement of this subsection shall be

				subject to the penalties described in subsection (e)(4)(B).

								(6)No

				authorization of national identification cardsNothing in this

				section may be construed to authorize, directly or indirectly, the issuance,

				use, or establishment of a national identification card.

								(d)Electronic

				employment verification system

								(1)Requirement for

				systemThe Secretary, in cooperation with the Commissioner of

				Social Security, shall implement an Electronic Employment Verification System

				(referred to in this subsection as the System) as described in

				this subsection.

								(2)Management of

				system

									(A)In

				generalThe Secretary shall, through the System—

										(i)provide a

				response to an inquiry made by an employer through the Internet or other

				electronic media or over a telephone line regarding an individual's identity

				and eligibility for employment in the United States;

										(ii)establish a set

				of codes to be provided through the System to verify such identity and

				authorization; and

										(iii)maintain a

				record of each such inquiry and the information and codes provided in response

				to such inquiry.

										(B)Initial

				responseNot later than 3 days after an employer submits an

				inquire to the System regarding an individual, the Secretary shall provide,

				through the System, to the employer—

										(i)if the System is

				able to confirm the individual's identity and eligibility for employment in the

				United States, a confirmation notice, including the appropriate codes on such

				confirmation notice; or

										(ii)if the System is

				unable to confirm the individual's identity or eligibility for employment in

				the United States, a tentative nonconfirmation notice, including the

				appropriate codes for such nonconfirmation notice.

										(C)Verification

				process in case of a tentative nonconfirmation notice

										(i)In

				generalIf a tentative nonconfirmation notice is issued under

				subparagraph (B)(ii), not later than 10 days after the date an individual

				submits information to contest such notice under paragraph (7)(C)(ii)(III), the

				Secretary, through the System, shall issue a final confirmation notice or a

				final nonconfirmation notice to the employer, including the appropriate codes

				for such notice.

										(ii)Development of

				processThe Secretary shall consult with the Commissioner of

				Social Security to develop a verification process to be used to provide a final

				confirmation notice or a final nonconfirmation notice under clause (i).

										(D)Design and

				operation of SystemThe Secretary, in consultation with the

				Commissioner of Social Security, shall design and operate the System—

										(i)to maximize

				reliability and ease of use by employers in a manner that protects and

				maintains the privacy and security of the information maintained in the

				System;

										(ii)to respond to

				each inquiry made by an employer; and

										(iii)to track and

				record any occurrence when the System is unable to receive such an

				inquiry;

										(iv)to include

				appropriate administrative, technical, and physical safeguards to prevent

				unauthorized disclosure of personal information;

										(v)to allow for

				monitoring of the use of the System and provide an audit capability; and

										(vi)to have

				reasonable safeguards, developed in consultation with the Attorney General, to

				prevent employers from engaging in unlawful discriminatory practices, based on

				national origin or citizenship status.

										(E)Responsibilities

				of the Commissioner of Social SecurityThe Commissioner of Social

				Security shall establish a reliable, secure method to provide through the

				System, within the time periods required by subparagraphs (B) and (C)—

										(i)a

				determination of whether the name and social security account number provided

				in an inquiry by an employer match such information maintained by the

				Commissioner in order to confirm the validity of the information

				provided;

										(ii)a determination

				of whether such social security account number was issued to the named

				individual;

										(iii)determination

				of whether such social security account number is valid for employment in the

				United States; and

										(iv)a confirmation

				notice or a nonconfirmation notice under subparagraph (B) or (C), in a manner

				that ensures that other information maintained by the Commissioner is not

				disclosed or released to employers through the System.

										(F)Responsibilities

				of the SecretaryThe Secretary shall establish a reliable, secure

				method to provide through the System, within the time periods required by

				subparagraphs (B) and (C)—

										(i)a

				determination of whether the name and alien identification or authorization

				number provided in an inquiry by an employer match such information maintained

				by the Secretary in order to confirm the validity of the information

				provided;

										(ii)a determination

				of whether such number was issued to the named individual;

										(iii)a determination

				of whether the individual is authorized to be employed in the United States;

				and

										(iv)any other

				related information that the Secretary may require.

										(G)Updating

				informationThe Commissioner of Social Security and the Secretary

				shall update the information maintained in the System in a manner that promotes

				maximum accuracy and shall provide a process for the prompt correction of

				erroneous information.

									(3)Requirements

				for participationExcept as provided in paragraphs (4) and (5),

				the Secretary shall require employers to participate in the System as

				follows:

									(A)Critical

				employers

										(i)Required

				participationAs of the date that is 180 days after the date of

				the enactment of the Securing America's Borders Act, the Secretary shall

				require any employer or class of employers to participate in the System, with

				respect to employees hired by the employer prior to, on, or after such date of

				enactment, if the Secretary determines, in the Secretary's sole and

				unreviewable discretion, such employer or class of employer is—

											(I)part of the

				critical infrastructure of the United States; or

											(II)directly related

				to the national security or homeland security of the United States.

											(ii)Discretionary

				participationAs of the date that is 180 days after the date of

				the enactment of the Securing America's Borders Act, the Secretary may require

				additional any employer or class of employers to participate in the System with

				respect to employees hired on or after such date if the Secretary designates

				such employer or class of employers, in the Secretary's sole and unreviewable

				discretion, as a critical employer based on immigration enforcement or homeland

				security needs.

										(B)Large

				employersNot later than 2 years after the date of the enactment

				of the Securing America's Borders Act, Secretary shall require an employer with

				more than 5,000 employees in the United States to participate in the System,

				with respect to all employees hired by the employer after the date the

				Secretary requires such participation.

									(C)Mid-sized

				employersNot later than 3 years after the date of enactment of

				the Securing America's Borders Act, the Secretary shall require an employer

				with less than 5,000 employees and with more than 1,000 employees in the United

				States to participate in the System, with respect to all employees hired by the

				employer after the date the Secretary requires such participation.

									(D)Small

				employersNot later than 4 years after the date of the enactment

				of the Securing America's Borders Act, the Secretary shall require all

				employers with less than 1,000 employees and with more than 250 employees in

				the United States to participate in the System, with respect to all employees

				hired by the employer after the date the Secretary requires such

				participation.

									(E)Remaining

				employersNot later than 5 years after the date of the enactment

				of the Securing America's Borders Act, the Secretary shall require all

				employers in the United States to participate in the System, with respect to

				all employees hired by an employer after the date the Secretary requires such

				participation.

									(F)Requirement to

				publishThe Secretary shall publish in the Federal Register the

				requirements for participation in the System as described in subparagraphs (A),

				(B), (C), (D), and (E) prior to the effective date of such requirements.

									(4)Other

				participation in systemNotwithstanding paragraph (3), the

				Secretary has the authority, in the Secretary's sole and unreviewable

				discretion—

									(A)to permit any

				employer that is not required to participate in the System under paragraph (3)

				to participate in the System on a voluntary basis; and

									(B)to require any

				employer that is required to participate in the System under paragraph (3) with

				respect to newly hired employees to participate in the System with respect to

				all employees hired by the employer prior to, on, or after the date of the

				enactment of the Securing America's Borders Act, if the Secretary has

				reasonable causes to believe that the employer has engaged in violations of the

				immigration laws.

									(5)WaiverThe

				Secretary is authorized to waive or delay the participation requirements of

				paragraph (3) respect to any employer or class of employers if the Secretary

				provides notice to Congress of such waiver prior to the date such waiver is

				granted.

								(6)Consequence of

				failure to participateIf an employer is required to participate

				in the System and fails to comply with the requirements of the System with

				respect to an individual—

									(A)such failure

				shall be treated as a violation of subsection (a)(1)(B) of this section with

				respect to such individual; and

									(B)a rebuttable

				presumption is created that the employer has violated subsection (a)(1)(A) of

				this section, however such presumption may not apply to a prosecution under

				subsection (f)(1).

									(7)System

				requirements

									(A)In

				generalAn employer that participates in the System shall, with

				respect to the hiring, or recruiting or referring for a fee, any individual for

				employment in the United States, shall—

										(i)obtain from the

				individual and record on the form designated by the Secretary—

											(I)the individual's

				social security account number; and

											(II)in the case of

				an individual who does not attest that the individual is a national of the

				United States under subsection (c)(2), such identification or authorization

				number that the Secretary shall require; and

											(ii)retain the

				original of such form and make such form available for inspection for the

				periods and in the manner described in subsection (c)(3).

										(B)Seeking

				verificationThe employer shall submit an inquiry through the

				System to seek confirmation of the individual's identity and eligibility for

				employment in the United States—

										(i)not later than 3

				working days (or such other reasonable time as may be specified by the

				Secretary of Homeland Security) after the date of the hiring, or recruiting or

				referring for a fee, of the individual (as the case may be); or

										(ii)in the case of

				an employee hired prior to the date of enactment of the Securing America's

				Borders Act, at such time as the Secretary shall specify.

										(C)Confirmation or

				nonconfirmation

										(i)Confirmation

				upon initial inquiryIf an employer receives a confirmation

				notice under paragraph (2)(B)(i) for an individual, the employer shall record,

				on the form specified by the Secretary, the appropriate code provided in such

				notice.

										(ii)Nonconfirmation

				and verification

											(I)NonconfirmationIf

				an employer receives a tentative nonconfirmation notice under paragraph

				(2)(B)(ii) for an individual, the employer shall inform such individual of the

				issuances of such notice in writing and the individual may contest such

				nonconfirmation notice.

											(II)No

				contestIf the individual does not contest the tentative

				nonconfirmation notice under subclause (I) within 10 days of receiving notice

				from the individual's employer, the notice shall become final and the employer

				shall record on the form specified by the Secretary, the appropriate code

				provided in the nonconfirmation notice.

											(III)ContestIf

				the individual contests the tentative nonconfirmation notice under subclause

				(I), the individual shall submit appropriate information to contest such notice

				to the System within 10 days of receiving notice from the individual's employer

				and shall utilize the verification process developed under paragraph

				(2)(C)(ii).

											(IV)Effective

				period of tentative nonconfirmationA tentative nonconfirmation

				notice shall remain in effect until a final such notice becomes final under

				clause (II) or a final confirmation notice or final nonconfirmation notice is

				issued by the System.

											(V)Prohibition on

				terminationAn employer may not terminate the employment of an

				individual based on a tentative nonconfirmation notice until such notice

				becomes final under clause (II) or a final nonconfirmation notice is issued for

				the individual by the System. Nothing in this clause shall apply to a

				termination of employment for any reason other than because of such a

				failure.

											(VI)Recording of

				conclusion on formIf a final confirmation or nonconfirmation is

				provided by the System regarding an individual, the employer shall record on

				the form designated by the Secretary the appropriate code that is provided

				under the System to indicate a confirmation or nonconfirmation of the identity

				and employment eligibility of the individual.

											(D)Consequences of

				nonconfirmation

										(i)Termination of

				continued employmentIf the employer has received a final

				nonconfirmation regarding an individual, the employer shall terminate the

				employment, recruitment, or referral of the individual. Such employer shall

				provide to the Secretary any information relating to the nonconfirmed

				individual that the Secretary determines would assist the Secretary in

				enforcing or administering the immigration laws. If the employer continues to

				employ, recruit, or refer the individual after receiving final nonconfirmation,

				a rebuttable presumption is created that the employer has violated subsections

				(a)(1)(A) and (a)(2). Such presumption may not apply to a prosecution under

				subsection (f)(1).

										(8)Protection from

				liabilityNo employer that participates in the System shall be

				liable under any law for any employment-related action taken with respect to an

				individual in good faith reliance on information provided by the System.

								(9)Limitation on

				use of the SystemNotwithstanding any other provision of law,

				nothing in this subsection shall be construed to permit or allow any

				department, bureau, or other agency of the United States to utilize any

				information, database, or other records used in the System for any purpose

				other than as provided for under this subsection.

								(10)Modification

				authorityThe Secretary, after notice is submitted to Congress

				and provided to the public in the Federal Register, is authorized to modify the

				requirements of this subsection, including requirements with respect to

				completion of forms, method of storage, attestations, copying of documents,

				signatures, methods of transmitting information, and other operational and

				technical aspects to improve the efficiency, accuracy, and security of the

				System.

								(11)FeesThe

				Secretary is authorized to require any employer participating in the System to

				pay a fee or fees for such participation. The fees may be set at a level that

				will recover the full cost of providing the System to all participants. The

				fees shall be deposited and remain available as provided in subsection (m) and

				(n) of section 286 and the System is providing an immigration adjudication and

				naturalization service for purposes of section 286(n).

								(12)ReportNot

				later than 1 year after the date of the enactment of the

				Securing America's Borders Act,

				the Secretary shall submit to Congress a report on the capacity, systems

				integrity, and accuracy of the System.

								(e)Compliance

								(1)Complaints and

				investigationsThe Secretary shall establish procedures—

									(A)for individuals

				and entities to file complaints regarding potential violations of subsection

				(a);

									(B)for the

				investigation of those complaints that the Secretary deems it appropriate to

				investigate; and

									(C)for the

				investigation of such other violations of subsection (a), as the Secretary

				determines are appropriate.

									(2)Authority in

				investigations

									(A)In

				generalIn conducting investigations and hearings under this

				subsection, officers and employees of the Department of Homeland

				Security—

										(i)shall have

				reasonable access to examine evidence of any employer being investigated;

				and

										(ii)if designated by

				the Secretary of Homeland Security, may compel by subpoena the attendance of

				witnesses and the production of evidence at any designated place in an

				investigation or case under this subsection.

										(B)Failure to

				cooperateIn case of refusal to obey a subpoena lawfully issued

				under subparagraph (A)(ii), the Secretary may request that the Attorney General

				apply in an appropriate district court of the United States for an order

				requiring compliance with such subpoena, and any failure to obey such order may

				be punished by such court as contempt.

									(C)Department of

				laborThe Secretary of Labor shall have the investigative

				authority provided under section 11(a) of the Fair Labor Standards Act of 1938

				(29 U.S.C. 211(a)) to ensure compliance with the provisions of this title, or

				any regulation or order issued under this title.

									(3)Compliance

				procedures

									(A)Pre-penalty

				noticeIf the Secretary has reasonable cause to believe that

				there has been a violation of a requirement of this section and determines that

				further proceedings related to such violation are warranted, the Secretary

				shall issue to the employer concerned a written notice of the Secretary’s

				intention to issue a claim for a fine or other penalty. Such notice

				shall—

										(i)describe the

				violation;

										(ii)specify the laws

				and regulations allegedly violated;

										(iii)disclose the

				material facts which establish the alleged violation; and

										(iv)inform such

				employer that the employer shall have a reasonable opportunity to make

				representations as to why a claim for a monetary or other penalty should not be

				imposed.

										(B)Remission or

				mitigation of penalties

										(i)Petition by

				employerWhenever any employer receives written notice of a fine

				or other penalty in accordance with subparagraph (A), the employer may file

				within 30 days from receipt of such notice, with the Secretary a petition for

				the remission or mitigation of such fine or penalty, or a petition for

				termination of the proceedings. The petition may include any relevant evidence

				or proffer of evidence the employer wishes to present, and shall be filed and

				considered in accordance with procedures to be established by the

				Secretary.

										(ii)Review by

				secretaryIf the Secretary finds that such fine or other penalty

				was incurred erroneously, or finds the existence of such mitigating

				circumstances as to justify the remission or mitigation of such fine or

				penalty, the Secretary may remit or mitigate such fine or other penalty on the

				terms and conditions as the Secretary determines are reasonable and just, or

				order termination of any proceedings related to the notice. Such mitigating

				circumstances may include good faith compliance and participation in, or

				agreement to participate in, the System, if not otherwise required.

										(iii)ApplicabilityThis

				subparagraph may not apply to an employer that has or is engaged in a pattern

				or practice of violations of paragraph (1)(A), (1)(B), or (2) of subsection (a)

				or of any other requirements of this section.

										(C)Penalty

				claimAfter considering evidence and representations offered by

				the employer pursuant to subparagraph (B), the Secretary shall determine

				whether there was a violation and promptly issue a written final determination

				setting forth the findings of fact and conclusions of law on which the

				determination is based and the appropriate penalty.

									(4)Civil

				penalties

									(A)Hiring or

				continuing to employ unauthorized aliensAny employer that

				violates any provision of paragraph (1)(A) or (2) of subsection (a) shall pay

				civil penalties as follows:

										(i)Pay a civil

				penalty of not less than $500 and not more than $4,000 for each unauthorized

				alien with respect to each such violation.

										(ii)If the employer

				has previously been fined 1 time under this subparagraph, pay a civil penalty

				of not less than $4,000 and not more than $10,000 for each unauthorized alien

				with respect to each such violation.

										(iii)If the employer

				has previously been fined more than 1 time under this subparagraph or has

				failed to comply with a previously issued and final order related to any such

				provision, pay a civil penalty of not less than $6,000 and not more than

				$20,000 for each unauthorized alien with respect to each such violation.

										(B)Record keeping

				or verification prActicesAny employer that violates or fails to

				comply with the requirements of the subsection (b), (c), and (d), shall pay a

				civil penalty as follows:

										(i)Pay a civil

				penalty of not less than $200 and not more than $2,000 for each such

				violation.

										(ii)If the employer

				has previously been fined 1 time under this subparagraph, pay a civil penalty

				of not less than $400 and not more than $4,000 for each such violation.

										(iii)If the employer

				has previously been fined more than 1 time under this subparagraph or has

				failed to comply with a previously issued and final order related to such

				requirements, pay a civil penalty of $6,000 for each such violation.

										(C)Other

				penaltiesNotwithstanding subparagraphs (A) and (B), the

				Secretary may impose additional penalties for violations, including cease and

				desist orders, specially designed compliance plans to prevent further

				violations, suspended fines to take effect in the event of a further violation,

				and in appropriate cases, the civil penalty described in subsection

				(g)(2).

									(D)Reduction of

				penaltiesNotwithstanding subparagraphs (A), (B), and (C), the

				Secretary is authorized to reduce or mitigate penalties imposed upon employers,

				based upon factors including the employer’s hiring volume, compliance history,

				good-faith implementation of a compliance program, participation in a temporary

				worker program, and voluntary disclosure of violations of this subsection to

				the Secretary.

									(E)Adjustment for

				inflationAll penalties in this section may be adjusted every 4

				years to account for inflation, as provided by law.

									(5)Judicial

				reviewAn employer adversely affected by a final determination

				may, within 45 days after the date the final determination is issued, file a

				petition in the Court of Appeals for the appropriate circuit for review of the

				order. The filing of a petition as provided in this paragraph shall stay the

				Secretary's determination until entry of judgment by the court. The burden

				shall be on the employer to show that the final determination was not supported

				by substantial evidence. The Secretary is authorized to require that the

				petitioner provide, prior to filing for review, security for payment of fines

				and penalties through bond or other guarantee of payment acceptable to the

				Secretary.

								(6)Enforcement of

				ordersIf an employer fails to comply with a final determination

				issued against that employer under this subsection, and the final determination

				is not subject to review as provided in paragraph (5), the Attorney General may

				file suit to enforce compliance with the final determination in any appropriate

				district court of the United States. In any such suit, the validity and

				appropriateness of the final determination shall not be subject to

				review.

								(f)Criminal

				penalties and injunctions for pattern or practice violations

								(1)Criminal

				penaltyAn employer that engages in a pattern or practice of

				knowing violations of subsection (a)(1)(A) or (a)(2) shall be fined not more

				than $20,000 for each unauthorized alien with respect to whom such a violation

				occurs, imprisoned for not more than 6 months for the entire pattern or

				practice, or both.

								(2)Enjoining of

				pattern or practice violationsIf the Secretary or the Attorney

				General has reasonable cause to believe that an employer is engaged in a

				pattern or practice of employment, recruitment, or referral in violation of

				paragraph (1)(A) or (2) of subsection (a), the Attorney General may bring a

				civil action in the appropriate district court of the United States requesting

				such relief, including a permanent or temporary injunction, restraining order,

				or other order against the employer, as the Secretary deems necessary.

								(g)Prohibition of

				indemnity bonds

								(1)ProhibitionIt

				is unlawful for an employer, in the hiring, recruiting, or referring for a fee,

				of an individual, to require the individual to post a bond or security, to pay

				or agree to pay an amount, or otherwise to provide a financial guarantee or

				indemnity, against any potential liability arising under this section relating

				to such hiring, recruiting, or referring of the individual.

								(2)Civil

				penaltyAny employer which is determined, after notice and

				opportunity for mitigation of the monetary penalty under subsection (e), to

				have violated paragraph (1) of this subsection shall be subject to a civil

				penalty of $10,000 for each violation and to an administrative order requiring

				the return of any amounts received in violation of such paragraph to the

				employee or, if the employee cannot be located, to the Employer Compliance Fund

				established under section 286(w).

								(h)Prohibition on

				award of government contracts, grants, and agreements

								(1)Employers with

				no contracts, grants or agreements

									(A)In

				generalIf an employer who does not hold a Federal contract,

				grant, or cooperative agreement is determined by the Secretary to be a repeat

				violator of this section or is convicted of a crime under this section, the

				employer shall be debarred from the receipt of a Federal contract, grant, or

				cooperative agreement for a period of 2 years. The Secretary or the Attorney

				General shall advise the Administrator of General Services of such a debarment,

				and the Administrator of General Services shall list the employer on the List

				of Parties Excluded from Federal Procurement and Nonprocurement Programs for a

				period of 2 years.

									(B)WaiverThe

				Administrator of General Services, in consultation with the Secretary and the

				Attorney General, may waive operation of this subsection or may limit the

				duration or scope of the debarment.

									(2)Employers with

				contracts, grants, or agreements

									(A)In

				generalAn employer who holds a Federal contract, grant, or

				cooperative agreement and is determined by the Secretary of Homeland Secretary

				to be a repeat violator of this section or is convicted of a crime under this

				section, shall be debarred from the receipt of Federal contracts, grants, or

				cooperative agreements for a period of 2 years.

									(B)Notice to

				agenciesPrior to debarring the employer under subparagraph (A),

				the Secretary, in cooperation with the Administrator of General Services, shall

				advise any agency or department holding a contract, grant, or cooperative

				agreement with the employer of the Government's intention to debar the employer

				from the receipt of new Federal contracts, grants, or cooperative agreements

				for a period of 2 years.

									(C)WaiverAfter

				consideration of the views of any agency or department that holds a contract,

				grant, or cooperative agreement with the employer, the Secretary may, in lieu

				of debarring the employer from the receipt of new Federal contracts, grants, or

				cooperative agreements for a period of 2 years, waive operation of this

				subsection, limit the duration or scope of the debarment, or may refer to an

				appropriate lead agency the decision of whether to debar the employer, for what

				duration, and under what scope in accordance with the procedures and standards

				prescribed by the Federal Acquisition Regulation. However, any proposed

				debarment predicated on an administrative determination of liability for civil

				penalty by the Secretary or the Attorney General shall not be reviewable in any

				debarment proceeding. The decision of whether to debar or take alternation

				shall not be judicially reviewed.

									(3)SuspensionIndictments

				for violations of this section or adequate evidence of actions that could form

				the basis for debarment under this subsection shall be considered a cause for

				suspension under the procedures and standards for suspension prescribed by the

				Federal Acquisition Regulation.

								(i)Miscellaneous

				provisions

								(1)DocumentationIn

				providing documentation or endorsement of authorization of aliens (other than

				aliens lawfully admitted for permanent residence) eligible to be employed in

				the United States, the Secretary shall provide that any limitations with

				respect to the period or type of employment or employer shall be conspicuously

				stated on the documentation or endorsement.

								(2)PreemptionThe

				provisions of this section preempt any State or local law—

									(A)imposing civil or

				criminal sanctions (other than through licensing and similar laws) upon those

				who employ, or recruit or refer for a fee for employment, unauthorized aliens;

				or

									(B)requiring as a

				condition of conducting, continuing, or expanding a business that a business

				entity—

										(i)provide, build,

				fund, or maintain a shelter, structure, or designated area for use by day

				laborers at or near its place of business; or

										(ii)take other steps

				that facilitate the employment of day laborers by others.

										(j)Deposit of

				amounts receivedExcept as otherwise specified, civil penalties

				collected under this section shall be deposited by the Secretary into the

				Employer Compliance Fund established under section 286(w).

							(k)DefinitionsIn

				this section:

								(1)EmployerThe

				term employer means any person or entity, including any entity of

				the Government of the United States, hiring, recruiting, or referring an

				individual for employment in the United States.

								(2)No-match

				noticeThe term no-match notice means written notice

				from the Commissioner of Social Security to an employer reporting earnings on a

				Form W–2 that an employee name or corresponding social security account number

				fail to match records maintained by the Commissioner.

								(3)SecretaryExcept

				as otherwise provided, the term Secretary means the Secretary of

				Homeland Security.

								(4)Unauthorized

				alienThe term unauthorized alien means, with

				respect to the employment of an alien at a particular time, that the alien is

				not at that time either—

									(A)an alien lawfully

				admitted for permanent residence; or

									(B)authorized to be

				so employed by this Act or by the

				Secretary.

									.

				(b)Conforming

			 amendment

					(1)AmendmentSections

			 401, 402, 403, 404, and 405 of the Illegal Immigration Reform and Immigrant

			 Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a)

			 are repealed.

					(2)ConstructionNothing

			 in this subsection or in subsection (d) of section 274A, as amended by

			 subsection (a), may be construed to limit the authority of the Secretary to

			 allow or continue to allow the participation of employers who participated in

			 the basic pilot program under such sections 401, 402, 403, 404, and 405 in the

			 Electronic Employment Verification System established pursuant to such

			 subsection (d).

					(c)Technical

			 amendments

					(1)Definition of

			 unauthorized alienSections 218(i)(1) (8 U.S.C. 1188(i)(1)),

			 245(c)(8) (8 U.S.C. 1255(c)(8)), 274(a)(3)(B)(i) (8 U.S.C. 1324(a)(3)(B)(i)),

			 and 274B(a)(1) (8 U.S.C. 1324b(a)(1)) are amended by striking

			 274A(h)(3) and inserting 274A.

					(2)Document

			 requirementsSection 274B (8 U.S.C. 1324b) is amended—

						(A)in subsections

			 (a)(6) and (g)(2)(B), by striking 274A(b) and inserting

			 274A(d); and

						(B)in subsection

			 (g)(2)(B)(ii), by striking 274A(b)(5) and inserting

			 274A(d)(9).

						(d)Effective

			 dateThe amendments made by subsections (a), (b), and (c) shall

			 take effect on the date that is 180 days after the date of the enactment of

			 this Act.

				302.Employer

			 Compliance FundSection 286 (8

			 U.S.C. 1356) is amended by adding at the end the following new

			 subsection:

				

					(w)Employer

				Compliance Fund

						(1)In

				generalThere is established in the general fund of the Treasury,

				a separate account, which shall be known as the Employer Compliance

				Fund (referred to in this subsection as the

				Fund).

						(2)DepositsThere

				shall be deposited as offsetting receipts into the Fund all civil monetary

				penalties collected by the Secretary of Homeland Security under section

				274A.

						(3)PurposeAmounts

				refunded to the Secretary from the Fund shall be used for the purposes of

				enhancing and enforcing employer compliance with section 274A.

						(4)Availability of

				fundsAmounts deposited into the Fund shall remain available

				until expended and shall be refunded out of the Fund by the Secretary of the

				Treasury, at least on a quarterly basis, to the Secretary of Homeland

				Security.

						.

			303.Additional

			 worksite enforcement and fraud detection agents

				(a)Worksite

			 enforcementThe Secretary shall, subject to the availability of

			 appropriations for such purpose, annually increase, by not less than 2,000, the

			 number of positions for investigators dedicated to enforcing compliance with

			 sections 274 and 274A of the Immigration and Nationality Act (8 U.S.C. 1324,

			 and 1324a) during the 5-year period beginning date of the enactment of this

			 Act.

				(b)Fraud

			 detectionThe Secretary shall, subject to the availability of

			 appropriations for such purpose, increase by not less than 1,000 the number of

			 positions for agents of the Bureau of Immigration and Customs Enforcement

			 dedicated to immigration fraud detection during the 5-year period beginning

			 date of the enactment of this Act.

				(c)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Secretary for each of the fiscal years 2007 through 2011 such sums as may be

			 necessary to carry out this section.

				304.Clarification

			 of ineligibility for misrepresentationSection 212(a)(6)(C)(ii)(I) (8 U.S.C.

			 1182(a)(6)(C)(ii)(I)), is amended by striking citizen and

			 inserting national.

			IVBacklog reduction and visas for students,

			 medical providers, and aliens with advanced degrees

			401.Elimination of

			 existing backlogs

				(a)Family-Sponsored

			 immigrantsSection 201(c) (8

			 U.S.C. 1151(c)) is amended to read as follows:

					

						(c)Worldwide level

				of family-Sponsored immigrantsThe worldwide level of family-sponsored

				immigrants under this subsection for a fiscal year is equal to the sum

				of—

							(1)480,000;

							(2)the difference between the maximum number

				of visas authorized to be issued under this subsection during the previous

				fiscal year and the number of visas issued during the previous fiscal

				year;

							(3)the difference between—

								(A)the maximum number of visas authorized to

				be issued under this subsection during fiscal years 2001 through 2005 minus the

				number of visas issued under this subsection during those fiscal years;

				and

								(B)the number of visas calculated under

				subparagraph (A) that were issued after fiscal year

				2005.

								.

				(b)Employment-Based

			 immigrantsSection 201(d) (8

			 U.S.C. 1151(d)) is amended to read as follows:

					

						(d)Worldwide level

				of employment-Based immigrants

							(1)In

				generalSubject to paragraph

				(2), the worldwide level of employment-based immigrants under this subsection

				for a fiscal year is equal to the sum of—

								(A)290,000;

								(B)the difference between the maximum number

				of visas authorized to be issued under this subsection during the previous

				fiscal year and the number of visas issued during the previous fiscal year;

				and

								(C)the difference between—

									(i)the maximum number of visas authorized to

				be issued under this subsection during fiscal years 2001 through 2005 and the

				number of visa numbers issued under this subsection during those fiscal years;

				and

									(ii)the number of visas calculated under clause

				(i) that were issued after fiscal year 2005.

									(2)Visas for

				spouses and childrenImmigrant visas issued on or after October

				1, 2004, to spouses and children of employment-based immigrants shall not be

				counted against the numerical limitation set forth in paragraph

				(1).

							.

				402.Country

			 limitsSection 202(a) (8

			 U.S.C. 1152(a)) is amended—

				(1)in paragraph (2)—

					(A)by striking , (4), and (5)

			 and inserting and (4); and

					(B)by striking 7 percent (in the case

			 of a single foreign state) or 2 percent and inserting 10 percent

			 (in the case of a single foreign state) or 5 percent; and

					(2)by striking paragraph (5).

				403.Allocation of

			 immigrant visas

				(a)Preference

			 allocation for family-Sponsored immigrantsSection 203(a) (8 U.S.C. 1153(a)) is

			 amended to read as follows:

					

						(a)Preference

				allocations for family-Sponsored immigrantsAliens subject to the worldwide level

				specified in section 201(c) for family-sponsored immigrants shall be allocated

				visas as follows:

							(1)Unmarried sons

				and daughters of citizensQualified immigrants who are the unmarried

				sons or daughters of citizens of the United States shall be allocated visas in

				a quantity not to exceed the sum of—

								(A)10 percent of such worldwide level;

				and

								(B)any visas not required for the class

				specified in paragraph (4).

								(2)Spouses and

				unmarried sons and daughters of permanent resident aliens

								(A)In

				generalVisas in a quantity

				not to exceed 50 percent of such worldwide level plus any visas not required

				for the class specified in paragraph (1) shall be allocated to qualified

				immigrants who are—

									(i)the spouses or children of an alien

				lawfully admitted for permanent residence; or

									(ii)the unmarried sons or daughters of an alien

				lawfully admitted for permanent residence.

									(B)Minimum

				percentageVisas allocated to

				individuals described in subparagraph (A)(i) shall constitute not less than 77

				percent of the visas allocated under this paragraph.

								(3)Married sons

				and daughters of citizensQualified immigrants who are the married

				sons and daughters of citizens of the United States shall be allocated visas in

				a quantity not to exceed the sum of—

								(A)10 percent of such worldwide level;

				and

								(B)any visas not required for the classes

				specified in paragraphs (1) and (2).

								(4)Brothers and

				sisters of citizensQualified

				immigrants who are the brothers or sisters of a citizen of the United States

				who is at least 21 years of age shall be allocated visas in a quantity not to

				exceed 30 percent of the worldwide

				level.

							.

				(b)Preference

			 allocation for employment-based immigrantsSection 203(b) (8 U.S.C. 1153(b)) is

			 amended—

					(1)in paragraph (1), by striking 28.6

			 percent and inserting 15 percent;

					(2)in paragraph (2)(A), by striking

			 28.6 percent and inserting 15 percent;

					(3)in paragraph (3)(A)—

						(A)by striking 28.6 percent and

			 inserting 35 percent; and

						(B)by striking clause (iii);

						(4)by striking paragraph (4);

					(5)by redesignating paragraph (5) as paragraph

			 (4);

					(6)in paragraph (4)(A), as redesignated, by

			 striking 7.1 percent and inserting 5

			 percent;

					(7)by inserting after paragraph (4), as

			 redesignated, the following:

						

							(5)Other

				workersVisas shall be made

				available, in a number not to exceed 30 percent of such worldwide level, plus

				any visa numbers not required for the classes specified in paragraphs (1)

				through (4), to qualified immigrants who are capable, at the time of

				petitioning for classification under this paragraph, of performing unskilled

				labor that is not of a temporary or seasonal nature, for which qualified

				workers are determined to be unavailable in the United

				States.

							;

				and

					(8)by striking paragraph (6).

					(c)Conforming

			 amendments

					(1)Definition of

			 special immigrantSection

			 101(a)(27)(M) (8 U.S.C. 1101(a)(27)(M)) is amended by striking subject

			 to the numerical limitations of section 203(b)(4),.

					(2)Repeal of

			 temporary reduction in workers' visasSection 203(e) of the Nicaraguan Adjustment

			 and Central American Relief Act (Public Law 105–100; 8 U.S.C. 1153 note) is

			 repealed.

					404. Relief for minor

			 children

				(a)In

			 generalSection 201(b)(2) (8

			 U.S.C. 1151(b)(2)) is amended to read as follows:

					

						(2)(A)(i)Aliens admitted under

				section 211(a) on the basis of a prior issuance of a visa under section 203(a)

				to their accompanying parent who is an immediate relative.

								(ii)In this subparagraph, the term

				immediate relative means a child, spouse, or parent of a citizen

				of the United States (and each child of such child, spouse, or parent who is

				accompanying or following to join the child, spouse, or parent), except that,

				in the case of parents, such citizens shall be at least 21 years of age.

								(iii)An alien who was the spouse of a

				citizen of the United States for not less than 2 years at the time of the

				citizen's death and was not legally separated from the citizen at the time of

				the citizen's death, and each child of such alien, shall be considered, for

				purposes of this subsection, to remain an immediate relative after the date of

				the citizen’s death if the spouse files a petition under section

				204(a)(1)(A)(ii) before the earlier of—

									(I)2 years after such date; or

									(II)the date on which the spouse

				remarries.

									(iv)In this clause, an alien who has

				filed a petition under clause (iii) or (iv) of section 204(a)(1)(A) remains an

				immediate relative if the United States citizen spouse or parent loses United

				States citizenship on account of the abuse.

								(B)Aliens born to an alien lawfully

				admitted for permanent residence during a temporary visit

				abroad.

							.

				(b)PetitionSection 204(a)(1)(A)(ii) (8 U.S.C. 1154

			 (a)(1)(A)(ii)) is amended by striking in the second sentence of section

			 201(b)(2)(A)(i) also and inserting in section 201(b)(2)(A)(iii)

			 or an alien child or alien parent described in the

			 201(b)(2)(A)(iv).

				405.Student

			 visas

				(a)In

			 generalSection 101(a)(15)(F) (8 U.S.C. 1101(a)(15)(F)) is

			 amended—

					(1)in clause

			 (i)—

						(A)by striking

			 he has no intention of abandoning, who is and inserting the

			 following: “except in the case of an alien described in clause (iv), the alien

			 has no intention of abandoning, who is—

							

								(I)

								;

						(B)by striking

			 consistent with section 214(l) and inserting (except for

			 a graduate program described in clause (iv)) consistent with section

			 214(m);

						(C)by striking the

			 comma at the end and inserting the following: “; or

							

								(II)engaged in temporary employment

				for optional practical training related to the alien’s area of study, which

				practical training shall be authorized for a period or periods of up to 24

				months;

								;

						(2)in clause

			 (ii)—

						(A)by inserting

			 or (iv) after clause (i); and

						(B)by striking

			 , and and inserting a semicolon;

						(3)in clause (iii),

			 by adding and at the end; and

					(4)by adding at the

			 end the following:

						

							(iv)an alien

				described in clause (i) who has been accepted and plans to attend an accredited

				graduate program in mathematics, engineering, technology, or the sciences in

				the United States for the purpose of obtaining an advanced

				degree.

							.

					(b)Admission of

			 nonimmigrantsSection 214(b) (8 U.S.C. 1184(b)) is amended by

			 striking subparagraph (L) or (V) and inserting

			 subparagraph (F)(iv), (L), or (V).

				(c)Requirements

			 for F-4 visaSection 214(m) (8

			 U.S.C. 1184(m)) is amended—

					(1)by inserting

			 before paragraph (1) the following:

						

							(m)Nonimmigrant

				elementary, secondary, and post-secondary school

				students

							;

				and

					(2)by adding at the

			 end the following:

						

							(3)A visa issued to an alien under

				section 101(a)(15)(F)(iv) shall be valid—

								(A)during the intended period of study in

				a graduate program described in such section;

								(B)for an additional period, not to

				exceed 1 year after the completion of the graduate program, if the alien is

				actively pursuing an offer of employment related to the knowledge and skills

				obtained through the graduate program; and

								(C)for the additional period necessary

				for the adjudication of any application for labor certification,

				employment-based immigrant petition, and application under section 245(a)(2) to

				adjust such alien’s status to that of an alien lawfully admitted for permanent

				residence, if such application for labor certification or employment-based

				immigrant petition has been filed not later than 1 year after the completion of

				the graduate

				program.

								.

					(d)Off campus work

			 authorization for foreign students

					(1)In

			 generalAliens admitted as nonimmigrant students described in

			 section 101(a)(15)(F) of the Immigration and Nationality Act (8 U.S.C.

			 1101(a)(15)(F)) may be employed in an off-campus position unrelated to the

			 alien’s field of study if—

						(A)the alien has

			 enrolled full time at the educational institution and is maintaining good

			 academic standing;

						(B)the employer

			 provides the educational institution and the Secretary of Labor with an

			 attestation that the employer—

							(i)has

			 spent at least 21 days recruiting United States citizens to fill the position;

			 and

							(ii)will pay the

			 alien and other similarly situated workers at a rate equal to not less than the

			 greater of—

								(I)the actual wage

			 level for the occupation at the place of employment; or

								(II)the prevailing

			 wage level for the occupation in the area of employment; and

								(C)the alien will

			 not be employed more than—

							(i)20

			 hours per week during the academic term; or

							(ii)40

			 hours per week during vacation periods and between academic terms.

							(2)DisqualificationIf

			 the Secretary of Labor determines that an employer has provided an attestation

			 under paragraph (1)(B) that is materially false or has failed to pay wages in

			 accordance with the attestation, the employer, after notice and opportunity for

			 a hearing, shall be disqualified from employing an alien student under

			 paragraph (1).

					(e)Adjustment of

			 statusSection 245(a) (8 U.S.C. 1255(a)) is amended to read as

			 follows:

					

						(a)Authorization

							(1)In

				generalThe status of an alien, who was inspected and admitted or

				paroled into the United States, or who has an approved petition for

				classification under subparagraph (A)(iii), (A)(iv), (B)(ii), or (B)(iii) of

				section 204(a)(1), may be adjusted by the Secretary of Homeland Security or the

				Attorney General, under such regulations as the Secretary or the Attorney

				General may prescribe, to that of an alien lawfully admitted for permanent

				residence if—

								(A)the alien makes

				an application for such adjustment;

								(B)the alien is

				eligible to receive an immigrant visa;

								(C)the alien is

				admissible to the United States for permanent residence; and

								(D)an immigrant visa

				is immediately available to the alien at the time the application is

				filed.

								(2)Student

				visasNotwithstanding the requirement under paragraph (1)(C), an

				alien may file an application for adjustment of status under this section

				if—

								(A)the alien has

				been issued a visa or otherwise provided nonimmigrant status under section

				101(a)(15)(F)(iv), or would have qualified for such nonimmigrant status if

				section 101(a)(15)(F)(iv) had been enacted before such alien’s

				graduation;

								(B)the alien has

				earned an advanced degree in the sciences, technology, engineering, or

				mathematics;

								(C)the alien is the

				beneficiary of a petition filed under subparagraph (E) or (F) of section

				204(a)(1); and

								(D)a fee of $1,000

				is remitted to the Secretary on behalf of the alien.

								(3)LimitationAn

				application for adjustment of status filed under this section may not be

				approved until an immigrant visa number becomes

				available.

							.

				(f)Use of

			 fees

					(1)Job training;

			 scholarshipsSection 286(s)(1) (8 U.S.C. 1356(s)(1)) is amended

			 by inserting and 80 percent of the fees collected under section

			 245(a)(2)(D) before the period at the end.

					(2)Fraud

			 prevention and detectionSection 286(v)(1) (8 U.S.C. 1356(v)(1))

			 is amended by inserting and 20 percent of the fees collected under

			 section 245(a)(2)(D) before the period at the end.

					406.Visas for

			 individuals with advanced degrees

				(a)Aliens with

			 certain advanced degrees not subject to numerical limitations on employment

			 based immigrants

					(1)In

			 generalSection 201(b)(1) (8 U.S.C. 1151(b)(1)) is amended by

			 adding at the end the following:

						

							(F)Aliens who have

				earned an advanced degree in science, technology, engineering, or math and have

				been working in a related field in the United States under a nonimmigrant visa

				during the 3-year period preceding their application for an immigrant visa

				under section 203(b).

							(G)Aliens described

				in subparagraph (A) or (B) of section 203(b)(1)(A) or who have received a

				national interest waiver under section 203(b)(2)(B).

							(H)The spouse and

				minor children of an alien who is admitted as an employment-based immigrant

				under section

				203(b).

							.

					(2)ApplicabilityThe

			 amendment made by paragraph (1) shall apply to any visa application—

						(A)pending on the

			 date of the enactment of this Act; or

						(B)filed on or after

			 such date of enactment.

						(b)Labor

			 certificationSection 212(a)(5)(A)(ii) (8 U.S.C.

			 1182(a)(5)(A)(ii)) is amended—

					(1)in subclause (I),

			 by striking or at the end;

					(2)in subclause

			 (II), by striking the period at the end and inserting ; or;

			 and

					(3)by adding at the

			 end the following:

						

							(III)has an advanced

				degree in the sciences, technology, engineering, or mathematics from an

				accredited university in the United States and is employed in a field related

				to such

				degree.

							.

					(c)Temporary

			 workersSection 214(g) (8 U.S.C. 1184(g)) is amended—

					(1)in paragraph

			 (1)—

						(A)by striking

			 (beginning with fiscal year 1992); and

						(B)in subparagraph

			 (A)—

							(i)in

			 clause (vii), by striking each succeeding fiscal year; or and

			 inserting each of fiscal years 2004, 2005, and 2006;; and

							(ii)by

			 adding after clause (vii) the following:

								

									(viii)115,000 in the

				first fiscal year beginning after the date of the enactment of this clause;

				and

									(ix)the number

				calculated under paragraph (9) in each fiscal year after the year described in

				clause (viii);

				or

									;

							(2)in paragraph

			 (5)—

						(A)in subparagraph

			 (B), by striking or at the end;

						(B)in subparagraph

			 (C), by striking the period at the end and inserting ; or;

			 and

						(C)by adding at the

			 end the following:

							

								(D)has earned an

				advanced degree in science, technology, engineering, or

				math.

								; 

						(3)by redesignating

			 paragraphs (9), (10), and (11) as paragraphs (10), (11), and (12),

			 respectively; and

					(4)by inserting

			 after paragraph (8) the following:

						

							(9)If the numerical

				limitation in paragraph (1)(A)—

								(A)is reached during

				a given fiscal year, the numerical limitation under paragraph (1)(A)(ix) for

				the subsequent fiscal year shall be equal to 120 percent of the numerical

				limitation of the given fiscal year; or

								(B)is not reached

				during a given fiscal year, the numerical limitation under paragraph (1)(A)(ix)

				for the subsequent fiscal year shall be equal to the numerical limitation of

				the given fiscal

				year.

								.

					(d)ApplicabilityThe

			 amendment made by subsection (c)(2) shall apply to any visa application—

					(1)pending on the

			 date of the enactment of this Act; or

					(2)filed on or after

			 such date of enactment.

					407.Medical services in

			 underserved areasSection

			 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (8

			 U.S.C. 1182 note; Public Law 103–416) is amended by striking Act and

			 before June 1, 2006. and inserting “Act.”.

			VImmigration

			 litigation reduction

			501.Consolidation

			 of immigration appeals

				(a)Reapportionment

			 of circuit court judgesThe table in section 44(a) of title 28,

			 United States Code, is amended in the item relating to the Federal Circuit by

			 striking 12 and inserting 15.

				(b)Review of

			 orders of removalSection 242(b) (8 U.S.C. 1252(b)) is

			 amended—

					(1)in paragraph (2),

			 by striking the first sentence and inserting The petition for review

			 shall be filed with the United Sates Court of Appeals for the Federal

			 Circuit.;

					(2)in paragraph

			 (5)(B), by adding at the end the following: Any appeal of a decision by

			 the district court under this paragraph shall be filed with the United States

			 Court of Appeals for the Federal Circuit.; and

					(3)in paragraph (7),

			 by amending subparagraph (C) to read as follows:

						

							(C)Consequence of

				invalidation and venue of appeals

								(i)InvalidationIf

				the district court rules that the removal order is invalid, the court shall

				dismiss the indictment for violation of section 243(a).

								(ii)AppealsThe

				United States Government may appeal a dismissal under clause (i) to the United

				States Court of Appeals for the Federal Circuit within 30 days after the date

				of the dismissal. If the district court rules that the removal order is valid,

				the defendant may appeal the district court decision to the United States Court

				of Appeals for the Federal Circuit within 30 days after the date of completion

				of the criminal

				proceeding.

								.

					(c)Review of

			 orders regarding inadmissable aliensSection 242(e) (8 U.S.C.

			 1252(e)) is amended by adding at the end the following new paragraph:

					

						(6)VenueThe

				petition to appeal any decision by the district court pursuant to this

				subsection shall be filed with the United States Court of Appeals for the

				Federal

				Circuit.

						.

				(d)Exclusive

			 jurisdictionSection 242(g) (8 U.S.C. 1252(g)) is amended—

					(1)by striking

			 Except; and inserting the following:

						

							(1)In

				generalExcept

							;

				and

					(2)by adding at the

			 end the following:

						

							(2)AppealsNotwithstanding

				any other provision of law, the United States Court of Appeals for the Federal

				Circuit shall have exclusive jurisdiction to review a district court order

				arising from any action taken, or proceeding brought, to remove or exclude an

				alien from the United States, including a district court order granting or

				denying a petition for writ of habeas

				corpus.

							.

					(e)Jurisdiction of

			 the United States court of appeals for the Federal circuit

					(1)Exclusive

			 jurisdictionSection 1295(a) of title 28, United States Code, is

			 amended by adding at the end the following new paragraph:

						

							(15)of an appeal to

				review a final administrative order or a district court decision arising from

				any action taken, or proceeding brought, to remove or exclude an alien from the

				United

				States.

							.

					(2)Conforming

			 amendmentsSuch section 1295(a) is further amended—

						(A)in paragraph

			 (13), by striking and; and

						(B)in paragraph

			 (14), by striking the period at the end and inserting a semicolon and

			 and.

						(f)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 United States Court of Appeals for the Federal Circuit for each of the fiscal

			 years 2007 through 2011 such sums as may be necessary to carry out this

			 subsection, including the hiring of additional attorneys for the such

			 Court.

				(g)Effective

			 dateThe amendments made by this section shall take effect upon

			 the date of enactment of this Act and shall apply to any final agency order or

			 district court decision entered on or after the date of enactment of this

			 Act.

				502.Additional

			 immigration personnel

				(a)Department of

			 Homeland Security

					(1)Trial

			 attorneysIn each of fiscal years 2007 through 2011, the

			 Secretary shall, subject to the availability of appropriations for such

			 purpose, increase the number of positions for attorneys in the Office of

			 General Counsel of the Department who represent the Department in immigration

			 matters by not less than 100 above the number of such positions for which funds

			 were made available during each preceding fiscal year.

					(2)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Secretary for each of fiscal years 2007 through 2011 such sums as may be

			 necessary to carry out this subsection.

					(b)Department of

			 Justice

					(1)Litigation

			 attorneysIn each of fiscal years 2007 through 2011, the Attorney

			 General shall, subject to the availability of appropriations for such purpose,

			 increase by not less than 50 the number of positions for attorneys in the

			 Office of Immigration Litigation of the Department of Justice.

					(2)United States

			 attorneysIn each of fiscal years 2007 through 2011, the Attorney

			 General shall, subject to the availability of appropriations for such purpose,

			 increase by not less than 50 the number of attorneys in the United States

			 Attorneys' office to litigate immigration cases in the Federal courts.

					(3)Immigration

			 judgesIn each of fiscal years 2007 through 2011, the Attorney

			 General shall, subject to the availability of appropriations for such

			 purpose—

						(A)increase by not

			 less than 20 the number of full-time immigration judges compared to the number

			 of such positions for which funds were made available during the preceding

			 fiscal year; and

						(B)increase by not

			 less than 80 the number of positions for personnel to support the immigration

			 judges described in subparagraph (A) compared to the number of such positions

			 for which funds were made available during the preceding fiscal year.

						(4)Staff

			 attorneysIn each of fiscal years 2007 through 2011, the Attorney

			 General shall, subject to the availability of appropriations for such

			 purpose—

						(A)increase by not

			 less than 10 the number of positions for full-time staff attorneys in the Board

			 of Immigration Appeals compared to the number of such positions for which funds

			 were made available during the preceding fiscal year; and

						(B)increase by not

			 less than 10 the number of positions for personnel to support the staff

			 attorneys described in subparagraph (A) compared to the number of such

			 positions for which funds were made available during the preceding fiscal

			 year

						(5)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Attorney General for each of the fiscal years 2007 through 2011 such sums as

			 may be necessary to carry out this subsection, including the hiring of

			 necessary support staff.

					(c)Administrative

			 office of the United States courtsIn each of the fiscal years

			 2007 through 2011, the Director of the Administrative Office of the United

			 States Courts shall, subject to the availability of appropriations, increase by

			 not less than 50 the number of attorneys in the Federal Defenders Program who

			 litigate criminal immigration cases in the Federal courts.

				503.Board of

			 immigration appeals removal order authority

				(a)In

			 generalSection 101(a)(47) (8

			 U.S.C. 1101(a)(47)) is amended to read as follows:

					

						(47)(A)(i)The term order of

				removal means the order of the immigration judge, the Board of

				Immigration Appeals, or other administrative officer to whom the Attorney

				General or the Secretary of Homeland Security has delegated the responsibility

				for determining whether an alien is removable, concluding that the alien is

				removable, or ordering removal.

								(ii)The term order of

				deportation means the order of the special inquiry officer, immigration

				judge, the Board of Immigration Appeals, or other such administrative officer

				to whom the Attorney General has delegated the responsibility for determining

				whether an alien is deportable, concluding that the alien is deportable, or

				ordering deportation.

								(B)An order described under subparagraph

				(A) shall become final upon the earlier of—

								(i)a determination by the Board of

				Immigration Appeals affirming such order;

								(ii)the entry by the Board of

				Immigration Appeals of such order;

								(iii)the expiration of the period in

				which any party is permitted to seek review of such order by the Board of

				Immigration Appeals;

								(iv)the entry by an immigration judge

				of such order, if appeal is waived by all parties; or

								(v)the entry by another administrative

				officer of such order, at the conclusion of a process authorized by law other

				than under section

				240.

								.

				(b)Conforming

			 amendmentsThe Immigration and Nationality Act is amended—

					(1)in section

			 212(d)(12)(A) (8 U.S.C. 1182(d)(12)(A)), by inserting an order

			 of before removal; and

					(2)in section

			 245A(g)(2)(B) (8 U.S.C. 1255a(g)(2)(B))—

						(A)in the heading,

			 by inserting ,

			 removal, after deportation; and

						(B)in clause (i), by

			 striking deportation, and inserting deportation or an

			 order of removal,.

						504.Judicial

			 review of visa revocationSection 221(i) (8 U.S.C. 1201(i)) is amended

			 by striking the last sentence and inserting Notwithstanding any other

			 provision of law (statutory or nonstatutory), including section 2241 of title

			 28, United States Code, or any other habeas corpus provision, and sections 1361

			 and 1651 of such title, a revocation under this subsection may not be reviewed

			 by any court, and no court shall have jurisdiction to hear any claim arising

			 from, or any challenge to, such a revocation..

			505.Reinstatement

			 of removal orders

				(a)Reinstatement

					(1)In

			 generalSection 241(a)(5) (8 U.S.C. 1231(a)(5)) is amended to

			 read as follows:

						

							(5)Reinstatement

				of removal orders against aliens illegally reentering

								(A)In

				generalIf the Secretary of Homeland Security finds that an alien

				has entered the United States illegally after having been removed, deported, or

				excluded or having departed voluntarily, under an order of removal,

				deportation, or exclusion, regardless of the date of the original order or the

				date of the illegal entry—

									(i)the order of

				removal, deportation, or exclusion is reinstated from its original date and is

				not subject to being reopened or reviewed notwithstanding section

				242(a)(2)(D);

									(ii)the alien is not

				eligible and may not apply for any relief under this Act, regardless of the

				date that an application or request for such relief may have been filed or

				made; and

									(iii)the alien shall

				be removed under the order of removal, deportation, or exclusion at any time

				after the illegal entry.

									(B)No other

				proceedingsReinstatement under this paragraph shall not require

				proceedings under section 240 or other proceedings before an immigration

				judge.

								.

					(2)Conforming

			 amendmentSection 242(a)(2)(D) (8 U.S.C. 1252(a)(2)(D)) is

			 amended by striking section) and inserting section or

			 section 241(a)(5)).

					(b)Judicial

			 reviewSection 242 (8 U.S.C. 1252) is amended by adding at the

			 end the following new subsection:

					

						(h)Judicial review

				of reinstatement under section

				241(a)(5)

							(1)Review of

				reinstatementJudicial review of a determination under section

				241(a)(5) is available under subsection (a) of this section.

							(2)No review of

				original orderNotwithstanding any other provision of law

				(statutory or nonstatutory), including section 2241 of title 28, United States

				Code, or any other habeas corpus provision, and sections 1361 and 1651 of such

				title, no court shall have jurisdiction to review any cause or claim, arising

				from or relating to any challenge to the original

				order.

							.

				(c)Effective

			 dateThe amendments made by subsections (a) and (b) shall take

			 effect as if enacted on April 1, 1997, and shall apply to all orders reinstated

			 on or after that date by the Secretary (or by the Attorney General prior to

			 March 1, 2003), regardless of the date of the original order.

				506.Withholding of

			 removal

				(a)In

			 generalSection 241(b)(3) (8 U.S.C. 1231(b)(3)) is

			 amended—

					(1)in subparagraph

			 (A), by adding at the end The burden of proof is on the alien to

			 establish that the alien's life or freedom would be threatened in that country,

			 and that race, religion, nationality, membership in a particular social group,

			 or political opinion would be at least one central reason for such

			 threat.; and

					(2)in subparagraph

			 (C), by striking In determining whether an alien has demonstrated that

			 the alien's life or freedom would be threatened for a reason described in

			 subparagraph (A) and inserting For purposes of this

			 paragraph,.

					(b)Effective

			 dateThe amendments made by subsection (a) shall take effect as

			 if enacted on May 11, 2005, and shall apply to applications for withholding of

			 removal made on or after such date.

				507.Certificate of

			 reviewability

				(a)BriefsSection

			 242(b)(3)(C) (8 U.S.C. 1252(b)(3)(C)) is amended to read as follows:

					

						(C)Briefs

							(i)Alien's

				briefThe alien shall serve and file a brief in connection with a

				petition for judicial review not later than 40 days after the date on which the

				administrative record is available. The court may not extend this deadline

				except upon motion for good cause shown. If an alien fails to file a brief

				within the time provided in this subparagraph, the court shall dismiss the

				appeal unless a manifest injustice would result.

							(ii)United States

				briefThe United States shall not be afforded an opportunity to

				file a brief in response to the alien’s brief until a judge issues a

				certificate of reviewability as provided in subparagraph (D), unless the court

				requests the United States to file a reply brief prior to issuing such

				certification.

							.

				(b)Certificate of

			 reviewabilitySection 242(b)(3) (8 U.S.C. 1252 (b)(3)) is amended

			 by adding at the end the following new subparagraphs:

					

						(D)Certificate of

				reviewability

							(i)After the alien

				has filed a brief, the petition for review shall be assigned to one judge on

				the Federal Circuit Court of Appeals.

							(ii)Unless such

				judge issues a certificate of reviewability, the petition for review shall be

				denied and the United States may not file a brief.

							(iii)Such judge may

				not issue a certificate of reviewability under clause (ii) unless the

				petitioner establishes a prima facie case that the petition for review should

				be granted.

							(iv)Such judge shall

				complete all action on such certificate, including rendering judgment, not

				later than 60 days after the date on which the judge is assigned the petition

				for review, unless an extension is granted under clause (v).

							(v)Such judge may

				grant, on the judge's own motion or on the motion of a party, an extension of

				the 60-day period described in clause (iv) if—

								(I)all parties to

				the proceeding agree to such extension; or

								(II)such extension

				is for good cause shown or in the interests of justice, and the judge states

				the grounds for the extension with specificity.

								(vi)If no

				certificate of reviewability is issued before the end of the period described

				in clause (iv), including any extension under clause (v), the petition for

				review shall be denied, any stay or injunction on petitioner's removal shall be

				dissolved without further action by the court or the Government, and the alien

				may be removed.

							(vii)If such judge

				issues a certificate of reviewability under clause (ii), the Government shall

				be afforded an opportunity to file a brief in response to the alien’s brief.

				The alien may serve and file a reply brief not later than 14 days after service

				of the Government brief, and the court may not extend this deadline except upon

				motion for good cause shown.

							(E)No further

				review of decision not to issue a certificate of

				reviewabilityThe decision of a judge on the Federal Circuit

				Court of Appeals not to issue a certificate of reviewability or to deny a

				petition for review, shall be the final decision for the Federal Circuit Court

				of Appeals and may not be reconsidered, reviewed, or reversed by the such Court

				through any mechanism or

				procedure.

						.

				508.Discretionary

			 decisions on motions to reopen or reconsider

				(a)Exercise of

			 discretionSection 240(c) (8 U.S.C. 1229a(c)) is amended—

					(1)in paragraph (6),

			 by adding at the end the following new subparagraph:

						

							(D)DiscretionThe

				decision to grant or deny a motion to reconsider is committed to the Attorney

				General’s discretion.

							;

				and

					(2)in paragraph (7),

			 by adding at the end the following new subparagraph:

						

							(D)DiscretionThe

				decision to grant or deny a motion to reopen is committed to the Attorney

				General’s

				discretion.

							.

					(b)Eligibility for

			 protection from removal to alternative countrySection 240(c) (8

			 U.S.C. 1229a(c)), as amended by subsection (a), is further amended by adding at

			 the end of paragraph (7)(C) the following new clause:

					

						(v)Special rule

				for alternative countries of removalThe requirements of this

				paragraph may not apply if—

							(I)the Secretary of

				Homeland Security is seeking to remove the alien to an alternative or

				additional country of removal under paragraph (1)(C), 2(D), or 2(E) of section

				241(b) that was not considered during the alien’s prior removal

				proceedings;

							(II)the alien’s

				motion to reopen is filed within 30 days after receiving notice of the

				Secretary’s intention to remove the alien to that country; and

							(III)the alien

				establishes a prima facie case that the alien is entitled by law to withholding

				of removal under section 241(b)(3) or protection under the Convention Against

				Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at

				New York December 10, 1984, with respect to that particular

				country.

							.

				(c)Effective

			 dateThis amendment made by this section shall apply to motions

			 to reopen or reconsider which are filed on or after the date of the enactment

			 of this Act in removal, deportation, or exclusion proceedings, whether a final

			 administrative order is entered before, on, or after the date of the enactment

			 of this Act.

				509.Prohibition of

			 attorney fee awards for review of final orders of removal

				(a)In

			 generalSection 242 (8 U.S.C.

			 1252), as amended by section 505(b), is further amended by adding at the end

			 the following new subsection:

					

						(i)Prohibition on

				attorney fee awardsNotwithstanding any other provision of law, a

				court may not award fees or other expenses to an alien based upon the alien’s

				status as a prevailing party in any proceedings relating to an order of removal

				issued under this Act, unless the court of appeals concludes that the

				determination of the Attorney General or the Secretary of Homeland Security

				that the alien was removable under sections 212 and 237 was not substantially

				justified.

						.

				(b)Effective

			 dateThe amendment made by subsection (a) shall apply to

			 proceedings relating to an order of removal issued on or after the date of the

			 enactment of this Act, regardless of the date that such fees or expenses were

			 incurred.

				510.Board of

			 Immigration Appeals

				(a)Requirement to

			 hear cases in 3-member panels

					(1)In

			 generalExcept as provided in paragraphs (2) and (3), cases

			 before the Board of Immigration Appeals of the Department of Justice shall be

			 heard by 3-member panels of such Board.

					(2)Hearing by a

			 single memberA 3-member panel of the Board of Immigration

			 Appeals or a member of such Board alone may—

						(A)summarily dismiss

			 any appeal or portion of any appeal in any case which—

							(i)the

			 party seeking the appeal fails to specify the reasons for the appeal;

							(ii)the only reason

			 for the appeal specified by such party involves a finding of fact or a

			 conclusion of law that was conceded by that party at a prior proceeding;

							(iii)the appeal is

			 from an order that granted such party the relief that had been

			 requested;

							(iv)the appeal is

			 determined to be filed for an improper purpose, such as to cause unnecessary

			 delay; or

							(v)the

			 appeal lacks an arguable basis in fact or in law and is not supported by a good

			 faith argument for extension, modification, or reversal of existing law;

							(B)grant an

			 unopposed motion or a motion to withdraw an appeal pending before the Board;

			 or

						(C)adjudicate a

			 motion to remand any appeal—

							(i)from the decision

			 of an officer of the Department if the appropriate official of the Department

			 requests that the matter be remanded back for further consideration;

							(ii)if

			 remand is required because of a defective or missing transcript; or

							(iii)if remand is

			 required for any other procedural or ministerial issue.

							(3)Hearing en

			 bancThe Board of Immigration Appeals may, by a majority vote of

			 the Board members—

						(A)consider any case

			 as the full Board en banc; or

						(B)reconsider as the

			 full Board en banc any case that has been considered or decided by a 3-member

			 panel.

						(b)Affirmance

			 without opinionUpon individualized review of a case, the Board

			 of Immigration Appeals may affirm the decision of an immigration judge without

			 opinion only if—

					(1)the decision of

			 the immigration judge resolved all issues in the case;

					(2)the issue on

			 appeal is squarely controlled by existing Board or Federal court precedent and

			 does not involve the application of precedent to a novel fact situation;

					(3)the factual and

			 legal questions raised on appeal are so insubstantial that the case does not

			 warrant the issuance of a written opinion in the case; and

					(4)the Board

			 approves both the result reached in the decision below and all of the reasoning

			 of that decision.

					(c)Requirement for

			 regulationsNot later than

			 180 days after the date of the enactment of this Act, the Attorney General

			 shall promulgate regulations to carry out this section.

				VIMiscellaneous

			601.Technical and

			 conforming amendmentsThe

			 Attorney General, in consultation with the Secretary, shall, as soon as

			 practicable but not later than 90 days after the date of the enactment of this

			 Act, submit to Congress a draft of any technical and conforming changes in the

			 Immigration and Nationality Act which

			 are necessary to reflect the changes in the substantive provisions of law made

			 by the Homeland Security Act of 2002, this Act, or any other provision of

			 law.

			

	

		March 16 (legislative

		  day, March 15), 2006

		Read twice and ordered to be placed on the

		  calendar

	

